
	
		II
		Calendar No. 520
		109th CONGRESS
		2d Session
		S. 3521
		[Report No. 109–283]
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2006
			Mr. Gregg (for himself,
			 Mr. Frist, Mr.
			 Allard, Mr. Enzi,
			 Mr. Sessions, Mr. Crapo, Mr.
			 Ensign, Mr. Cornyn,
			 Mr. Alexander, Mr. Graham, Mr.
			 Kyl, Mr. Thomas,
			 Mr. Craig, Mr.
			 Brownback, Mr. Isakson,
			 Mr. DeMint, Mr.
			 McCain, Mr. Vitter,
			 Mr. Thune, Mr.
			 Chambliss, Mr. McConnell,
			 Mr. Bunning, Mr. Domenici, Mr.
			 Inhofe, Mr. Sununu,
			 Mr. Santorum, Mrs. Dole, Mr.
			 Allen, and Mr. Martinez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		
			July 14, 2006
			Reported by Mr. Gregg,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish a new budget process to create a
		  comprehensive plan to rein in spending, reduce the deficit, and regain control
		  of the Federal budget process.
	
	
		1.Short title: Table of
			 contents.
			(a)Short titleThis
			 Act may be cited as the Stop Over
			 Spending Act of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title:
				Table of contents..
					Sec. 2. Purposes.
					Sec. 3. Severability.
					TITLE I—Legislative Line
				Item Veto Act of 2006
					Sec. 101. Short title.
					Sec. 102. Legislative line item
				veto.
					TITLE II—Deficit
				reduction
					Subtitle A—Definitions, Administration,
				and Sequestration
					Sec. 201. Definitions.
					Sec. 202. Administration,
				reconciliation, and effect of sequestration.
					Sec. 203. GAO Compliance
				Report.
					Subtitle B—Discretionary Spending
				Limits
					Sec. 211. Discretionary Sequestration
				Reports.
					Sec. 212. Limits.
					Subtitle C—Maximum deficit amount
				limitation
					Sec. 221. Maximum Deficit
				Amount.
					Sec. 222. Reporting of excess
				deficits.
					Sec. 223. Congressional response to OMB
				and CBO Reconciliation Report.
					Sec. 224. Revised estimates and final
				maximum deficit amount sequestration reports.
					Sec. 225. Maximum deficit
				amount-Presidential order.
					Sec. 226. Congressional response to low
				growth.
					Sec. 227. Exemptions from
				sequestration.
					Sec. 228. Submission of President's
				budget; maximum deficit amount may not be exceeded.
					TITLE III—Biennial
				budgetary and appropriations
					Sec. 301. Revision of
				timetable.
					Sec. 302. Amendments to the
				Congressional Budget and Impoundment Control Act of 1974.
					Sec. 303. Amendments to title
				31, United States Code.
					Sec. 304. Two-year appropriations; title
				and style of appropriations Acts.
					Sec. 305. Multiyear
				authorizations.
					Sec. 306. Government plans on a biennial
				basis.
					Sec. 307. Biennial appropriation
				bills.
					Sec. 308. Report on changes in
				law.
					Sec. 309. Effective date.
					TITLE
				IV—Commissions
					Subtitle A—National Commission on
				Entitlement Solvency
					Sec. 401. Definitions.
					Sec. 402. Establishment of
				Commission.
					Sec. 403. Expedited consideration of
				Commission recommendations.
					Subtitle B—Commission on Congressional
				Budgetary Accountability and Review of Federal Agencies
					Sec. 411. Definitions.
					Sec. 412. Establishment of
				Commission.
					Sec. 413. Duties of the
				Commission.
					Sec. 414. Powers of the
				Commission.
					Sec. 415. Commission personnel
				matters.
					Sec. 416. Expedited consideration of
				reform proposals.
					Sec. 417. Termination of the
				Commission.
					Sec. 418. Authorization of
				appropriations.
					TITLE V—Budget process
				reforms
					Sec. 501. Definitions.
					Sec. 502. Annual Concurrent Resolution
				on the Budget.
					Sec. 503. Committee
				allocations.
					Sec. 504. Budget resolution
				adoption.
					Sec. 505. Consideration of the budget
				resolution.
					Sec. 506. Budget
				projections.
					Sec. 507. Reconciliation.
					Sec. 508. Budgeting levels.
					Sec. 509. Determinations and points of
				order.
					Sec. 510. Extraneous matter in
				reconciliation legislation.
					Sec. 511. Adjustments.
					Sec. 512. Direct spending
				limitation.
					Sec. 513. Appropriations requests of the
				President.
				
			2.PurposesThe purposes of this Act are—
			(1)to enable the President and
			 Congress to rescind wasteful spending in an expedited manner;
			(2)to effectively balance the budget
			 by 2012;
			(3)to reinstate statutory
			 discretionary caps;
			(4)to reduce the practice of using
			 spending designated as an emergency as a mechanism to circumvent
			 spending caps;
			(5)to establish targets for the
			 deficit as its share of the United States economy, specifically as a percentage
			 of Gross Domestic Product;
			(6)to require automatic spending
			 reduction reconciliation directives to achieve annual deficit targets;
			(7)to put in place automatic sequester
			 procedures to reduce discretionary and mandatory spending when either statutory
			 caps have been exceeded or deficit targets have not been met;
			(8)to require Congress to act upon
			 legislation to ensure the solvency of the Social Security and Medicare
			 Programs;
			(9)to require Congress to act upon
			 legislation to identify and eliminate waste and duplication in Federal
			 programs;
			(10)to establish biennial
			 budgeting;
			(11)to strengthen and improve the
			 Congressional budget resolution and reconciliation process; and
			(12)to provide short term and long
			 term solutions to ensure the financial security of our nation so that our
			 children and grandchildren will not be saddled with insurmountable debt.
			3.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of the provisions of
			 such to any person or circumstance shall not be affected thereby.
		ILegislative Line
			 Item Veto Act of 2006
			101.Short
			 titleThis title may be cited
			 as the Legislative Line Item Veto Act
			 of 2006.
			102.Legislative
			 line item veto
				(a)In generalTitle X
			 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621
			 et seq.) is amended by striking part C and inserting the following:
					
						CLegislative line
				item veto
							1021.expedited consideration of certain proposed
		  rescissions (a)Proposed
				rescissionsThe President may send a special message, at the time
				and in the manner provided in subsection (b), that proposes to rescind dollar
				amounts of discretionary budget authority, items of direct spending, and
				targeted tax benefits.
								(b)Transmittal of
				special message
									(1)Special
				message
										(A)In
				general
											(i)Four
				messagesThe President may transmit to Congress not to exceed 4
				special messages per calendar year, proposing to rescind dollar amounts of
				discretionary budget authority, items of direct spending, and targeted tax
				benefits.
											(ii)TimingSpecial
				messages may be transmitted under clause (i)—
												(I)with the
				President's budget submitted pursuant to section 1105 of title 31, United
				States Code; and
												(II)3 other times as
				determined by the President.
												(iii)Limitations
												(I)In
				generalSpecial messages shall be submitted within 1 calendar
				year of the date of enactment of any dollar amount of discretionary budget
				authority, item of direct spending, or targeted tax benefit the President
				proposes to rescind pursuant to this Act.
												(II)ResubmittalIf
				Congress rejects or does not complete action on a bill introduced under this
				Act, the President may resubmit some or all of the dollar amounts of
				discretionary budget authority, items of direct spending, and targeted tax
				benefits in that bill in not more than 1 additional special message under this
				part or part B.
												(B)Contents of
				special messageEach special message shall specify, with respect
				to the dollar amount of discretionary budget authority, item of direct
				spending, or targeted tax benefit proposed to be rescinded—
											(i)the dollar amount
				of discretionary budget authority available and proposed for rescission from
				accounts, departments, or establishments of the government and the dollar
				amount of the reduction in outlays that would result from the enactment of such
				rescission of discretionary budget authority for the time periods set forth in
				subparagraph (A)(iii);
											(ii)the specific
				items of direct spending and targeted tax benefits proposed for rescission and
				the dollar amounts of the reductions in budget authority and outlays or
				increases in receipts that would result from enactment of such rescission for
				the time periods set forth in subparagraph (A)(iii);
											(iii)the budgetary
				effects of proposals for rescission, estimated as of the date the President
				submits the special message, relative to the most recent levels calculated
				consistent with the methodology described in section 257 of the Balanced Budget
				and Emergency Deficit Control Act of 1985 and included with a budget submission
				under section 1105(a) of title 31, United States Code, for the time periods
				of—
												(I)the fiscal year in
				which the proposal is submitted; and
												(II)each of the 10
				following fiscal years beginning with the fiscal year after the fiscal year in
				which the proposal is submitted;
												(iv)any account,
				department, or establishment of the Government to which such dollar amount of
				discretionary budget authority or item of direct spending is available for
				obligation, and the specific project or governmental functions involved;
											(v)the reasons why
				such dollar amount of discretionary budget authority or item of direct spending
				or targeted tax benefit should be rescinded;
											(vi)the estimated
				fiscal and economic impacts, of the proposed rescission;
											(vii)to the maximum
				extent practicable, all facts, circumstances, and considerations relating to or
				bearing upon the proposed rescission and the decision to effect the proposed
				rescission, and the estimated effect of the proposed rescission upon the
				objects, purposes, and programs for which the budget authority or items of
				direct spending or targeted tax benefits are provided; and
											(viii)a draft bill
				that, if enacted, would rescind the budget authority, items of direct spending
				and targeted tax benefits proposed to be rescinded in that special
				message.
											(2)Analysis by
				Congressional Budget Office and Joint Committee on Taxation
										(A)In
				generalUpon the receipt of a special message under this section
				proposing to rescind dollar amounts of discretionary budget authority, items of
				direct spending, and targeted tax benefits—
											(i)the Director of
				the Congressional Budget Office shall prepare an estimate of the savings in
				budget authority or outlays resulting from such proposed rescission and shall
				include in its estimate, an analysis prepared by the Joint Committee on
				Taxation related to targeted tax benefits; and
											(ii)the Director of
				the Joint Committee on Taxation shall prepare an estimate and forward such
				estimate to the Congressional Budget Office, of the savings from repeal of
				targeted tax benefits.
											(B)MethodologyThe
				estimates required by subparagraph (A) shall be made relative to the most
				recent levels calculated consistent with the methodology used to calculate a
				baseline under section 257 of the Balanced Budget and Emergency Control Act of
				1985 and included with a budget submission under section 1105(a) of title 31,
				United States Code, and transmitted to the chairmen of the Committees on the
				Budget of the House of Representatives and Senate.
										(3)Enactment of
				rescission bill
										(A)Deficit
				reductionAmounts of budget authority or items of direct spending
				or targeted tax benefit that are rescinded pursuant to enactment of a bill as
				provided under this section shall be dedicated only to deficit reduction and
				shall not be used as an offset for other spending increases or revenue
				reductions.
										(B)Adjustment of
				budget targetsNot later than 5 days after the date of enactment
				of a rescission bill as provided under this section, the chairs of the
				Committees on the Budget of the Senate and the House of Representatives shall
				revise spending and revenue levels under section 311(a) of the Congressional
				Budget Act of 1974 and adjust the committee allocations under section 302(a) of
				the Congressional Budget Act of 1974 or any other adjustments as may be
				appropriate to reflect the rescission. The adjustments shall reflect the
				budgetary effects of such rescissions as estimated by the President pursuant to
				paragraph (1)(B)(iii). The appropriate committees shall report revised
				allocations pursuant to section 302(b) of the Congressional Budget Act of 1974.
				Notwithstanding any other provision of law, the revised allocations and
				aggregates shall be considered to have been made under a concurrent resolution
				on the budget agreed to under the Congressional Budget Act of 1974 and shall be
				enforced under the procedures of that Act.
										(C)Adjustments to
				capsAfter enactment of a rescission bill as provided under this
				section, the President shall revise applicable limits under the
				Stop Over Spending Act of 2006,
				as appropriate.
										(c)Procedures for
				expedited consideration
									(1)In
				general
										(A)IntroductionBefore
				the close of the second day of session of the Senate and the House of
				Representatives, respectively, after the date of receipt of a special message
				transmitted to Congress under subsection (b), the majority leader of each
				House, for himself, or minority leader of each House, for himself, or a Member
				of that House designated by that majority leader or minority leader shall
				introduce (by request) the President's draft bill to rescind the amounts of
				budget authority or items of direct spending or targeted tax benefits, as
				specified in the special message and the President’s draft bill. If the bill is
				not introduced as provided in the preceding sentence in either House, then, on
				the third day of session of that House after the date of receipt of that
				special message, any Member of that House may introduce the bill.
										(B)Referral and
				reporting
											(i)One
				committeeThe bill shall be referred by the presiding officer to
				the appropriate committee. The committee shall report the bill without any
				revision and with a favorable, an unfavorable, or without recommendation, not
				later than the fifth day of session of that House after the date of
				introduction of the bill in that House. If the committee fails to report the
				bill within that period, the committee shall be automatically discharged from
				consideration of the bill, and the bill shall be placed on the appropriate
				calendar.
											(ii)Multiple
				committees
												(I)ReferralsIf
				a bill contains provisions in the jurisdiction of more than 1 committee, the
				bill shall be jointly referred to the committees of jurisdiction and the
				Committee on the Budget.
												(II)Views of
				CommitteeAny committee, other than the Committee on the Budget,
				to which a bill is referred under this clause may submit a favorable, an
				unfavorable recommendation, without recommendation with respect to the bill to
				the Committee on the Budget prior to the reporting or discharge of the
				bill.
												(III)ReportingThe
				Committee on the Budget shall report the bill not later than the fifth day of
				session of that House after the date of introduction of the bill in that House,
				without any revision and with a favorable or unfavorable recommendation, or
				without recommendation, together with the recommendations of any committee to
				which the bill has been referred.
												(IV)DischargeIf
				the Committee on the Budget fails to report the bill within that period, the
				committee shall be automatically discharged from consideration of the bill, and
				the bill shall be placed on the appropriate calendar.
												(C)Final
				passageA vote on final passage of the bill shall be taken in the
				Senate and the House of Representatives on or before the close of the 10th day
				of session of that House after the date of the introduction of the bill in that
				House. If the bill is passed, the Clerk of the House of Representatives shall
				cause the bill to be transmitted to the Senate before the close of the next day
				of session of the House.
										(2)Consideration in
				the House of Representatives
										(A)Motion to
				proceed to considerationA motion in the House of Representatives
				to proceed to the consideration of a bill under this subsection shall be highly
				privileged and not debatable. An amendment to the motion shall not be in order,
				nor shall it be in order to move to reconsider the vote by which the motion is
				agreed to or disagreed to.
										(B)Limits on
				debateDebate in the House of Representatives on a bill under
				this subsection shall not exceed 4 hours, which shall be divided equally
				between those favoring and those opposing the bill. A motion further to limit
				debate shall not be debatable. It shall not be in order to move to recommit a
				bill under this subsection or to move to reconsider the vote by which the bill
				is agreed to or disagreed to.
										(C)AppealsAppeals
				from decisions of the chair relating to the application of the Rules of the
				House of Representatives to the procedure relating to a bill under this section
				shall be decided without debate.
										(D)Application of
				house rulesExcept to the extent specifically provided in this
				section, consideration of a bill under this section shall be governed by the
				Rules of the House of Representatives. It shall not be in order in the House of
				Representatives to consider any bill introduced pursuant to the provisions of
				this section under a suspension of the rules or under a special rule.
										(3)Consideration in
				the Senate
										(A)Motion to
				proceed to considerationA motion to proceed to the consideration
				of a bill under this subsection in the Senate shall not be debatable. A motion
				to proceed to consideration of the bill may be made even though a previous
				motion to the same effect has been disagreed to. It shall not be in order to
				move to reconsider the vote by which the motion to proceed is agreed to or
				disagreed to.
										(B)Limits on
				debateDebate in the Senate on a bill under this subsection, and
				all debatable motions and appeals in connection therewith, shall not exceed a
				total of 10 hours, equally divided and controlled in the usual form.
										(C)Debatable
				motions and appealsDebate in the Senate on any debatable motion
				or appeal in connection with a bill under this subsection shall be limited to
				not more than 1 hour from the time allotted for debate, to be equally divided
				and controlled in the usual form.
										(D)Motion to limit
				debateA motion in the Senate to further limit debate on a bill
				under this subsection is not debatable.
										(E)Motion to
				recommitA motion to recommit a bill under this subsection is not
				in order.
										(F)Consideration of
				the house bill
											(i)In
				generalIf the Senate has received the House companion bill to
				the bill introduced in the Senate prior to the vote required under paragraph
				(1)(C), then the Senate shall consider, and the vote under paragraph (1)(C)
				shall occur on, the House companion bill.
											(ii)Procedure after
				vote on Senate billIf the Senate votes, pursuant to paragraph
				(1)(C), on the bill introduced in the Senate, the Senate bill shall be held
				pending receipt of the House message on the bill. Upon receipt of the House
				companion bill, the House bill shall be deemed to be considered, read for the
				third time, and the vote on passage of the Senate bill shall be considered to
				be the vote on the bill received from the House.
											(d)Amendments and
				divisions prohibited
									(1)In
				generalNo amendment to a bill considered under this section
				shall be in order in either the Senate or the House of Representatives.
									(2)No
				divisionIt shall not be in order to demand a division of the
				question in the House of Representatives (or in a Committee of the
				Whole).
									(3)No
				suspensionNo motion to suspend the application of this
				subsection shall be in order in the House of Representatives, nor shall it be
				in order in either the House of Representatives or the Senate to suspend the
				application of this subsection by unanimous consent.
									(e)Temporary
				presidential authority To withhold
									(1)AvailabilityThe
				President may not withhold any dollar amount of discretionary budget authority
				until the President transmits and Congress receives a special message pursuant
				to subsection (b). Upon receipt by Congress of a special message pursuant to
				subsection (b), the President may direct that any dollar amount of
				discretionary budget authority proposed to be rescinded in that special message
				shall be withheld from obligation for a period not to exceed 45 calendar days
				from the date of receipt by Congress.
									(2)Early
				availabilityThe President may make any dollar amount of
				discretionary budget authority withheld from obligation pursuant to paragraph
				(1) available at an earlier time if the President determines that continued
				withholding would not further the purposes of this Act.
									(f)Temporary
				presidential authority To suspend
									(1)SuspendThe
				President may not suspend the execution of any item of direct spending or
				targeted tax benefit until the President transmits and Congress receives a
				special message pursuant to subsection (b). Upon receipt by Congress of a
				special message, the President may suspend the execution of any item of direct
				spending or targeted tax benefit proposed to be rescinded in that message for a
				period not to exceed 45 calendar days from the date of receipt by
				Congress.
									(2)Early
				availabilityThe President may terminate the suspension of any
				item of direct spending or targeted tax benefit suspended pursuant to paragraph
				(1) at an earlier time if the President determines that continuation of the
				suspension would not further the purposes of this Act.
									(g)DefinitionsIn
				this section:
									(1)Appropriation
				lawThe term appropriation law means any general or
				special appropriation Act, and any Act or joint resolution making supplemental,
				deficiency, or continuing appropriations.
									(2)Calendar
				dayThe term calendar day means a standard 24-hour
				period beginning at midnight.
									(3)Days of
				sessionThe term days of session means only those
				days on which both Houses of Congress are in session.
									(4)Dollar amount of
				discretionary budget authorityThe term dollar amount of
				discretionary budget authority means the dollar amount of budget
				authority and obligation limitations—
										(A)specified in an
				appropriation law, or the dollar amount of budget authority required to be
				allocated by a specific proviso in an appropriation law for which a specific
				dollar figure was not included;
										(B)represented
				separately in any table, chart, or explanatory text included in the statement
				of managers or the governing committee report accompanying such law;
										(C)required to be
				allocated for a specific program, project, or activity in a law (other than an
				appropriation law) that mandates obligations from or within accounts, programs,
				projects, or activities for which budget authority or an obligation limitation
				is provided in an appropriation law;
										(D)represented by the
				product of the estimated procurement cost and the total quantity of items
				specified in an appropriation law or included in the statement of managers or
				the governing committee report accompanying such law; or
										(E)represented by the
				product of the estimated procurement cost and the total quantity of items
				required to be provided in a law (other than an appropriation law) that
				mandates obligations from accounts, programs, projects, or activities for which
				dollar amount of discretionary budget authority or an obligation limitation is
				provided in an appropriation law.
										(5)Rescind or
				rescissionThe term rescind or
				rescission means—
										(A)in the case of a
				dollar amount of discretionary budget authority, to reduce or repeal a
				provision of law to prevent that budget authority or obligation limitation from
				having legal force or effect; and
										(B)in the case of
				direct spending or targeted tax benefit, to repeal a provision of law in order
				to prevent the specific legal obligation of the United States from having legal
				force or effect.
										(6)Direct
				spendingThe term direct spending means budget
				authority provided by law (other than an appropriation law), mandatory spending
				provided in appropriation Acts, and entitlement authority.
									(7)Item of direct
				spendingThe term item of direct spending means any
				specific provision of law enacted after the effective date of the Legislative
				Line Item Veto Act of 2006 that is estimated to result in an increase in budget
				authority or outlays for direct spending relative to the most recent levels
				calculated consistent with the methodology described in section 257 of the
				Balanced Budget and Emergency Deficit Control Act of 1985 and included with a
				budget submission under section 1105(a) of title 31, United States Code, and,
				with respect to estimates made after that budget submission that are not
				included with it, estimates consistent with the economic and technical
				assumptions underlying the most recently submitted President’s budget.
									(8)Suspend the
				executionThe term suspend the execution means, with
				respect to an item of direct spending or a targeted tax benefit, to stop the
				carrying into effect of the specific provision of law that provides such
				benefit; and
									(9)Targeted tax
				benefitThe term targeted tax benefit means only
				those provisions—
										(A)estimated by the
				Joint Committee on Taxation to result in a loss of revenues relative to the
				most recent levels calculated consistent with the methodology described in
				section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985
				and included with a budget submission under section 1105(a) of title 31, United
				States Code, and with respect to estimates made after that budget submission
				that are not included with it, estimates consistent with the economic and
				technical assumptions underlying the most recently submitted President’s
				budget; and
										(B)having the
				practical effect of providing more favorable tax treatment to a particular
				taxpayer or limited group of taxpayers when compared with other similarly
				situated taxpayers.
										(h)Congressional
				identification of targeted tax benefits
									(1)Statement by
				Joint Tax CommitteeThe Joint Committee on Taxation shall review
				any revenue or reconciliation bill or joint resolution which includes any
				amendment to the Internal Revenue Code of 1986 that is being prepared for
				filing by a committee of conference of the 2 Houses, and shall identify, prior
				to consideration of such conference report, whether such bill or joint
				resolution contains any targeted tax benefits. The Joint Committee on Taxation
				shall provide to the committee of conference a statement identifying any such
				targeted tax benefits or declaring that the bill or joint resolution does not
				contain any targeted tax benefits. The statement shall be included in the
				statement of managers to accompany such conference report and made available to
				any Member of Congress by the Joint Committee on Taxation immediately upon
				request.
									(2)Statement
				included in legislationNotwithstanding any other rule of the
				House of Representatives or any rule or precedent of the Senate, any revenue or
				reconciliation bill or joint resolution, which includes any amendment to the
				Internal Revenue Code of 1986 reported by a committee of conference of the
				House of Representatives and the Senate, may include, as a separate section of
				such bill or joint resolution, the information contained in the statement of
				the Joint Committee on
				Taxation.
									.
				(b)Exercise of
			 rulemaking powersSection 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 note) is amended—
					(1)in subsection (a), by striking
			 and 1017 and inserting 1017, and 1021; and
					(2)in subsection (d), by striking
			 section 1017 and inserting sections 1017 and
			 1021.
					(c)Clerical
			 amendments
					(1)Short
			 titleSection 1(a) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by—
						(A)striking Parts A and
			 B before title X and inserting Parts A, B, and
			 C; and
						(B)striking the last sentence and
			 inserting at the end the following new sentence: Part C of title X also
			 may be cited as the Legislative Line Item Veto Act of
			 2006..
						(2)Table of
			 contentsThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by deleting
			 the contents for part C of title X and inserting the following:
						
							
								Part C—Legislative line item veto
								Sec. 1021. Expedited consideration of certain proposed
				rescissions.
							
							.
					(d)SeverabilityIf
			 any provision of this Act or the amendments made by it is held to be
			 unconstitutional, the remainder of this Act and the amendments made by it shall
			 not be affected by the holding.
				(e)Effective date
			 and expiration
					(1)Effective
			 dateThe amendments made by this Act shall—
						(A)take effect on the date of
			 enactment of this Act; and
						(B)apply to any dollar amount of
			 discretionary budget authority, item of direct spending, or targeted tax
			 benefit provided in an Act enacted on or after September 1, 2006.
						(2)ExpirationThe
			 amendments made by this Act shall expire on December 31, 2010.
					IIDeficit
			 reduction
			ADefinitions,
			 Administration, and Sequestration
				201.DefinitionsIn this subtitle:
					(1)AccountThe
			 term account means—
						(A)for discretionary budget authority,
			 an item for which appropriations are made in any appropriation Act; and
						(B)for items not provided for in
			 appropriation Acts, direct spending and outlays therefrom identified in the
			 program and finance schedules contained in the appendix to the Budget of the
			 United States for the current year.
						(2)BreachThe
			 term breach means, for any fiscal year, the amount by which
			 discretionary budget authority enacted for that year exceeds the spending limit
			 for budget authority for that year.
					(3)Budget
			 authority; new budget authority; and outlaysThe terms
			 budget authority, new budget authority, and
			 outlays have the meanings given to such terms in section 3 of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622). For
			 purposes of subtitle B an obligation limitation shall be treated as budget
			 authority.
					(4)Budget
			 yearThe term budget year means, with respect to a
			 session of Congress, the fiscal year of the Government that starts on October 1
			 of the calendar year in which that session begins.
					(5)CBOThe
			 term CBO means the Director of the Congressional Budget
			 Office.
					(6)CurrentThe
			 term current means—
						(A)with respect to the Office of
			 Management and Budget estimates included with a budget submission under section
			 1105(a) of title 31, United States Code, the estimates consistent with the
			 economic and technical assumptions underlying that budget;
						(B)with respect to estimates made
			 after that budget submission that are not included with it, the estimates
			 consistent with the economic and technical assumptions underlying the most
			 recently submitted President’s budget; and
						(C)with respect to the Congressional
			 Budget Office, estimates consistent with the economic and technical assumptions
			 as required by section 202(e)(1) of the Congressional Budget Act of
			 1974.
						(7)Current
			 yearThe term current year means, with respect to a
			 budget year, the fiscal year that immediately precedes that budget year.
					(8)DeficitThe
			 term deficit means, with respect to any fiscal year, the amount by
			 which total budget outlays for such fiscal year exceed total governmental
			 receipts for such fiscal year. In calculating the deficit for purposes of
			 comparison with the maximum deficit amount under section 221 and in calculating
			 the excess deficit for purposes of subtitle C (notwithstanding section 710(a)
			 of the Social Security Act (42 U.S.C. 911)) for any fiscal year, the receipts
			 of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal
			 Disability Insurance Trust Fund for such fiscal year and the taxes payable
			 under sections 1401(a), 3101(a), and 3111(a) of the Internal Revenue Code of
			 1954 (26 U.S.C. 1401, 3101, 3111) during such fiscal year shall be included in
			 total revenues for such fiscal year, and the disbursements of each such Trust
			 Fund for such fiscal year shall be included in total budget outlays for such
			 fiscal year. Notwithstanding any other provision of law except to the extent
			 provided by section 710(a) of the Social Security Act (42 U.S.C. 911) the
			 receipts, revenues, disbursements, budget authority, and outlays of each
			 off-budget Federal entity for a fiscal year shall be included in total budget
			 authority, total budget outlays, and total revenues and the amounts of budget
			 authority and outlays set forth for each major functional category, for such
			 fiscal year.
					(9)Direct
			 spendingThe term direct spending shall have the
			 meaning given such term in section 3(3) of the Congressional Budget Act of
			 1974.
					(10)Discretionary
			 budget authorityThe term discretionary budget
			 authority means budgetary authority (except to fund mandatory programs)
			 provided in appropriation Acts.
					(11)Discretionary
			 spending limitThe term discretionary spending limit
			 shall mean the amounts specified in section 212.
					(12)Excess deficit
			 amountThe term excess deficit amount, with respect
			 to any fiscal year, means the amount of the deficit reduced by the estimated
			 reductions of outlays resulting from any sequestration in subtitle C, that
			 exceeds the maximum deficit amount.
					(13)OMBThe
			 term OMB means the Director of the Office of Management and
			 Budget.
					(14)SequestrationThe
			 term sequestration —
						(A)with respect to discretionary
			 budget authority, means the cancellation or reduction of budget authority
			 (except budget authority to fund mandatory programs) provided in appropriation
			 Acts; and
						(B)with respect to the excess deficit
			 amount, means the amount cancelled or reduced from direct spending and outlays
			 flowing therefrom.
						202.Administration,
			 reconciliation, and effect of sequestration
					(a)TimetableThe
			 timetable with respect to this title is as follows:
						
							
								
									DateAction
					 to be completed
									
								
								
									5 days before the
					 President's budget submissionCBO Discretionary Sequestration and Maximum
					 Deficit Amount Preview Report.
									
									The President's budget
					 submissionOMB Discretionary Sequestration and Maximum Deficit Amount Preview
					 Report.
									
									August 15CBO
					 Discretionary Sequestration and Maximum Deficit Amount Reconciliation
					 Report.
									
									August 20OMB
					 Discretionary Sequestration and Maximum Deficit Amount Reconciliation
					 Report.
									
									September
					 15Budget Committee Reconciliation Directives.
									
									20 days after Budget
					 Committee ActionCommittees Respond to Reconciliation
					 Directives
									
									10 days after end of
					 sessionCBO Final Discretionary Sequestration and Maximum Deficit Amount
					 Sequestration Report.
									
									15 days after end of
					 sessionOMB Final Discretionary Sequestration and Maximum Deficit Amount
					 Sequestration Report/Presidential Sequestration Order.
									
								
							
						
					(b)Presidential
			 orderOn the date specified in subsection (a), if in its Final
			 Sequestration Report, OMB estimates that any sequestration is required, the
			 President shall issue an order fully implementing without change all
			 sequestrations required by the OMB calculations set forth in that report. This
			 order shall be effective on issuance.
					(c)Effects of
			 sequestrationThe effects of sequestration shall be as
			 follows:
						(1)Budgetary resources sequestered
			 from any account shall be permanently cancelled, except as provided in
			 paragraph (5).
						(2)Except as otherwise provided, the
			 same percentage sequestration shall apply to all programs, projects, and
			 activities within a budget account (with programs, projects, and activities as
			 delineated in the appropriation Act or accompanying report for the relevant
			 fiscal year covering that account).
						(3)Administrative regulations or
			 similar actions implementing a sequestration shall be made within 120 days of
			 the sequestration order. To the extent that formula allocations differ at
			 different levels of budgetary resources within an account, program, project, or
			 activity, the sequestration shall be interpreted as producing a lower total
			 appropriation, with the remaining amount of the appropriation being obligated
			 in a manner consistent with program allocation formulas in substantive
			 law.
						(4)Except as otherwise provided in
			 this subtitle, obligations or budgetary resources in sequestered accounts shall
			 be reduced only in the fiscal year in which a sequester occurs.
						(5)Budgetary resources sequestered in
			 special fund accounts and offsetting collections sequestered in appropriation
			 accounts shall not be available for obligation during the fiscal year in which
			 the sequestration occurs, but shall be available in subsequent years to the
			 extent otherwise provided in law.
						(d)Submission and
			 availability of reportsEach report required by this section
			 shall be submitted, in the case of CBO, to the House of Representatives, the
			 Senate, and OMB and, in the case of OMB, to the House of Representatives, the
			 Senate, and the President on the day it is issued. On the following day a
			 notice of the report shall be printed in the Federal Register.
					203.GAO Compliance
			 ReportUpon request of the
			 Committee on the Budget of the House of Representatives or the Senate, the
			 Comptroller General shall submit to the Congress and the President a report
			 on—
					(1)the extent to which each order
			 issued by the President under this title complies with all of the requirements
			 contained in this title, either certifying that the order fully and accurately
			 complies with such requirements or indicating the respects in which it does
			 not; and
					(2)the extent to which each report
			 issued by OMB or CBO under this section complies with all of the requirements
			 contained in this title, either certifying that the report fully and accurately
			 complies with such requirements or indicating the respects in which it does
			 not.
					BDiscretionary
			 Spending Limits
				211.Discretionary
			 Sequestration Reports
					(a)Discretionary
			 sequestration preview reports
						(1)Reporting
			 requirement
							(A)In generalOn the
			 dates specified in section 202(a), OMB shall report to the President and
			 Congress and CBO shall report to Congress a Discretionary Sequestration Preview
			 Report regarding discretionary sequestration based on laws enacted through
			 those dates.
							(B)President's
			 budgetWhen the President submits the budget under section 1105
			 of title 31, United States Code, OMB shall calculate and the budget shall
			 include adjustments to discretionary spending limits (and those limits as
			 cumulatively adjusted) for the budget year and each outyear to reflect changes
			 in concepts and definitions.
							(C)ConsultationAny
			 determination or change under subparagraph (B) may only be made after
			 consultation with the Committees on Appropriations and the Budget of the House
			 of Representatives and the Senate, and that consultation shall include written
			 communication to such committees that affords such committees the opportunity
			 to comment before official action is taken with respect to such changes.
							(2)DiscretionaryThe
			 Discretionary Sequestration Preview Report shall set forth estimates for the
			 current year and each subsequent year through 2009 of the applicable
			 discretionary spending limits and an explanation of any adjustments in such
			 limits under section 212, and a projection of budget authority exceeding
			 discretionary caps subject to sequester.
						(3)Explanation of
			 differencesThe OMB reports shall explain the differences between
			 OMB and CBO estimates for each item set forth in this subsection.
						(b)Discretionary
			 Sequestration ReportsOn the dates specified in section 202(a),
			 OMB and CBO shall issue Discretionary Sequestration Reports, reflecting laws
			 enacted through those dates, containing all of the information required in the
			 Discretionary Sequestration Preview Reports.
					(c)Final
			 Discretionary Sequestration Reports
						(1)Reporting
			 requirementsOn the dates specified in section 202(a), OMB and
			 CBO shall each issue a Final Discretionary Sequestration Report, updated to
			 reflect laws enacted through those dates.
						(2)Discretionary
			 spendingThe Final Discretionary Sequestration Reports shall set
			 forth estimates for each of the following:
							(A)For the current year and each
			 subsequent year through 2009; the applicable discretionary spending
			 limits.
							(B)For the current year, if
			 applicable, and the budget year; the new budget authority and the breach, if
			 any.
							(C)The sequestration percentages
			 necessary to eliminate the breach.
							(D)For the budget year, for each
			 account to be sequestered, the level of enacted, sequesterable budget authority
			 and resulting estimated outlays to be sequestered.
							(3)Explanation of
			 differencesThe OMB report shall explain any differences between
			 OMB and CBO estimates for any breach and any required discretionary
			 sequestration percentages. The OMB report shall also explain differences in the
			 amount of sequesterable resources for any budget account to be reduced if such
			 difference is greater than $5,000,000.
						(d)Economic and
			 technical assumptionsIn all reports required by this section,
			 OMB shall use the same economic and technical assumptions as used in the most
			 recent budget submitted by the President under section 1105(a) of title 31,
			 United States Code.
					(e)AdjustmentsWhen
			 OMB submits a report under this section for a fiscal year, OMB shall calculate,
			 and the subsequent reports and budgets submitted by the President under section
			 1105(a) of title 31, United States Code shall include, adjustments to
			 discretionary spending limits (and those limits as adjusted) for the fiscal
			 year and each succeeding year.
					212.Limits
					(a)Discretionary
			 spending limitsAs used in this subtitle, the term
			 discretionary spending limit means—
						(1)with respect to fiscal year 2007,
			 $872,504,000,000 in new budget authority;
						(2)with respect to fiscal year 2008,
			 $895,358,000,000 in new budget authority;
						(3)with respect to fiscal year 2009,
			 $919,516,000,000 in new budget authority; and
						(4)with respect to fiscal years
			 following 2009, The President shall recommend and the Congress shall consider
			 legislation setting limits for those fiscal years.
						(b)Adjustments
						(1)Emergency
			 spendingIf, for fiscal year 2007, 2008, or 2009, appropriations
			 for discretionary accounts are enacted that the President designates as
			 emergency requirements, and that the Congress so designates in statute, the
			 adjustment shall be the total of such appropriations in discretionary accounts
			 designated as emergency requirements, but not to exceed $90,000,000,000 for
			 fiscal year 2007, $50,000,000,000 for 2008, and $30,000,000,000 for 2009.
			 Appropriations designated as emergencies in excess of these limitations shall
			 be treated as new budget authority for the purpose of calculating a breach of
			 the discretionary spending limits.
						(2)Federal tax gap
			 initiativeIf an appropriation bill or joint resolution is
			 enacted for fiscal year 2007, 2008, or 2009, that includes $6,824,000,000 plus
			 an additional amount for the enhanced tax enforcement initiative of the
			 Internal Revenue Service, the adjustment shall be the amount of budget
			 authority in that measure for that initiative but not to exceed—
							(A)with respect to fiscal year 2007,
			 $274,000,000 in new budget authority;
							(B)with respect to fiscal year 2008,
			 $414,000,000 in new budget authority; and
							(C)with respect to fiscal year 2009,
			 $554,000,000 in new budget authority.
							(c)Enforcement
						(1)SequestrationOn
			 the date specified in section 202(a), there shall be a sequestration to
			 eliminate a budget-year breach.
						(2)Eliminating a
			 breachEach account shall be reduced by a dollar amount
			 calculated by multiplying the enacted level of budget authority for that year
			 in that account at that time by the uniform percentage necessary to eliminate a
			 breach of the discretionary spending limit.
						(3)Part-year
			 appropriationsIf, on the date the report is issued under
			 paragraph (1), there is in effect an Act making continuing appropriations for
			 part of a fiscal year for any budget account, then the dollar sequestration
			 calculated for that account under paragraph (2) shall be subtracted
			 from—
							(A)the annualized amount otherwise
			 available by law in that account under that or a subsequent part-year
			 appropriation; and
							(B)when a full-year appropriation for
			 that account is enacted, from the amount otherwise provided by the full-year
			 appropriation.
							(4)Look-backIf,
			 after June 30, an appropriation for the fiscal year in progress is enacted that
			 causes a breach for that year (after taking into account any previous
			 sequestration), the discretionary spending limit for the next fiscal year shall
			 be reduced by the amount of that breach.
						(5)Within-session
			 sequestration reports and orderIf an appropriation for a fiscal
			 year in progress is enacted (after Congress adjourns to end the session for
			 that budget year and before July 1 of that fiscal year) that causes a breach,
			 10 days later CBO shall issue a report containing the information required in
			 section 211(c). Fifteen days after enactment, OMB shall issue a report
			 containing the information required in section 211(c). On the same day as the
			 OMB report, the President shall issue an order fully implementing without
			 change all sequestrations required by the OMB calculations set forth in that
			 report. This order shall be effective on issuance.
						(d)Estimates
						(1)CBO
			 estimatesAs soon as practicable after Congress completes action
			 on any legislation providing discretionary appropriations, CBO shall provide an
			 estimate to OMB of that legislation.
						(2)OMB
			 estimatesNot later than 7 calendar days (excluding Saturdays,
			 Sundays, and legal holidays) after the date of enactment of any discretionary
			 appropriations, OMB shall transmit a report to the House of Representatives and
			 to the Senate containing—
							(A)the CBO estimate of that
			 legislation;
							(B)an OMB estimate of that legislation
			 using current economic and technical assumptions; and
							(C)an explanation of any difference
			 between the 2 estimates.
							(3)DifferencesIf
			 during the preparation of the report under paragraph (2), OMB determines that
			 there is a difference between the OMB and CBO estimates, OMB shall consult with
			 the Committees on the Budget of the House of Representatives and the Senate
			 regarding that difference and that consultation, to the extent practicable,
			 shall include written communication to such committees that affords such
			 committees the opportunity to comment before the issuance of that
			 report.
						(4)Assumptions and
			 guidelinesOMB and CBO shall prepare estimates under this
			 paragraph in conformance with scorekeeping guidelines determined after
			 consultation among the House and Senate Committees on the Budget, CBO, and
			 OMB.
						CMaximum deficit
			 amount limitation
				221.Maximum Deficit
			 AmountIn this subtitle, the
			 term maximum deficit amount means—
					(1)with respect to 2007, equals 2.75
			 percent of the Gross Domestic Product for 2007, as estimated by OMB for
			 2007;
					(2)with respect to 2008, equals 2.25
			 percent of the Gross Domestic Product for 2008, as estimated by OMB for
			 2008;
					(3)with respect to 2009, equals 1.75
			 percent of the Gross Domestic Product for 2009, as estimated by OMB for
			 2009;
					(4)with respect to 2010, equals 1.25
			 percent of the Gross Domestic Product for 2010, as estimated by OMB for
			 2010;
					(5)with respect to 2011, equals 0.75
			 percent of the Gross Domestic Product for 2011, as estimated by OMB for 2011;
			 and
					(6)with respect to 2012 and
			 thereafter, equals 0.5 percent of Gross Domestic Product for 2012 and
			 thereafter, as estimated by OMB for 2012, and thereafter.
					222.Reporting of
			 excess deficits
					(a)Maximum Deficit
			 Amount Preview Report by OMB and CBO
						(1)Estimates and
			 determinationsOn the dates specified in section 202(a), OMB and
			 CBO shall with respect to each fiscal year estimate—
							(A)the deficit;
							(B)the maximum deficit amount;
			 and
							(C)any excess deficit amount for the
			 budget year.
							(2)ReportOMB
			 shall report to the President and Congress and CBO shall report to Congress
			 estimating the budget base levels of total revenues and total budget outlays
			 for the budget year, identifying the deficit, the maximum deficit amount, and
			 the amount of any deficit excess for such fiscal year, the base from which
			 direct spending reductions are taken and the amounts and percentages by which
			 such direct spending accounts must be reduced for the budget year, in
			 accordance with the succeeding provisions of this part, in order to eliminate
			 such excess based on laws enacted through those dates.
						(3)Determination of
			 reductionsThe amounts and percentages by which accounts must be
			 reduced for the budget year shall be determined by, subject to the exemptions
			 set forth in section 227, the reductions necessary to eliminate the excess
			 deficit amount for the fiscal year.
						(4)Basis for
			 directors' estimates, determinations, and specifications
							(A)Budget baseIn
			 computing the amounts and percentages by which accounts must be reduced during
			 a fiscal year as set forth in the report required under paragraph (2) for such
			 fiscal year, OMB and CBO shall use current economic and technical assumptions
			 consistent with the methodology set forth in section 257 of the Balanced Budget
			 and Enforcement Deficit Control Act of 1985.
							(B)Deferrals and
			 rescissionsDeferrals and rescissions proposed under the
			 Impoundment Control Act of 1974 for the budget year shall not be taken into
			 account in determining such budget base.
							(C)Explanation of
			 differencesThe OMB shall explain the differences between OMB and
			 CBO estimates for each item in the report.
							(b)Revised
			 estimates and maximum deficit amount reconciliation reports
						(1)Reconciliation
			 report by omb and cboOn the date specified in section 202(a),
			 the Director of OMB shall submit to the President and Congress, and the
			 Director of CBO shall submit to Congress, a revised report—
							(A)indicating whether and to what
			 extent, as a result of laws enacted and regulations promulgated after the
			 submission of their maximum deficit amount preview report under subsection (a),
			 the excess deficit identified in the report submitted under such subsection has
			 been eliminated, reduced, or increased; and
							(B)adjusting the determinations for
			 the effects of any discretionary sequestration that may be required under
			 subtitle B.
							The reconciliation report
			 submitted under this paragraph shall contain estimates, determinations, and
			 specifications for all of the items contained in the preview report and the OMB
			 report shall be based on the same economic and technical assumptions and employ
			 the same methodologies as applied in the supplemental budget estimates
			 submitted under section 1106 of title 31, United States Code, and the CBO
			 report shall be based on the most recent report required by section 202(e)(2)
			 of the Congressional Budget Act of 1974. Estimates shall be consistent with
			 methodology in section 257 of the Balanced Budget and Enforcement Act Deficit
			 Control Act of 1985. The reports shall provide for the determination of
			 reductions in the manner specified in subsection (a)(3).(2)Explanation of
			 differencesThe OMB shall explain the differences between OMB and
			 CBO estimates for each item in the reconciliation report.
						(c)Dates for
			 submission of reports and issuance of ordersIf the date
			 specified for the submission of a report by the Director of OMB under this
			 section falls on a Sunday or legal holiday, such report shall be submitted or
			 such order issued on the following day.
					(d)Printing of
			 reportsEach report submitted under this section shall be printed
			 in the Federal Register on the date it is issued; and the reports of the
			 Director of OMB submitted to the Congress under subsection (b) shall be printed
			 as documents of the House of Representatives and the Senate.
					223.Congressional
			 response to OMB and CBO Reconciliation Report
					(a)Reporting of
			 resolutions, and reconciliation bills and resolutions, in the Senate
						(1)Committee
			 alternatives to presidential orderFor the purpose of assisting
			 the Committees on the Budget of the House and Senate in preparing
			 Reconciliation Directive Reports under paragraph (3) and not later than 20 days
			 after the submission of the OMB Reconciliation Report, each standing committee
			 of the House and Senate may submit to the Committees on the Budget of the House
			 and Senate information of the type described in section 301(d) of the
			 Congressional Budget Act of 1974 with respect to alternatives to the order
			 envisioned by such report insofar as such order affects laws within the
			 jurisdiction of the committee.
						(2)CBASections
			 305 and 310 of the Congressional Budget Act of 1974 shall apply to any bill
			 considered under this section, except as otherwise provided in this
			 section.
						(3)Reconciliation
			 directivesOn the date specified in section 202(a), the Chairmen
			 of the Committees on the Budget of the House and Senate shall submit a
			 Reconciliation Directive Report to the President of the Senate or the Speaker
			 of the House for appropriate referral to the committees of its House, the OMB
			 Reconciliation Report containing the maximum deficit amount and the excess
			 deficit and reconciliation directives. Such directives shall—
							(A)specify the total
			 amount by which—
								(i)direct spending budget authority
			 and outlays for such fiscal year; and
								(ii)governmental receipts, other than
			 income taxes, estate and gift taxes, excise taxes, payroll taxes, or tariffs,
			 for such fiscal year, are to be changed; and
								(B)include directives
			 to committees to recommend changes in laws within their jurisdiction to
			 accomplish the total amount of deficit reduction necessary to eliminate the
			 excess deficit so that the deficit does not exceed the maximum deficit amount
			 set forth in the OMB Reconciliation Report.
							(4)Response of
			 committeesCommittees directed pursuant to paragraph (3), shall
			 submit their recommendations to comply with the directives to the Budget
			 Committee no later than 20 days after the directives referred to in paragraph
			 (3) are issued.
						(5)Budget Committee
			 actionUpon receipt of the recommendations received in response
			 to directives referred to in paragraph (3), the Budget Committees shall report
			 to the House and Senate, a reconciliation bill carrying out all such
			 recommendations.
						(b)Legislative
			 procedureIf a Reconciliation Directive Report containing
			 reconciliation directives to 1 or more committees to determine and recommend
			 changes in laws, bills, or resolutions is issued in accordance with subsection
			 (a)(3)—
						(1)each such committee so directed
			 shall make such recommendations to the Committee on the Budget of its House,
			 which upon receiving all such recommendations, shall report to its House
			 reconciliation legislation carrying out all such recommendations without any
			 substantive revision; and
						(2)in the event that any committee
			 fails to comply with its directive, then the Committees on the Budget may
			 report amendments recommending changes within the jurisdiction of the
			 noncompliant committee to achieve the changes contained in the
			 directive.
						(c)Adjustment of
			 budget targetsUpon enactment of a reconciliation bill conference
			 report, the chairmen of the Committees on the Budget of the Senate and the
			 House of Representatives shall revise spending and revenue levels under section
			 311(a) of the Congressional Budget Act of 1974 and adjust the committee
			 allocations under section 302(a) of the Congressional Budget Act of 1974, or
			 any other adjustments as may be appropriate to reflect any changes made in the
			 reconciliation bill. Notwithstanding any other provision of law, the revised
			 allocations and aggregates shall be considered to have been made under a
			 concurrent resolution on the budget agreed to under the Congressional Budget
			 Act of 1974, and shall be enforced under the procedures of that Act.
					(d)Compliance with
			 reconciliation directivesSecondary or indirect effects of the
			 legislative recommendations submitted by any committee of the House of
			 Representatives or the Senate that is directed, shall be attributed to the
			 committee proposing the change in law, but shall not be considered for the
			 purpose of determining compliance with such directives.
					(e)Limitation on
			 amendments to reconciliation bills
						(1)House of
			 RepresentativesIt shall not be in order in the House of
			 Representatives to consider any amendment to a reconciliation bill if such
			 amendment would have the effect of increasing any specific budget outlays above
			 the level of such outlays provided in the bill (for the fiscal years covered by
			 the reconciliation directives), or would have the effect of reducing any
			 specific governmental receipts below the level of such governmental receipts
			 provided in the bill (for such fiscal year), unless such amendment makes at
			 least an equivalent reduction in other specific budget outlays, an equivalent
			 increase in other specific governmental receipts, or an equivalent combination
			 thereof (for such fiscal year).
						(2)SenateIt shall not
			 be in order in the Senate to consider any amendment to a reconciliation bill if
			 such amendment would have the effect of increasing any specific budget outlay
			 level above the level of such outlay reductions provided (for the fiscal year
			 covered) in the reconciliation directives or would have the effect of reducing
			 governmental receipts increases below the level of such increases in such
			 governmental receipts provided (for such fiscal year) in the reconciliation
			 directives, unless such amendment makes a reduction in other specific budget
			 outlays, an increase in other specific governmental receipts, or a combination
			 thereof (for such fiscal year) at least equivalent to any increase in outlays
			 or decrease in governmental receipts provided by such amendment, except that a
			 motion to strike a provision shall always be in order.
						(3)Budget authority, outlays, and
			 receiptsFor purposes of this section, the levels of budget
			 authority, outlays, and governmental receipts for a fiscal year shall be
			 determined on the basis of estimates made by the Committee on the Budget of the
			 House of Representatives or of the Senate, as the case may be.
						(4)House rulesThe
			 Committee on Rules of the House of Representatives may make in order amendments
			 to achieve changes specified by reconciliation directives if a committee or
			 committees of the House fail to submit recommended changes to its Committee on
			 the Budget pursuant to its instruction.
						(f)Procedure in the
			 Senate
						(1)In generalExcept
			 as provided in paragraph (2), the provisions of section 305 for the
			 consideration in the Senate of concurrent resolutions on the budget and
			 conference reports thereon, shall also apply to the consideration in the Senate
			 of reconciliation bills reported under this subsection, motions in relation to
			 a request for conference, and conference reports thereon.
						(2)Senate
			 considerationConsideration in the Senate on any reconciliation
			 bill reported under this subsection, and all amendments thereto and debatable
			 motions and appeals in connection therewith, shall be limited to not more than
			 20 hours.
						(g)Limitation on
			 changes to the Social Security ActNotwithstanding any other
			 provision of law, it shall not be in order in the Senate or the House of
			 Representatives to consider any reconciliation bill, or any amendment thereto
			 or conference report thereon, that contains recommendations with respect to the
			 old-age, survivors, and disability insurance program established under title II
			 of the Social Security Act.
					(h)Extraneous
			 matter in reconciliation legislation
						(1)In
			 generalWhen the Senate is considering a reconciliation bill
			 pursuant to this section (whether that bill originated in the Senate or the
			 House), upon a point of order being made by any Senator against material
			 extraneous to the instructions to a committee which is contained in any title
			 or provision of the bill or offered as an amendment to the bill, and the point
			 of order is sustained by the Chair, any part of said title or provision that
			 contains material extraneous to the directives to said Committee as defined in
			 paragraph (2), shall be deemed stricken from the bill and may not be offered as
			 an amendment from the floor.
						(2)Extraneous
			 provisionsExcept as provided in paragraph (3)—
							(A)a provision of a reconciliation
			 bill considered pursuant to this subsection shall be considered extraneous if
			 such provision does not produce a decrease in outlays or an increase in
			 governmental receipts, including changes in outlays and governmental receipts
			 brought about by changes in the terms and conditions under which outlays are
			 made or governmental receipts are required to be collected;
							(B)a provision that is not in the
			 jurisdiction of the Committee with jurisdiction over said title or provision
			 shall be considered extraneous (except that amendments reported by the
			 Committee on the Budget to achieve compliance with reconciliation directives
			 shall not be deemed extraneous);
							(C)a provision shall be considered to
			 be extraneous if it increases, or would increase, net outlays, or if it
			 decreases, or would decrease, governmental receipts during a fiscal year after
			 the fiscal years covered by such reconciliation bill, and such increases or
			 decreases are greater than outlay reductions or governmental receipts increases
			 resulting from other provisions in such title in such year; and
							(D)a provision shall be considered
			 extraneous if it violates section 310(g) of the Congressional Budget Act of
			 1974.
							(3)Senate-originated
			 provisionsA Senate-originated provision shall not be considered
			 extraneous under paragraph (2) if the Chairman and Ranking Minority Member of
			 the Committee on the Budget and the Chairman and Ranking Minority Member of the
			 Committee which reported the provision certify that—
							(A)the provision mitigates direct
			 effects clearly attributable to a provision changing outlays or revenue and
			 both provisions together produce a net reduction in the deficit;
							(B)the provision will result in a
			 substantial reduction in outlays or a substantial increase in governmental
			 receipts during fiscal years after the fiscal years covered by the
			 reconciliation bill or reconciliation resolution;
							(C)a reduction of outlays or an
			 increase in governmental receipts is likely to occur as a result of the
			 provision, in the event of new regulations authorized by the provision or
			 likely to be proposed, court rulings on pending litigation, or relationships
			 between economic indices and stipulated statutory triggers pertaining to the
			 provision, other than the regulations, court rulings, or relationships
			 currently projected by the Congressional Budget Office for scorekeeping
			 purposes; or
							(D)such provision will be likely to
			 produce a significant reduction in outlays or increase in governmental receipts
			 but, due to insufficient data, such reduction or increase cannot be reliably
			 estimated.
							(4)Committee
			 reported provisionsa provision reported by a committee shall not
			 be considered extraneous under paragraph (2) if—
							(A)the provision is an integral part
			 of a provision or title, which if introduced as a bill, would be referred to
			 such committee, and the provision sets forth the procedure to carry out or
			 implement the substantive provisions that were reported and which fall within
			 the jurisdiction of such committee; or
							(B)the provision states an exception
			 to, or a special application of, the general provision or title of which it is
			 a part and such general provision or title if introduced as a bill, would be
			 referred to such committee.
							(5)Technical and
			 conforming amendmentsTechnical and conforming provisions shall
			 not be considered extraneous under this subsection.
						(6)Extraneous
			 materialsUpon the reporting of a reconciliation bill pursuant to
			 this subsection in the Senate, and again upon the submission of a conference
			 report on such a reconciliation bill, the Committee on the Budget of the Senate
			 shall submit for the record a list of material considered to be extraneous
			 under paragraph (2) (A), (C), and (D), to the instructions of a committee as
			 provided in this section. The inclusion or exclusion of a provision shall not
			 constitute a determination of extraneousness by the Presiding Officer of the
			 Senate.
						(7)Conference
			 reportsWhen the Senate is considering a conference report on, or
			 an amendment between the Houses in relation to, a reconciliation bill pursuant
			 to this section, upon a point of order being made by any Senator against
			 extraneous material meeting the definition of this subsection, and such point
			 of order being sustained, such material contained in such conference report or
			 amendment shall be deemed stricken, and the Senate shall proceed, without
			 intervening action or motion, to consider the question of whether the Senate
			 shall recede from its amendment and concur with a further amendment, or concur
			 in the House amendment with a further amendment, as the case may be, which
			 further amendment shall consist of only that portion of the conference report
			 or House amendment, as the case may be, not so stricken. Any such motion in the
			 Senate shall be debatable for two hours. In any case in which such point of
			 order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.
						(i)Determinations
			 and points of orderNotwithstanding any other law or rule of the
			 Senate, it shall be in order for a Senator to raise a single point of order
			 that several provisions of a bill, resolution, amendment, motion, or conference
			 report violate this section. The Presiding Officer may sustain the point of
			 order as to some or all of the provisions against which the Senator raised the
			 point of order. If the Presiding Officer so sustains the point of order as to
			 some of the provisions (including provisions of an amendment, motion, or
			 conference report) against which the Senator raised the point of order, then
			 only those provisions (including provisions of an amendment, motion, or
			 conference report) against which the Presiding Officer sustains the point of
			 order shall be deemed stricken pursuant to this section. Before the Presiding
			 Officer rules on such a point of order, any Senator may move to waive such a
			 point of order as it applies to some or all of the provisions against which the
			 point of order was raised. Such a motion to waive is amendable in accordance
			 with the rules and precedents of the Senate. After the Presiding Officer rules
			 on such a point of order, any Senator may appeal the ruling of the Presiding
			 Officer on such a point of order as it applies to some or all of the provisions
			 on which the Presiding Officer ruled.
					224.Revised
			 estimates and final maximum deficit amount sequestration reports
					(a)Revised
			 estimates, determinations, and final maximum deficit amount sequestration
			 reportsOn the dates specified in section 202(a), OMB shall
			 submit to the President and Congress, and CBO shall submit to Congress, a
			 revised report—
						(1)indicating whether and to what
			 extent, as a result of laws enacted and regulations promulgated after the
			 submission of their preview report under section 222(a), the excess deficit
			 identified in the report submitted under such subsection has been eliminated,
			 reduced, or increased; and
						(2)adjusting the determinations made
			 under section 222(a) to the extent necessary.
						The final report submitted under
			 this subsection shall contain estimates, determinations, and specifications for
			 all of the items contained in the maximum deficit amount reconciliation report
			 and shall be based on the same economic and technical assumptions and employ
			 the same methodologies shall be based on the supplemental budget estimates
			 under section 1106 of title 31, United states Code, and the CBO report shall be
			 based on the most recent report required by section 202(e)(2) of the
			 Congressional Budget Act of 1974. Estimates shall be consistent with section
			 257 of the Balanced Budget and Enforcement Act Deficit Control Act of 1985. The
			 reports shall provide for the determination of reductions in the manner
			 specified in section 222(a)(3).(b)Dates for
			 submission of reports and issuance of ordersIf the date
			 specified for the submission of a report by the Director of OMB under this
			 section falls on a Sunday or legal holiday, such report shall be submitted or
			 such order issued on the following day.
					(c)Printing of
			 reportsEach report submitted under this section shall be printed
			 in the Federal Register on the date it is issued; and the reports of the
			 Director of OMB submitted to the Congress under subsection (a)(1) shall be
			 printed as documents of the House of Representatives and the Senate.
					225.Maximum deficit
			 amount-Presidential order
					(a)In
			 generalOn the date specified in section 202(a) and following the
			 submission of a report by the Director of OMB to the President and Congress
			 under section 224 that identifies an amount by which the deficit for a fiscal
			 year will exceed the maximum deficit amount for such fiscal year the President,
			 in strict accordance with the requirements set forth in section 227, shall
			 eliminate the full amount of the deficit excess by issuing an order that
			 eliminates the direct spending authority and outlays resulting therefrom in
			 accordance with such report from each budget account activity as identified in
			 the program and financing schedules contained in the appendix to the Budget of
			 the United States Government for that fiscal year, applying the same reduction
			 percentage as the percentage by which the account is reduced in such
			 report.
					(b)Order To be
			 based on OMB reportThe order must provide for reductions in the
			 manner specified in section 224, and must be consistent with such report in all
			 respects. The President may not modify or recalculate any of the estimates,
			 determinations, specifications, bases, amounts or percentages set forth in the
			 report submitted under section 224 in determining the reductions to be
			 specified in the order with respect to budget activities, within an
			 account.
					(c)Effect of
			 sequestration under Presidential orderAmounts sequestered under
			 an order issued by the President under subsection (a) for a fiscal year shall
			 be permanently cancelled in accordance with such final order.
					(d)Accompanying
			 messageAt the time the actions described in the preceding
			 provisions of this subsection with respect to any fiscal year are taken, the
			 President shall transmit to both Houses of the Congress a message containing
			 all the information required by this section and further specifying in strict
			 accordance with subsection (b)—
						(1)within each account, and the
			 amounts which are to be sequestered or reduced for each such program, project,
			 and activity or budget account activity; and
						(2)such other supporting details as
			 the President may determine to be appropriate.
						Upon receipt in the Senate and the
			 House of Representatives, the message shall be referred to all committees with
			 jurisdiction over programs, projects, and activities affected by the
			 order.(e)Effective date
			 of initial orderThe order issued by the President under
			 subsection (a) with respect to any fiscal year shall be effective as of the
			 date of its issuance.
					226.Congressional
			 response to low growth
					(a)Special
			 procedures in the event of low economic growth
						(1)In
			 generalThe Director of the Congressional Budget Office shall
			 notify the Congress at any time if—
							(A)during the period consisting of the
			 quarter during which such notification is given, the quarter preceding such
			 notification, and the four quarters following such notification, such Office or
			 the Office of Management and Budget has determined that real economic growth is
			 projected or estimated to be less than zero with respect to each of any two
			 consecutive quarters within such period, or
							(B)the Department of Commerce
			 preliminary reports of actual real economic growth (or any subsequent revision
			 thereof) indicate that the rate of real economic growth for each of the most
			 recent reported quarter and the immediately preceding quarter is less than one
			 percent.
							Upon such notification the
			 majority leader of each House shall introduce a joint resolution (in the form
			 set forth in paragraph (2)) declaring that the conditions specified in this
			 paragraph are met and suspending the relevant provisions of this title for the
			 remainder of the current fiscal year or for the following fiscal year or
			 both.(2)Form of joint
			 resolution
							(A)MatterThe matter
			 after the resolving clause in any joint resolution introduced pursuant to
			 paragraph (1) shall be as follows: “That the Congress declares that the
			 conditions specified in section 226(a)(1) of the Stop Over Spending Act of 2006
			 are met and the provisions of that Act, including sequestration of
			 discretionary spending under subtitle B of that Act are suspended for the
			 remainder of the current year, and for the fiscal year following the current
			 year. This joint resolution shall not have the effect of suspending any final
			 order which was issued for the current fiscal year under the SOS Act if such
			 order was issued before the date of the enactment of this joint resolution.
			 .
							(B)TitleThe title of
			 the joint resolution shall be Joint resolution suspending certain
			 provisions of law pursuant to SOS Act. and the joint resolution shall
			 not contain any preamble.
							(b)Committee
			 actionEach joint resolution introduced pursuant to subsection
			 (a) shall be referred to the Committee on the Budget of the House involved; and
			 such Committee shall report the joint resolution to its House without amendment
			 on or before the fifth day on which such House is in session after the date on
			 which the joint resolution is introduced. If the Committee fails to report the
			 joint resolution within the five-day period referred to in the preceding
			 sentence, it shall be automatically discharged from further consideration of
			 the joint resolution, and the joint resolution shall be placed on the
			 appropriate calendar.
					(c)Consideration of
			 joint resolution
						(1)In
			 generalA vote on final passage of a joint resolution reported to
			 a House of the Congress or discharged pursuant to subsection (b) shall be taken
			 on or before the close of the fifth calendar day of session of such House after
			 the date on which the joint resolution is reported to such House or after the
			 Committee has been discharged from further consideration of the joint
			 resolution. If prior to the passage by one House of a joint resolution of that
			 House, that House received the same joint resolution from the other House,
			 then—
							(A)the procedure in that House shall
			 be the same as if no such joint resolution had been received from the other
			 House, but
							(B)the vote on final passage shall be
			 on the joint resolution of the other House.
							When the joint resolution is
			 agreed to, the Clerk of the House of Representatives (in the case of a House
			 joint resolution agreed to in the House of Representatives) or the Secretary of
			 the Senate (in the case of a Senate joint resolution agreed to in the Senate)
			 shall cause the joint resolution to be engrossed, certified, and transmitted to
			 the other House of the Congress as soon as practicable.(2)House
							(A)ProceedingA motion
			 in the House of Representatives to proceed to the consideration of a joint
			 resolution under this subsection shall be highly privileged and not debatable.
			 An amendment to the motion shall not be in order, nor shall it be in order to
			 move to reconsider the vote by which the motion is agreed to or disagreed
			 to.
							(B)DebateDebate in
			 the House of Representatives on a joint resolution under this subsection shall
			 be limited to not more than 5 hours, which shall be divided equally between
			 those favoring and those opposing the joint resolution. A motion to postpone,
			 made in the House of Representatives with respect to the consideration of a
			 joint resolution under this subsection, and a motion to proceed to the
			 consideration of other business, shall not be in order. A motion further to
			 limit debate shall not be debatable. It shall not be in order to move to table
			 or to recommit a joint resolution under this subsection or to move to
			 reconsider the vote by which the joint resolution is agreed to or disagreed
			 to.
							(C)AppealsAll appeals
			 from the decisions of the Chair relating to the application of the Rules of the
			 House of Representatives to the procedure relating to a joint resolution under
			 this subsection shall be decided without debate.
							(D)Form of
			 resolutionExcept to the extent specifically provided in this
			 subsection or in paragraph (4), consideration of a joint resolution under this
			 paragraph shall be governed by the Rules of the House of
			 Representatives.
							(3)Senate
							(A)ProceedingA motion
			 in the Senate to proceed to the consideration of a joint resolution under this
			 subsection shall be privileged and not debatable. An amendment to the motion
			 shall not be in order, nor shall it be in order to move to reconsider the vote
			 by which the motion is agreed to or disagreed to.
							(B)DebateDebate in
			 the Senate on a joint resolution under this subsection, and all debatable
			 motions and appeals in connection therewith, shall be limited to not more than
			 five hours. The time shall be equally divided between, and controlled by, the
			 majority leader and the minority leader or their designees.
							(C)Motions and
			 appealsDebate in the Senate on any debatable motion or appeal in
			 connection with a joint resolution under this subsection shall be limited to
			 not more than one hour, to be equally divided between, and controlled by, the
			 mover and the manager of the joint resolution, except that in the event the
			 manager of the joint resolution is in favor of any such motion or appeal, the
			 time in opposition thereto shall be controlled by the minority leader or his
			 designee.
							(D)Limit debate or
			 recommitA motion in the Senate to further limit debate on a
			 joint resolution under this subsection is not debatable. A motion to table or
			 to recommit a joint resolution under this subsection is not in order.
							(4)No
			 amendmentsNo amendment to a joint resolution considered under
			 this subsection shall be in order in either the House of Representatives or the
			 Senate.
						227.Exemptions from
			 sequestration
					(a)In
			 generalExcept as provided in subsection (b), all direct spending
			 and outlays flowing therefrom shall be subject to the sequestration procedures
			 under this subtitle.
					(b)Exceptions
						(1)Social Security
			 benefits and Tier I railroad retirement benefitsBenefits payable
			 under the old-age, survivors, and disability insurance program established
			 under title II of the Social Security Act, or in benefits payable under section
			 3(a), 3(f)(3), 4(a), or 4(f) of the Railroad Retirement Act of 1974, shall be
			 exempt from any reduction under any order issued under this part.
						(2)In
			 budget
							(A)President's
			 budgetThe President shall include in the budget submitted
			 pursuant to section 1105 of title 31, United States Code, exemptions from
			 sequestration procedures for specific accounts or activities where amounts are
			 not available for sequestration (which includes outlays for interest on the
			 public debt, outlays for claims against the United States, outlays for
			 miscellaneous permanent appropriations and outlays for existing
			 contracts.)
							(B)JustificationThe
			 President shall include a justification for each exemption submitted pursuant
			 to subparagraph (A).
							(C)ApplicationThe
			 exemptions provided in paragraph (1) and the exemptions submitted by the
			 President under this paragraph shall stand as the only exemptions to
			 sequestration procedures under this subtitle, unless otherwise provided by
			 law.
							228.Submission of
			 President's budget; maximum deficit amount may not be exceededSection 1105 of title 31, United States
			 Code, is amended by adding at the end thereof the following:
					
						(i)The budget transmitted pursuant to
				subsection (a) for a fiscal year shall be prepared consistent with section 257
				of the Balanced Budget and Emergency Deficit Control Act of 1985, in such a
				manner as to ensure that the deficit for such fiscal year shall not exceed the
				maximum deficit amount for such fiscal
				year.
						.
				IIIBiennial
			 budgetary and appropriations
			301.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
				300.Timetable(a)In
				GeneralExcept as provided by subsection (b), the timetable with
				respect to the congressional budget process for any Congress (beginning with
				the One Hundred Tenth Congress) is as follows:
							
								First Session
								
									
										 On or before:Action to be
						completed:
										
										 First Monday in
						FebruaryPresident submits the biennial budget
						recommendations.
										
										 February 15Congressional Budget Office submits report to Budget
						Committees.
										
										 Not later than 6 weeks after
						the biennial budget submissionCommittees submit
						views and estimates to Budget Committees.
										
										 April 1Budget Committees report
						concurrent resolution on the biennial budget.
										
										 May 15Congress completes action on concurrent resolution on the
						biennial budget.
										
										 May 15Biennial appropriation bills may be considered in the
						House.
										
										 June 10House Appropriations
						Committee reports last biennial appropriation bill.
										
										 June 30House completes action on
						biennial appropriation bills.
										
										 August 1Congress completes action on reconciliation legislation.
										
										 October 1Biennium begins.
										
										Second Session
										
										 On or before:Action to be
						completed:
										
										 February 15President submits biennial budget review.
										
										 Not later than 6 weeks after
						President submits budget reviewCongressional
						Budget Office submits report to Budget Committees.
										
										 The last day of the
						sessionCongress completes action on bills and
						resolutions authorizing new budget authority for the succeeding
						biennium.
										
									
								
							
						(b)Special
				RuleIn the case of any first session of Congress that begins in
				any year immediately following a leap year and during which the term of a
				President (except a President who succeeds himself or herself) begins, the
				following dates shall supersede those set forth in subsection (a):
							
								First Session
								
									
										 On or before:Action to be
						completed:
										
										 First Monday in
						AprilPresident submits the biennial budget
						recommendations.
										
										 April 20Committees submit views and estimates to Budget
						Committees.
										
										 May 15Budget Committees report concurrent resolution on the biennial
						budget.
										
										 June 1Congress completes action on concurrent resolution on the
						biennial budget.
										
										 July 1Biennial appropriation bills may be considered in the
						House.
										
										 July 20House completes action on
						biennial appropriation bills.
										
										 August 1Congress completes action on reconciliation legislation.
										
										 October 1Biennium begins.
										
									
								
						.
			302.Amendments to
			 the Congressional Budget and Impoundment Control Act of 1974
				(a)Declaration of
			 PurposeSection 2(2) of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each
			 year and inserting biennially.
				(b)Definitions
					(1)Budget
			 resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended
			 by striking fiscal year each place it appears and inserting
			 biennium.
					(2)BienniumSection 3
			 of such Act (2 U.S.C. 622) is further amended by adding at the end the
			 following new paragraph:
						
							(11)The term
				biennium means the period of 2 consecutive fiscal years beginning
				on October 1 of any odd-numbered
				year.
							.
					(c)Biennial
			 Concurrent Resolution on the Budget
					(1)Section
			 headingThe section heading of section 301 of such Act is amended
			 by striking annual and
			 inserting biennial.
					(2)Contents of
			 resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is
			 amended—
						(A)in the matter
			 preceding paragraph (1) by—
							(i)striking April 15 of each
			 year and inserting May 15 of each odd-numbered
			 year;
							(ii)striking the fiscal year
			 beginning on October 1 of such year the first place it appears and
			 inserting the biennium beginning on October 1 of such year;
			 and
							(iii)striking the fiscal year
			 beginning on October 1 of such year the second place it appears and
			 inserting each fiscal year in such period;
							(B)in paragraph (6),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium; and
						(C)in paragraph (7),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium.
						(3)Additional
			 mattersSection 301(b)(3) of such Act (2 U.S.C. 632(b)) is
			 amended by striking for such fiscal year and inserting
			 for either fiscal year in such biennium.
					(4)Views of other
			 committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is
			 amended by inserting (or, if applicable, as provided by section
			 300(b)) after United States Code.
					(5)HearingsSection
			 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended by—
						(A)striking fiscal year
			 and inserting biennium; and
						(B)inserting after the second sentence
			 the following: On or before April 1 of each odd-numbered year (or, if
			 applicable, as provided by section 300(b)), the Committee on the Budget of each
			 House shall report to its House the concurrent resolution on the budget
			 referred to in subsection (a) for the biennium beginning on October 1 of that
			 year..
						(6)Goals for
			 reducing unemploymentSection 301(f) of such Act (2 U.S.C.
			 632(f)) is amended by striking fiscal year each place it appears
			 and inserting biennium.
					(7)Economic
			 assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is
			 amended by striking for a fiscal year and inserting for a
			 biennium.
					(8)Table of
			 contentsThe item relating to section 301 in the table of
			 contents set forth in section 1(b) of such Act is amended by striking
			 Annual and inserting Biennial.
					(d)Committee
			 AllocationsSection 302 of such Act (2 U.S.C. 633) is
			 amended—
					(1)in subsection
			 (a)
						(A)in paragraph (1),
			 by—
							(i)striking for the first
			 fiscal year of the resolution, and inserting for each fiscal
			 year in the biennium,;
							(ii)striking for that period of
			 fiscal years and inserting for all fiscal years covered by the
			 resolution; and
							(iii)striking for the fiscal
			 year of that resolution and inserting for each fiscal year in
			 the biennium; and
							(B)in paragraph (5),
			 by striking April 15 and inserting May 15 or June 1
			 (under section 300(b));
						(2)in subsection (b),
			 by striking budget year and inserting
			 biennium;
					(3)in subsection (c)
			 by striking for a fiscal year each place it appears and
			 inserting for each fiscal year in the biennium;
					(4)in subsection
			 (f)(1), by striking for a fiscal year and inserting for a
			 biennium;
					(5)in subsection
			 (f)(1), by striking the first fiscal year and inserting
			 each fiscal year of the biennium;
					(6)in subsection
			 (f)(2)(A), by—
						(A)striking the first fiscal
			 year and inserting each fiscal year of the biennium;
			 and
						(B)striking the total of fiscal
			 years and inserting the total of all fiscal years covered by the
			 resolution; and
						(7)in subsection
			 (g)(1)(A), by striking April and inserting
			 May.
					(e)Section
			 303 Point of Order
					(1)In
			 generalSection 303(a) of such Act (2 U.S.C. 634(a)) is amended
			 by—
						(A)striking the first fiscal
			 year and inserting each fiscal year of the biennium;
			 and
						(B)striking that fiscal
			 year each place it appears and inserting that
			 biennium.
						(2)Exceptions in
			 the houseSection 303(b)(1) of such Act (2 U.S.C. 634(b)) is
			 amended—
						(A)in subparagraph (A), by striking
			 the budget year and inserting the biennium;
			 and
						(B)in subparagraph (B), by striking
			 the fiscal year and inserting the
			 biennium.
						(3)Application to
			 the senateSection 303(c)(1) of such Act (2 U.S.C. 634(c)) is
			 amended by—
						(A)striking fiscal year
			 and inserting biennium; and
						(B)striking that year
			 and inserting each fiscal year of that biennium.
						(f)Permissible
			 Revisions of Concurrent Resolutions on the BudgetSection 304 of
			 such Act (2 U.S.C. 635) is amended—
					(1)by striking fiscal
			 year the first two places it appears and inserting
			 biennium; and
					(2)by striking for such fiscal
			 year and inserting for such biennium.
					(g)Procedures for
			 Consideration of Budget ResolutionsSection 305 of such Act (2
			 U.S.C. 636(3)) is amended—
					(1)in subsection (a)(3), by striking
			 fiscal year and inserting biennium; and
					(2)in subsection (b)(3), by striking
			 fiscal year and inserting biennium.
					(h)Completion of
			 House Action on Appropriation BillsSection 307 of such Act (2
			 U.S.C. 638) is amended—
					(1)by striking each
			 year and inserting each odd-numbered year;
					(2)by striking annual
			 and inserting biennial;
					(3)by striking fiscal
			 year and inserting biennium; and
					(4)by striking that
			 year and inserting each odd-numbered year.
					(i)Completion of
			 Action on Regular Appropriation BillsSection 309 of such Act (2
			 U.S.C. 640) is amended—
					(1)by inserting of any
			 odd-numbered calendar year after July;
					(2)by striking annual
			 and inserting biennial; and
					(3)by striking fiscal
			 year and inserting biennium.
					(j)Reconciliation
			 ProcessSection 310(a) of such Act (2 U.S.C. 641(a)) is
			 amended—
					(1)in the matter preceding paragraph
			 (1), by striking any fiscal year and inserting any
			 biennium; and
					(2)in paragraph (1) by striking
			 such fiscal year each place it appears and inserting any
			 fiscal year covered by such resolution.
					(k)Section
			 311 Point of Order
					(1)In the
			 houseSection 311(a)(1) of such Act (2 U.S.C. 642(a)) is
			 amended—
						(A)by striking for a fiscal
			 year and inserting for a biennium;
						(B)by striking the first fiscal
			 year each place it appears and inserting either fiscal year of
			 the biennium; and
						(C)by striking that first
			 fiscal year and inserting each fiscal year in the
			 biennium.
						(2)In the
			 senateSection 311(a)(2) of such Act is amended—
						(A)in subparagraph
			 (A), by striking for the first fiscal year and inserting
			 for either fiscal year of the biennium; and
						(B)in subparagraph
			 (B)—
							(i)by striking that first
			 fiscal year the first place it appears and inserting each fiscal
			 year in the biennium; and
							(ii)by striking that first
			 fiscal year and the ensuing fiscal years and inserting all
			 fiscal years.
							(3)Social security
			 levelsSection 311(a)(3) of such Act is amended by—
						(A)striking for the first
			 fiscal year and inserting each fiscal year in the
			 biennium; and
						(B)striking that fiscal year
			 and the ensuing fiscal years and inserting all fiscal
			 years.
						(l)Maximum Deficit
			 Amount Point of OrderSection 312(c) of the Congressional Budget
			 Act of 1974 (2 U.S.C. 643) is amended—
					(1)by striking for a fiscal
			 year and inserting for a biennium;
					(2)in paragraph (1), by striking
			 the first fiscal year and inserting either fiscal year in
			 the biennium;
					(3)in paragraph (2), by striking
			 that fiscal year and inserting either fiscal year in the
			 biennium; and
					(4)in the matter following paragraph
			 (2), by striking that fiscal year and inserting the
			 applicable fiscal year.
					303.Amendments to
			 title 31, United States Code
				(a)DefinitionSection
			 1101 of title 31, United States Code, is amended by adding at the end thereof
			 the following new paragraph:
					
						(3)biennium
				has the meaning given to such term in paragraph (11) of section 3 of the
				Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(11)).
						.
				(b)Budget Contents
			 and Submission to the Congress
					(1)ScheduleThe matter
			 preceding paragraph (1) in section 1105(a) of title 31, United States Code, is
			 amended to read as follows:
						
							(a)On or before the
				first Monday in February of each odd-numbered year (or, if applicable, as
				provided by section 300(b) of the Congressional Budget Act of 1974), beginning
				with the One Hundred Tenth Congress, the President shall transmit to the
				Congress, the budget for the biennium beginning on October 1 of such calendar
				year. The budget of the United States Government transmitted under this
				subsection shall include a budget message and summary and supporting
				information. The President shall include in each budget the
				following:
							.
					(2)ExpendituresSection
			 1105(a)(5) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 fiscal years.
					(3)ReceiptsSection
			 1105(a)(6) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
					(4)Balance
			 statementsSection 1105(a)(9)(C) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
					(5)Functions and
			 activitiesSection 1105(a)(12) of title 31, United States Code,
			 is amended in subparagraph (A), by striking the fiscal year and
			 inserting each fiscal year in the biennium.
					(6)AllowancesSection
			 1105(a)(13) of title 31, United States Code, is amended by striking the
			 fiscal year and inserting each fiscal year in the
			 biennium.
					(7)Allowances for
			 uncontrolled expendituresSection 1105(a)(14) of title 31, United
			 States Code, is amended by striking that year and inserting
			 each fiscal year in the biennium for which the budget is
			 submitted.
					(8)Tax
			 expendituresSection 1105(a)(16) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
					(9)Future
			 yearsSection 1105(a)(17) of title 31, United States Code, is
			 amended—
						(A)by striking the fiscal year
			 following the fiscal year and inserting each fiscal year in the
			 biennium following the biennium;
						(B)by striking that following
			 fiscal year and inserting each such fiscal year;
			 and
						(C)by striking fiscal year
			 before the fiscal year and inserting biennium before the
			 biennium.
						(10)Prior year
			 outlaysSection 1105(a)(18) of title 31, United States Code, is
			 amended—
						(A)by striking the prior fiscal
			 year and inserting each of the 2 most recently completed fiscal
			 years,;
						(B)by striking for that
			 year and inserting with respect to those fiscal years;
			 and
						(C)by striking in that
			 year and inserting in those fiscal years.
						(11)Prior year
			 receiptsSection 1105(a)(19) of title 31, United States Code, is
			 amended—
						(A)by striking the prior fiscal
			 year and inserting each of the 2 most recently completed fiscal
			 years;
						(B)by striking for that
			 year and inserting with respect to those fiscal years;
			 and
						(C)by striking in that
			 year each place it appears and inserting in those fiscal
			 years.
						(c)Estimated
			 Expenditures of Legislative and Judicial BranchesSection 1105(b)
			 of title 31, United States Code, is amended by striking each
			 year and inserting each even-numbered year.
				(d)Recommendations
			 To Meet Estimated DeficienciesSection 1105(c) of title 31,
			 United States Code, is amended—
					(1)by striking the fiscal year
			 for the first place it appears and inserting each fiscal year in
			 the biennium for;
					(2)by striking the fiscal year
			 for the second place it appears and inserting each fiscal year
			 of the biennium, as the case may be, for; and
					(3)by striking for that
			 year and inserting for each fiscal year of the
			 biennium.
					(e)Capital
			 Investment AnalysisSection 1105(e)(1) of title 31, United States
			 Code, is amended by striking ensuing fiscal year and inserting
			 biennium to which such budget relates.
				(f)Supplemental
			 Budget Estimates and Changes
					(1)In
			 generalSection 1106(a) of title 31, United States Code, is
			 amended—
						(A)in the matter
			 preceding paragraph (1), by—
							(i)inserting after Before July
			 16 of each year the following: and February 15 of each
			 even-numbered year; and
							(ii)striking fiscal
			 year and inserting biennium;
							(B)in paragraph (1),
			 by striking that fiscal year and inserting each fiscal
			 year in such biennium;
						(C)in paragraph (2),
			 by striking fiscal year and inserting biennium;
			 and
						(D)in paragraph (3),
			 by striking fiscal year and inserting
			 biennium.
						(2)ChangesSection
			 1106(b) of title 31, United States Code, is amended by—
						(A)striking the fiscal
			 year and inserting each fiscal year in the
			 biennium;
						(B)inserting after Before July
			 16 of each year the following: and February 15 of each
			 even-numbered year; and
						(C)striking submitted before
			 July 16 and inserting required by this
			 subsection.
						(g)Current Programs
			 and Activities Estimates
					(1)In
			 generalSection 1109(a) of title 31, United States Code, is
			 amended—
						(A)by striking On or before the
			 first Monday after January 3 of each year (on or before February 5 in
			 1986) and inserting At the same time the budget required by
			 section 1105 is submitted for a biennium; and
						(B)by striking the following
			 fiscal year and inserting each fiscal year of such
			 period.
						(2)Joint economic
			 committeeSection 1109(b) of title 31, United States Code, is
			 amended by striking March 1 of each year and inserting
			 within 6 weeks of the President’s budget submission for each
			 odd-numbered year (or, if applicable, as provided by section 300(b) of the
			 Congressional Budget Act of 1974).
					(h)Year-Ahead
			 Requests for Authorizing LegislationSection 1110 of title 31,
			 United States Code, is amended by—
					(1)striking May 16 and
			 inserting March 31; and
					(2)striking year before the
			 year in which the fiscal year begins and inserting calendar year
			 preceding the calendar year in which the biennium begins.
					304.Two-year
			 appropriations; title and style of appropriations ActsSection 105 of title 1, United States Code,
			 is amended to read as follows:
				
					105.Title and style
				of appropriations Acts
						(a)The style and
				title of all Acts making appropriations for the support of the Government shall
				be as follows: An Act making appropriations (here insert the object) for
				each fiscal year in the biennium of fiscal years (here insert the fiscal years
				of the biennium)..
						(b)All Acts making
				regular appropriations for the support of the Government shall be enacted for a
				biennium and shall specify the amount of appropriations provided for each
				fiscal year in such period.
						(c)For purposes of
				this section, the term biennium has the same meaning as in section
				3(11) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(11)).
						.
			305.Multiyear
			 authorizations
				(a)In GeneralTitle
			 III of the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new section:
					
						316.Authorizations of appropriations(a)Point of
				OrderIt shall not be in order in the House of Representatives or
				the Senate to consider—
								(1)any bill, joint
				resolution, amendment, motion, or conference report that authorizes
				appropriations for a period of less than 2 fiscal years, unless the program,
				project, or activity for which the appropriations are authorized will require
				no further appropriations and will be completed or terminated after the
				appropriations have been expended; and
								(2)in any
				odd-numbered year, any authorization or revenue bill or joint resolution until
				Congress completes action on the biennial budget resolution, all regular
				biennial appropriations bills, and all reconciliation bills.
								(b)ApplicabilityIn
				the Senate, subsection (a) shall not apply to—
								(1)any measure that is privileged for
				consideration pursuant to a rule or statute;
								(2)any matter considered in Executive
				Session; or
								(3)an appropriations measure or
				reconciliation
				bill.
								.
				(b)Amendment to
			 Table of ContentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 315 the following new item:
					
						
							Sec. 316. Authorizations of
				appropriations.
						
						.
				306.Government
			 plans on a biennial basis
				(a)Strategic
			 PlansSection 306 of title 5, United States Code, is
			 amended—
					(1)in subsection (a),
			 by striking September 30, 1997 and inserting September
			 30, 2007;
					(2)in subsection
			 (b)—
						(A)by striking five years
			 forward and inserting 6 years forward;
						(B)by striking at least every
			 three years and inserting at least every 4 years;
			 and
						(C)by striking beginning with ,
			 except that through four years; and
						(3)in subsection (c),
			 by inserting a comma after section the second place it appears
			 and adding including a strategic plan submitted by September 30, 2007
			 meeting the requirements of subsection (a).
					(b)Budget Contents
			 and Submission to CongressParagraph (28) of section 1105(a) of
			 title 31, United States Code, is amended by striking beginning with
			 fiscal year 1999, a and inserting beginning with fiscal year
			 2008, a biennial.
				(c)Performance
			 PlansSection 1115 of title 31, United States Code, is
			 amended—
					(1)in subsection
			 (a)—
						(A)in the matter before paragraph (1)
			 by striking an annual and inserting a
			 biennial;
						(B)in paragraph (1) by inserting after
			 program activity the following: for both years 1 and 2 of
			 the biennial plan;
						(C)in paragraph (5) by striking
			 and after the semicolon,
						(D)in paragraph (6) by striking the
			 period and inserting a semicolon; and inserting and after the
			 inserted semicolon; and
						(E)by adding after paragraph (6) the
			 following:
							
								(7)cover a 2-year
				period beginning with the first fiscal year of the next biennial budget
				cycle.
								;
						(2)in subsection (d)
			 by striking annual and inserting biennial;
			 and
					(3)in paragraph (6)
			 of subsection (g) by striking annual and inserting
			 biennial.
					(d)Managerial
			 Accountability and FlexibilitySection 9703 of title 31, United
			 States Code, relating to managerial accountability, is amended—
					(1)in subsection
			 (a)—
						(A)in the first sentence by striking
			 annual; and
						(B)by striking section
			 1105(a)(29) and inserting section 1105(a)(28);
						(2)in subsection
			 (e)—
						(A)in the first sentence by striking
			 one or before years;
						(B)in the second sentence by striking
			 a subsequent year and inserting a subsequent 2-year
			 period; and
						(C)in the third sentence by striking
			 three and inserting 4.
						(e)Pilot Projects
			 for Performance BudgetingSection 1119 of title 31, United States
			 Code, is amended—
					(1)in paragraph (1) of subsection (d),
			 by striking annual and inserting biennial;
			 and
					(2)in subsection (e), by striking
			 annual and inserting biennial.
					(f)Strategic
			 PlansSection 2802 of title 39, United States Code, is
			 amended—
					(1)in subsection (a), by striking
			 September 30, 1997 and inserting September 30,
			 2005;
					(2)in subsection (b), by striking
			 five years forward and inserting 6 years
			 forward;
					(3)in subsection (b), by striking
			 at least every three years and inserting at least every 4
			 years; and
					(4)in subsection (c), by inserting a
			 comma after section the second place it appears and inserting
			 including a strategic plan submitted by September 30, 2005 meeting the
			 requirements of subsection (a).
					(g)Performance
			 PlansSection 2803(a) of title 39, United States Code, is
			 amended—
					(1)in the matter before paragraph (1),
			 by striking an annual and inserting a
			 biennial;
					(2)in paragraph (1), by inserting
			 after program activity the following: for both years 1
			 and 2 of the biennial plan;
					(3)in paragraph (5), by striking
			 and after the semicolon;
					(4)in paragraph (6), by striking the
			 period and inserting ; and; and
					(5)by adding after paragraph (6) the
			 following:
						
							(7)cover a 2-year
				period beginning with the first fiscal year of the next biennial budget
				cycle.
							.
					(h)Committee Views
			 of Plans and ReportsSection 301(d) of the Congressional Budget
			 Act (2 U.S.C. 632(d)) is amended by adding at the end Each committee of
			 the Senate or the House of Representatives shall review the strategic plans,
			 performance plans, and performance reports, required under section 306 of title
			 5, United States Code, and sections 1115 and 1116 of title 31, United States
			 Code, of all agencies under the jurisdiction of the committee. Each committee
			 may provide its views on such plans or reports to the Committee on the Budget
			 of the applicable House..
				(i)Effective
			 Date
					(1)In generalThe
			 amendments made by this section shall take effect on the date of enactment of
			 this Act.
					(2)Agency
			 actionsEffective on and after the date of enactment of this Act,
			 each agency shall take such actions as necessary to prepare and submit any plan
			 or report in accordance with the amendments made by this Act.
					307.Biennial
			 appropriation bills
				(a)In GeneralTitle
			 III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended
			 by adding at the end the following:
					
						317.Consideration of biennial appropriations
		  billsIt shall not be
				in order in the House of Representatives or the Senate in any odd-numbered year
				to consider any regular bill providing new budget authority or a limitation on
				obligations under the jurisdiction of any of the subcommittees of the
				Committees on Appropriations for only the first fiscal year of a biennium,
				unless the program, project, or activity for which the new budget authority or
				obligation limitation is provided will require no additional authority beyond 1
				year and will be completed or terminated after the amount provided has been
				expended.
						.
				(b)Amendment to
			 Table of ContentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 316 the following new item:
					
						
							Sec. 317. Consideration of biennial
				appropriations
				bills.
						
						.
				308.Report on
			 changes in lawNot later than
			 60 days after the date of enactment of this Act, the Director of OMB shall
			 report to the Committees on the Budget of the House of Representatives and the
			 Senate any changes in law to the Congressional Budget Act of 1974 and the
			 provisions of this Act required to conform with a biennial budget
			 process.
			309.Effective
			 dateExcept as provided in
			 sections 306 and 308, this title and the amendments made by this Act shall take
			 effect on January 1, 2007, and shall apply to budget resolutions and
			 appropriations for the biennium beginning with fiscal year 2008.
			IVCommissions
			ANational
			 Commission on Entitlement Solvency
				401.DefinitionsIn this subtitle:
					(1)AdministratorThe
			 term Administrator means the Administrator of the Centers for
			 Medicare & Medicaid Services.
					(2)Calendar
			 dayThe term calendar day means a calendar day
			 other than 1 in which either House is not in session because of an adjournment
			 of more than 3 days to a date certain.
					(3)CommissionThe
			 term Commission means the National Commission on Entitlement
			 Solvency established under section 402(a).
					(4)Commission
			 billThe term Commission bill means a bill
			 consisting of the proposed legislative language provisions of the Commission
			 introduced under section 403(a).
					(5)CommissionerThe
			 term Commissioner means the Commissioner of Social
			 Security.
					(6)Long-termThe
			 term long-term means a period of not less than 75 years
			 beginning on the date of enactment of this Act.
					(7)MedicaidThe
			 term Medicaid means the program established under title XIX of
			 the Social Security Act (42 U.S.C. 1396 et seq.)
					(8)MedicareThe
			 term Medicare means the program established under title XVIII of
			 the Social Security Act (42 U.S.C. 1395 et seq.).
					(9)Social
			 SecurityThe term Social Security means the
			 program of old-age, survivors, and disability insurance benefits established
			 under title II of the Social Security Act (42 U.S.C. 401 et seq.).
					(10)SolvencyThe
			 term solvency means—
						(A)in relation to Social Security, any
			 year in which the balance ratio (as defined under section 709(b) of the Social
			 Security Act (42 U.S.C. 910(b)) of the Federal Old-Age and Survivors Insurance
			 Trust Fund and the Federal Disability Insurance Trust Fund established under
			 section 201 of the Social Security Act (42 U.S.C. 401) is greater than
			 zero;
						(B)in relation to the Medicare
			 program, any year in which there is not excess general revenue medicare funding
			 (as defined in section 801(c)(1) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2358)); and
						(C)In relation to Medicaid, any year
			 after 2012 in which Gross Domestic Product growth is greater than zero and
			 growth in total Medicaid spending does not exceed growth in Gross Domestic
			 Product.
						402.Establishment
			 of Commission
					(a)EstablishmentThere
			 is established a commission to be known as the National Commission on
			 Entitlement Solvency.
					(b)PurposeThe
			 Commission shall conduct a comprehensive review of the Social Security,
			 Medicare, and Medicaid programs for the following purposes:
						(1)ReviewReviewing
			 relevant analyses of the current and long-term actuarial financial condition of
			 the Social Security, Medicare, and Medicaid programs.
						(2)Identifying
			 problemsIdentifying problems that may threaten the long-term
			 solvency of the Social Security, Medicare, and Medicaid programs.
						(3)Analyzing potential
			 solutionsAnalyzing potential solutions to problems that threaten
			 the long-term solvency of the Social Security, Medicare, and Medicaid
			 programs.
						(4)Providing
			 recommendationsProviding recommendations that will ensure the
			 long-term solvency of the Social Security, Medicare, and Medicaid programs and
			 the provision of appropriate benefits.
						(c)Duties
						(1)In
			 generalThe Commission shall conduct a comprehensive review of
			 the Social Security, Medicare, and Medicaid programs consistent with the
			 purposes described in subsection (b) and shall submit the report required under
			 paragraph (2).
						(2)Report and
			 recommendations
							(A)In generalNot
			 later than May 1, 2007, the Commission shall submit a report on the long-term
			 solvency of the Social Security, Medicare, and Medicaid programs that contains
			 a detailed statement of the findings, conclusions, and recommendations of the
			 Commission to the President, Congress, the Commissioner, and the
			 Administrator.
							(B)Findings, conclusions, and
			 recommendationsA finding, conclusion, or recommendation of the
			 Commission shall be included in the report under subparagraph (A) only if not
			 less than 10 members of the Commission voted for such finding, conclusion, or
			 recommendation.
							(C)Legislative
			 languageIf a recommendation submitted under subparagraph (A)
			 involves legislative action, the report shall include proposed legislative
			 language to carry out such action.
							(d)Membership
						(1)Number and
			 appointmentThe Commission shall be composed of 15 members of
			 whom—
							(A)3 shall be appointed by the
			 President;
							(B)3 shall be appointed by the
			 majority leader of the Senate;
							(C)3 shall be appointed by the
			 minority leader of the Senate;
							(D)3 shall be appointed by the Speaker
			 of the House of Representatives; and
							(E)3 shall be appointed by the
			 minority leader of the House of Representatives.
							(2)Co-chairpersonsThe
			 President shall designate 2 Co-chairpersons from among the members of the
			 Commission appointed under paragraph (1). The Co-chairpersons may not be
			 affiliated with the same political party.
						(3)DateMembers
			 of the Commission shall be appointed by not later than 30 days after the date
			 of enactment of this Act.
						(4)Period of
			 appointmentMembers shall be appointed for the life of the
			 Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
						(5)TerminationThe
			 Commission shall terminate on the date that is 90 days after the Commission
			 submits the report required under subsection (c)(2).
						(e)Administration
						(1)QuorumEight
			 members of the Commission shall constitute a quorum for purposes of voting, but
			 a quorum is not required for members to meet and hold hearings.
						(2)MeetingsThe
			 Commission shall meet at the call of the Chairpersons or a majority of its
			 members.
						(3)HearingsThe
			 Commission may, for the purpose of carrying out this subtitle—
							(A)hold such hearings, sit and act at
			 such times and places, take such testimony, receive such evidence, and
			 administer such oaths the Commission considers advisable;
							(B)require, by subpoena or otherwise,
			 the attendance and testimony of such witnesses the Commission considers
			 advisable; and
							(C)require, by subpoena or otherwise,
			 the production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and other evidentiary materials relating to any matter under
			 investigation by the Commission.
							(4)Subpoenas
							(A)Issuance
								(i)In
			 generalA subpoena may be issued under this subsection
			 only—
									(I)by the agreement of the
			 Co-chairpersons; or
									(II)by the affirmative vote of 8
			 members of the Commission.
									(ii)SignatureSubpoenas
			 issued under this subsection may be issued under the signature of both
			 Co-chairpersons of the Commission and may be served by any person designated by
			 the chairman or by a member designated by a majority of the Commission.
								(B)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under this
			 subsection, the United States district court for the judicial district in which
			 the subpoenaed person resides, is served, or may be found, may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
							(5)CompensationMembers
			 of the Commission shall serve without any additional compensation for their
			 work on the Commission. However, members may be allowed travel expenses,
			 including per diem in lieu of subsistence, in accordance with sections 5702 and
			 5703 of title 5, United States Code, while away from their homes or regular
			 places of business in performance of services for the Commission.
						(6)Staff
							(A)DirectorThe
			 Commission shall have a staff headed by an Executive Director.
							(B)Staff
			 AppointmentThe Executive Director may appoint such personnel as
			 the Executive Director and the Commission determines to be appropriate.
							(C)Actuarial
			 experts and consultantsWith the approval of the Commission, the
			 Executive Director may procure temporary and intermittent services under
			 section 3109(b) of title 5, United States Code.
							(D)Federal
			 agencies
								(i)Detail of government
			 employeesUpon the request of the Commission, the head of any
			 Federal agency may detail, without reimbursement by the Commission, any of the
			 personnel of such agency to the Commission to assist in carrying out the duties
			 of the Commission. Any such detail shall not interrupt or otherwise affect the
			 civil service status or privileges of the Federal employee.
								(ii)Technical
			 assistanceUpon the request of the Commission, the head of a
			 Federal agency shall provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out its duties.
								(E)ResourcesThe
			 Commission shall have reasonable access to materials, resources, statistical
			 data, and other information the Commission determines to be necessary to carry
			 out its duties from the Library of Congress, the Chief Actuary of Social
			 Security, the Chief Actuary of the Centers for Medicare & Medicaid
			 Services, the Congressional Budget Office, and other agencies and
			 representatives of the executive and legislative branches of the Federal
			 Government. The Chairpersons shall make requests for such access in writing
			 when necessary.
							(f)FundingThe
			 Commission shall receive, from amounts appropriated to the Commissioner and the
			 Administrator, respectively, for fiscal year 2007 for administrative expenses,
			 such sums as are necessary to carry out the purposes of this section.
					403.Expedited
			 consideration of Commission recommendations
					(a)Introduction and
			 committee consideration
						(1)IntroductionThe
			 aggregate legislative language provisions submitted pursuant to section
			 402(c)(2)(C) shall be combined into a Commission bill and shall be introduced
			 in the Senate by the majority leader, or the majority leader's designee, and in
			 the House of Representatives, by the Speaker, or the Speaker's designee. Upon
			 such introduction, the Commission bill shall be referred to the appropriate
			 committees of Congress under paragraph (2). If the Commission bill is not
			 introduced in accordance with the preceding sentence, then any member of
			 Congress may introduce the Commission bill in their respective House of
			 Congress beginning on the date that is the 5th calendar day that such House is
			 in session following the date of the submission of such aggregate legislative
			 language provisions.
						(2)Committee
			 consideration
							(A)ReferralA
			 Commission bill introduced in the Senate shall be referred to the Committee on
			 Finance of the Senate. A Commission bill introduced in the House of
			 Representatives shall be referred to the Committee on Ways and Means and the
			 Committee on Energy and Commerce of the House of Representatives.
							(B)ReportingNot later
			 than 30 calendar days after the introduction of the Commission bill, each
			 Committee of Congress to which the Commission bill was referred shall report
			 the bill or a committee amendment thereto.
							(C)Discharge of
			 committeeIf a committee to which is referred a Commission bill
			 has not reported such Commission bill at the end of 30 calendar days after its
			 introduction or at the end of the first day after there has been reported to
			 the House involved a Commission bill, whichever is earlier, such committee
			 shall be deemed to be discharged from further consideration of such Commission
			 bill, and such Commission bill shall be placed on the appropriate calendar of
			 the House involved.
							(b)Expedited
			 procedure
						(1)Consideration
							(A)In generalNot
			 later than 7 calendar days after the date on which a committee has been
			 discharged from consideration of a Commission bill, the majority leader of the
			 Senate, or the majority leader’s designee, or the Speaker of the House of
			 Representatives, or the Speaker’s designee, shall move to proceed to the
			 consideration of the committee amendment to the Commission bill, and if there
			 is no such amendment, to the Commission bill. It shall also be in order for any
			 member of the Senate or the House of Representatives, respectively, to move to
			 proceed to the consideration of the Commission bill at any time after the
			 conclusion of such 7-day period.
							(B)Motion to proceedA
			 motion to proceed to the consideration of a Commission bill is highly
			 privileged in the House of Representatives and is privileged in the Senate and
			 is not debatable. The motion is not subject to amendment, to a motion to
			 postpone consideration of the Commission bill, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion to proceed is agreed to or not agreed to shall not be in order. If the
			 motion to proceed is agreed to, the Senate or the House of Representatives, as
			 the case may be, shall immediately proceed to consideration of the Commission
			 bill without intervening motion, order, or other business, and the Commission
			 bill shall remain the unfinished business of the Senate or the House of
			 Representatives, as the case may be, until disposed of.
							(C)Limited
			 debateDebate on the Commission bill and all amendments thereto
			 and on all debatable motions and appeals in connection therewith shall be
			 limited to not more than 50 hours, which shall be divided equally between those
			 favoring and those opposing the Commission bill. A motion further to limit
			 debate on the Commission bill is in order and is not debatable. All time used
			 for consideration of the Commission bill, including time used for quorum calls
			 (except quorum calls immediately preceding a vote) and voting, shall come from
			 the 50 hours of debate.
							(D)AmendmentsNo
			 amendment that is not germane to the provisions of the Commission bill shall be
			 in order in the Senate. In the Senate, an amendment, any amendment to an
			 amendment, or any debatable motion or appeal is debatable for not to exceed 1
			 hour to be divided equally between those favoring and those opposing the
			 amendment, motion, or appeal.
							(E)Vote on final
			 passageImmediately following the conclusion of the debate on the
			 Commission bill, the disposition of any pending amendments under subparagraph
			 (D), and a request to establish the presence of a quorum, the vote on final
			 passage of the Commission bill shall occur.
							(F)Other motions not in
			 orderA motion to postpone consideration of the Commission bill,
			 a motion to proceed to the consideration of other business, or a motion to
			 recommit the Commission bill is not in order. A motion to reconsider the vote
			 by which the Commission bill is agreed to or not agreed to is not in
			 order.
							(2)Consideration by
			 other houseIf, before the passage by one House of the Commission
			 bill that was introduced in such House, such House receives from the other
			 House a Commission bill as passed by such other House—
							(A)the Commission bill of the other
			 House shall not be referred to a committee and may only be considered for final
			 passage in the House that receives it under subparagraph (C);
							(B)the procedure in the House in
			 receipt of the Commission bill of the other House, with respect to the
			 Commission bill that was introduced in the House in receipt of the Commission
			 bill of the other House, shall be the same as if no Commission bill had been
			 received from the other House; and
							(C)notwithstanding subparagraph (B),
			 the vote on final passage shall be on the Commission bill of the other
			 House.
							Upon disposition of a Commission
			 bill that is received by one House from the other House, it shall no longer be
			 in order to consider the Commission bill that was introduced in the receiving
			 House.(3)Consideration in
			 conference
							(A)Convening of
			 conferenceImmediately upon final passage of a Commission bill
			 that results in a disagreement between the two Houses of Congress with respect
			 to a Commission bill, conferees shall be appointed and a conference
			 convened.
							(B)Action on
			 conference reports in the Senate
								(i)Motion to
			 proceedThe motion to proceed to consideration in the Senate of
			 the conference report on a Commission bill may be made even though a previous
			 motion to the same effect has been disagreed to.
								(ii)DebateDuring the
			 consideration in the Senate of the conference report (including a message
			 between Houses) on a Commission bill, and all amendments in disagreement,
			 including all amendments thereto, and debatable motions and appeals in
			 connection therewith, consideration shall be limited to 20 hours, equally
			 divided and controlled by the majority leader and the minority leader or their
			 designees. Debate on any debatable motion or appeal related to the conference
			 report (or a message between Houses) shall be limited to 1 hour, to be equally
			 divided between, and controlled by, the mover and the manager of the conference
			 report (or a message between Houses).
								(iii)Conference report
			 defeatedShould the conference report be defeated, debate on any
			 request for a new conference and the appointment of conferees shall be limited
			 to 1 hour, to be equally divided between, and controlled by, the manager of the
			 conference report and the minority leader or the minority leader’s designee,
			 and should any motion be made to instruct the conferees before the conferees
			 are named, debate on such motion shall be limited to 1/2
			 hour, to be equally divided between, and controlled by, the mover and the
			 manager of the conference report. Debate on any amendment to any such
			 instructions shall be limited to 20 minutes, to be equally divided between and
			 controlled by the mover and the manager of the conference report. In all cases
			 when the manager of the conference report is in favor of any motion, appeal, or
			 amendment, the time in opposition shall be under the control of the minority
			 leader or the minority leader’s designee.
								(iv)Amendments in
			 disagreementIn any case in which there are amendments in
			 disagreement, time on each amendment shall be limited to 30 minutes, to be
			 equally divided between, and controlled by, the manager of the conference
			 report and the minority leader or the minority leader’s designee. No amendment
			 that is not germane to the provisions of such amendments shall be
			 received.
								(v)Limitation on motion to
			 recommitA motion to recommit the conference report is not in
			 order.
								(c)Rules of the
			 senate and the house of representativesThis section is enacted
			 by Congress—
						(1)as an exercise of the rulemaking
			 power of the Senate and the House of Representatives, respectively, and is
			 deemed to be part of the rules of each House, respectively, but applicable only
			 with respect to the procedure to be followed in that House in the case of a
			 Commission bill, and it supersedes other rules only to the extent that it is
			 inconsistent with such rules; and
						(2)with full recognition of the
			 constitutional right of either House to change the rules (so far as they relate
			 to the procedure of that House) at any time, in the same manner, and to the
			 same extent as in the case of any other rule of that House.
						BCommission on
			 Congressional Budgetary Accountability and Review of Federal Agencies
				411.DefinitionsIn this subtitle:
					(1)AgencyThe
			 term agency means—
						(A)an Executive agency, as defined
			 under section 105 of title 5, United States Code; and
						(B)the Executive Office of the
			 President.
						(2)Calendar
			 dayThe term calendar day means a calendar day
			 other than 1 on which either House is not in session because of an adjournment
			 of more than 3 days to a date certain.
					(3)Commission
			 billThe term Commission bill means only a bill
			 which is introduced as provided under section 416, and contains the proposed
			 legislation included in the report submitted to Congress under section
			 413(b)(3), without modification.
					(4)ProgramThe
			 term program means any activity or function of an agency.
					412.Establishment
			 of Commission
					(a)EstablishmentThere
			 is established the Commission on Congressional Budgetary Accountability and
			 Review of Federal Agencies (referred to in this subtitle as the
			 Commission).
					(b)Membership
						(1)In
			 generalThe Commission shall consist of 15 members, of which, not
			 later than 30 days after the date of enactment of this Act—
							(A)3 shall be appointed by the
			 President;
							(B)3 shall be appointed by the
			 majority leader of the Senate;
							(C)3 shall be appointed by the
			 minority leader of the Senate;
							(D)3 shall be appointed by the Speaker
			 of the House of Representatives; and
							(E)3 shall be appointed by the
			 minority leader of the House of Representatives.
							(2)Chairperson and
			 vice chairpersonThe President shall designate a Chairperson and
			 Vice Chairperson from among the members of the Commission. The Chairperson and
			 the Vice Chairperson may not be affiliated with the same political
			 party.
						(c)TimingMembers
			 of the Commission shall be appointed by not later than 30 days after the date
			 of enactment of this Act.
					(d)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
					(e)Meetings
						(1)Initial meetingNot
			 later than 30 days after the date on which all members of the Commission have
			 been appointed, the Commission shall hold its first meeting.
						(2)Subsequent
			 meetingsThe Commission shall meet at the call of the
			 chairperson.
						(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
					413.Duties of the
			 Commission
					(a)Systematic
			 assessment of programs by the President
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act and each of the next 3 years thereafter, the President shall—
							(A)establish a systematic method for
			 assessing the effectiveness and accountability of agency programs in accordance
			 with paragraph (2) and divide the programs into 4 approximately equal budgetary
			 parts based on the size of the budget and number of personnel of the agency
			 program; and
							(B)submit, to the Commission each
			 year, an assessment of the programs within each part (one each year) that use
			 the method established under subparagraph (A).
							(2)Method
			 objectivesThe method established under paragraph (1)
			 shall—
							(A)recognize different types of
			 Federal programs;
							(B)assess programs based on the
			 achievement of performance goals (as defined under section 1115(g)(4) of title
			 31, United States Code);
							(C)assess programs based in part on
			 the adequacy of the program's performance measures, financial management, and
			 other factors determined by the President;
							(D)assess programs based in part on
			 whether the program has fulfilled the legislative intent surrounding the
			 creation of the program, taking into account any change in legislative intent
			 during the program's existence; and
							(E)assess programs based in part on
			 collaborative analysis, with the program or agency, of program policy and goals
			 which may not fit into easily measurable performance goals.
							(3)Common
			 performance measuresNot
			 later than 1 year after the date of enactment of this Act, the President shall
			 identify common performance measures for programs covered in paragraph (1) that
			 have similar functions and, to the extent feasible, provide the Commission with
			 data on such performance measures.
						(b)Evaluation and
			 plan by commission
						(1)DevelopmentThe
			 method established under subsection (a) shall be subject to review and change
			 by the Commission. If the Commission makes any changes in the method, the
			 Commission shall notify Congress not later than 1 year after reviewing the
			 first assessment from the President under this section.
						(2)Consideration of
			 assessmentsThe Commission shall consider assessments submitted
			 under subsection (a) when evaluating programs under this subsection.
						(3)Assessment and
			 Legislation
							(A)In
			 generalThe Commission shall—
								(i)evaluate all
			 agencies and programs within those agencies in each unit identified in the
			 systemic assessment under subsection (a) (one each year over the next 4 years),
			 using the criteria under subsection (a) subject to modification under paragraph
			 (1); and
								(ii)submit to
			 Congress each of the next 4 years beginning January 1, 2008, with respect to
			 each evaluation under clause (i)—
									(I)a plan with recommendations of the
			 agencies and programs that should be realigned or eliminated within each part;
			 and
									(II)proposed legislation to implement
			 the plan described under subclause (I).
									(B)Relocation of
			 federal employeesThe
			 proposed legislation under subparagraph (A) shall provide that if the position
			 of an employee of an agency is eliminated as a result of the implementation of
			 the plan under subparagraph (A)(i), the affected agency shall make reasonable
			 efforts to relocate such employee to another position within the agency or
			 within another Federal agency.
							(4)Criteria
							(A)DuplicativeIf
			 2 or more agencies or programs are performing the same essential function and
			 the function can be consolidated or streamlined into a single agency or
			 program, the Commission shall recommend that the agencies or programs be
			 realigned.
							(B)Wasteful or
			 inefficientThe Commission may recommend the realignment or
			 elimination of any agency or program that has wasted Federal funds by—
								(i)egregious spending;
								(ii)mismanagement of resources and
			 personnel; or
								(iii)use of such funds for personal
			 benefit or the benefit of a special interest group.
								(C)Outdated,
			 irrelevant, or failedThe Commission shall recommend the
			 elimination of any agency or program that—
								(i)has completed its intended
			 purpose;
								(ii)has become irrelevant; or
								(iii)has failed to meet its
			 objectives.
								414.Powers of the
			 Commission
					(a)HearingsThe
			 chairperson of the Commission, or his or her designee, may, for the purpose of
			 carrying out this subtitle—
						(1)hold such hearings, sit and act at
			 such times and places, take such testimony, receive such evidence, and
			 administer such oaths as the chairperson of the Commission considers
			 advisable;
						(2)require, by subpoena or otherwise,
			 the attendance and testimony of such witnesses as the chairperson of the
			 Commission considers advisable; and
						(3)require, by subpoena or otherwise,
			 the production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and other evidentiary materials relating to any matter under
			 investigation by the Commission.
						(b)Subpoenas.—
						(1)Issuance.—
							(A)In general.—A
			 subpoena may be issued under this subsection only—
								(i)by the agreement of the chairman
			 and the vice chairman of the Commission; or
								(ii)by the affirmative vote of 8
			 members of the Commission.
								(B)Signature.—Subpoenas
			 issued under this subsection (a) may be issued under the signature of the
			 chairman of the Commission and may be served by any person designated by the
			 chairman or by a member designated by a majority of the Commission.
							(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a), the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found, may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
						(c)Technical
			 assistanceUpon the request of the Commission, the head of a
			 Federal agency shall provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out its duties.
					(d)InformationThe
			 Commission shall have reasonable access to budgetary, performance or
			 programmatic materials, resources, statistical data, and other information the
			 Commission determines to be necessary to carry out its duties from the
			 Congressional Budget Office, and other agencies and representatives of the
			 executive and legislative branches of the Federal Government. The Chairpersons
			 shall make requests for such access in writing when necessary.
					(e)Receipt,
			 Handling, Storage, and Dissemination of InformationInformation
			 shall only be received, handled, stored, and disseminated by members of the
			 Commission and its staff consistent with all applicable statutes, regulations,
			 and Executive orders.
					(f)Postal
			 servicesThe Commission may
			 use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the Federal Government.
					415.Commission
			 personnel matters
					(a)Compensation of
			 members
						(1)Non-federal
			 membersExcept as provided under subsection (b), each member of
			 the Commission who is not an officer or employee of the Federal Government
			 shall not be compensated.
						(2)Federal officers or
			 employeesAll members of the Commission who are officers or
			 employees of the United States shall serve without compensation in addition to
			 that received for their services as officers or employees of the United
			 States.
						(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
					(c)Staff
						(1)In
			 generalThe chairperson of the Commission may, appoint an
			 executive director and such other additional personnel as may be necessary to
			 enable the Commission to perform its duties. The employment of an executive
			 director shall be subject to confirmation by the Commission.
						(2)CompensationUpon
			 the approval of the chairperson, the executive director may fix the
			 compensation of the executive director and other personnel without regard to
			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates, except
			 that the rate of pay for the executive director and other personnel may not
			 exceed the maximum rate payable for a position at GS–15 of the General Schedule
			 under section 5332 of such title.
						(3)Personnel as
			 Federal employees
							(A)In generalThe
			 executive director and any personnel of the Commission who are employees shall
			 be employees under section 2105 of title 5, United States Code, for purposes of
			 chapters 63, 81, 83, 84, 85, 87, 89, 89A, 89B, and 90 of that title.
							(B)Members of
			 CommissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
							(d)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement from the Commission, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.
					(e)Procurement of
			 temporary and intermittent servicesThe chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
					416.Expedited
			 consideration of reform proposals
					(a)Introduction and
			 committee consideration
						(1)IntroductionThe
			 Commission bill language provisions submitted pursuant to section 413(b)(3)
			 shall be introduced in the Senate by the majority leader, or the majority
			 leader's designee, and in the House of Representatives, by the Speaker, or the
			 Speaker's designee. Upon such introduction, the Commission bill shall be
			 referred to the appropriate committees of Congress under paragraph (2). If the
			 Commission bill is not introduced in accordance with the preceding sentence,
			 then any member of Congress may introduce the Commission bill in their
			 respective House of Congress beginning on the date that is the 5th calendar day
			 that such House is in session following the date of the submission of such
			 aggregate legislative language provisions.
						(2)Committee
			 consideration
							(A)ReferralA
			 Commission bill introduced under paragraph (1) shall be referred to any
			 appropriate committee of jurisdiction in the Senate, any appropriate committee
			 of jurisdiction in the House of Representatives, the Committee on the Budget of
			 the Senate and the Committee on the Budget of the House of Representatives. A
			 committee to which a Commission bill is referred under this paragraph may
			 review and comment on such bill, may report such bill to the respective House,
			 and may not amend such bill.
							(B)ReportingNot later
			 than 30 calendar days after the introduction of the Commission bill, each
			 Committee of Congress to which the Commission bill was referred shall report
			 the bill.
							(C)Discharge of
			 committeeIf a committee to which is referred a Commission bill
			 has not reported such Commission bill at the end of 30 calendar days after its
			 introduction or at the end of the first day after there has been reported to
			 the House involved a Commission bill, whichever is earlier, such committee
			 shall be deemed to be discharged from further consideration of such Commission
			 bill, and such Commission bill shall be placed on the appropriate calendar of
			 the House involved.
							(b)Expedited
			 procedure
						(1)Consideration
							(A)In generalNot
			 later than 7 calendar days after the date on which a committee has been
			 discharged from consideration of a Commission bill, the majority leader of the
			 Senate, or the majority leader’s designee, or the Speaker of the House of
			 Representatives, or the Speaker’s designee, shall move to proceed to the
			 consideration of the Commission bill. It shall also be in order for any member
			 of the Senate or the House of Representatives, respectively, to move to proceed
			 to the consideration of the Commission bill at any time after the conclusion of
			 such 7-day period.
							(B)Motion to proceedA
			 motion to proceed to the consideration of a Commission bill is highly
			 privileged in the House of Representatives and is privileged in the Senate and
			 is not debatable. The motion is not subject to amendment, to a motion to
			 postpone consideration of the Commission bill, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion to proceed is agreed to or not agreed to shall not be in order. If the
			 motion to proceed is agreed to, the Senate or the House of Representatives, as
			 the case may be, shall immediately proceed to consideration of the Commission
			 bill without intervening motion, order, or other business, and the Commission
			 bill shall remain the unfinished business of the Senate or the House of
			 Representatives, as the case may be, until disposed of.
							(C)Limited
			 debateDebate on the Commission bill and on all debatable motions
			 and appeals in connection therewith shall be limited to not more than 10 hours,
			 which shall be divided equally between those favoring and those opposing the
			 Commission bill. A motion further to limit debate on the Commission bill is in
			 order and is not debatable. All time used for consideration of the Commission
			 bill, including time used for quorum calls (except quorum calls immediately
			 preceding a vote) and voting, shall come from the 10 hours of debate.
							(D)AmendmentsNo
			 amendment to the Commission bill shall be in order in the Senate and the House
			 of Representatives.
							(E)Vote on final
			 passageImmediately following the conclusion of the debate on the
			 Commission bill, the vote on final passage of the Commission bill shall
			 occur.
							(F)Other motions not in
			 orderA motion to postpone consideration of the Commission bill,
			 a motion to proceed to the consideration of other business, or a motion to
			 recommit the Commission bill is not in order. A motion to reconsider the vote
			 by which the Commission bill is agreed to or not agreed to is not in
			 order.
							(2)Consideration by
			 other houseIf, before the passage by one House of the Commission
			 bill that was introduced in such House, such House receives from the other
			 House a Commission bill as passed by such other House—
							(A)the Commission bill of the other
			 House shall not be referred to a committee and may only be considered for final
			 passage in the House that receives it under subparagraph (C);
							(B)the procedure in the House in
			 receipt of the Commission bill of the other House, with respect to the
			 Commission bill that was introduced in the House in receipt of the Commission
			 bill of the other House, shall be the same as if no Commission bill had been
			 received from the other House; and
							(C)notwithstanding subparagraph (B),
			 the vote on final passage shall be on the Commission bill of the other
			 House.
							Upon disposition of a Commission
			 bill that is received by one House from the other House, it shall no longer be
			 in order to consider the Commission bill that was introduced in the receiving
			 House.(c)Rules of the
			 senate and the house of representativesThis section is enacted
			 by Congress—
						(1)as an exercise of the rulemaking
			 power of the Senate and the House of Representatives, respectively, and is
			 deemed to be part of the rules of each House, respectively, but applicable only
			 with respect to the procedure to be followed in that House in the case of a
			 Commission bill, and it supersedes other rules only to the extent that it is
			 inconsistent with such rules; and
						(2)with full recognition of the
			 constitutional right of either House to change the rules (so far as they relate
			 to the procedure of that House) at any time, in the same manner, and to the
			 same extent as in the case of any other rule of that House.
						417.Termination of
			 the CommissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits the
			 final evaluation and plan report under section 413.
				418.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for carrying out
			 this Act for each of the fiscal years 2007 through 2011.
				VBudget process
			 reforms
			501.DefinitionsSection 3 of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 622) is amended by—
				(1)redesignating paragraphs (3)
			 through (10) as paragraphs (7) through (14), respectively;
				(2)adding after paragraph (3) the
			 following:
					
						(3)Direct
				spendingThe term direct spending means—
							(A)budget authority provided by law
				other than appropriation Acts;
							(B)mandatory spending provided in
				appropriation Acts; and
							(C)entitlement authority.
							(4)Discretionary
				appropriationsThe term discretionary appropriations
				means budgetary resources (except to fund direct spending programs) provided in
				appropriation Acts.
						(5)Governmental
				receiptsThe term governmental receipts means
				revenue or collections from the public based on the government's exercise of
				its sovereign powers, including but not limited to individual and corporate
				income taxes, social insurance taxes, customs, duties, fines, compulsory
				license fees, deposits of earnings by the Federal Reserve System, tariffs,
				other fees, miscellaneous receipts, gifts, and contributions.
						(6)Secondary or
				indirect effectsThe term secondary or indirect
				effects means changes in direct spending or government receipts other
				than the direct, observable effects of changes in legislation on related
				accounts, including—
							(A)the impact of changes in spending
				legislation on Federal tax receipts or the impact of changes in Federal tax
				laws on total Federal spending; or
							(B)the impacts on spending or
				government receipts if there is no statutory connection or established
				interaction between a legislative proposal and its impact on the operation of
				current law.
							;
				and
				(3)adding at the end
			 the following:
					
						(15)Budget
				yearThe term budget year means, with respect to a
				session of Congress, the fiscal year of the Government that starts on October 1
				of the calendar year in which that session begins.
						(16)Current
				yearThe term current year means, with respect to a
				budget year, the fiscal year that immediately precedes that budget
				year.
						.
				502.Annual
			 Concurrent Resolution on the BudgetSection 301 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 632) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2), by striking
			 Federal revenues both places it appears and inserting
			 governmental receipts;
					(B)in paragraph (4), by striking
			 major functional category and inserting standing, select,
			 or special committee of the House of Representatives and the Senate, as
			 appropriate,;
					(C)in paragraphs (6) and (7), by
			 striking For and inserting for; and
					(D)in the matter following paragraph
			 (7), by striking old age and inserting
			 old-age.
					(2)in subsection
			 (b)—
					(A)in paragraph (3), by striking
			 entitlement authority and inserting direct
			 spending; and
					(B)in paragraph (7), by inserting
			 is described in detail to allow the Chairman of the Committee on the
			 Budget to determine whether it qualifies for such revision and the
			 legislation after that legislation;
					(3)in subsection
			 (d)—
					(A)in the caption, by striking
			 and estimates of and inserting , estimates, and
			 recommendations for deficit reduction from all;
					(B)in the first sentence, by striking
			 its views and inserting its specific recommendations for
			 changes in law within the jurisdiction of the committee making the submission
			 that result in deficit reduction and its views; and
					(C)in the third sentence, by striking
			 or functions; and
					(4)in subsection
			 (e)—
					(A)in paragraph
			 (2)—
						(i)by redesignating subparagraphs (B)
			 through (D) as subparagraphs (C) through (E), respectively;
						(ii)by redesignating subparagraphs (E)
			 and (F) as subparagraphs (G) and (H), respectively;
						(iii)by inserting after subparagraph
			 (A) the following:
							
								(B)with respect to
				the Committee on Appropriations of the House of Representatives and Senate, an
				estimate of total new budget authority and total outlays with the estimates
				divided between discretionary and mandatory
				amounts
								;
				and
						(iv)by adding after
			 subparagraph (E), as redesignated, the following:
							
								(F)with respect to
				each standing, select, or special committee of the House of Representatives and
				Senate, an estimate of governmental receipts within the jurisdiction of that
				committee;
								; and
				
						(B)in paragraph
			 (3)(B), by—
						(i)striking Federal
			 revenues and inserting governmental receipts; and
						(ii)striking such
			 revenues and insert such governmental receipts.
						503.Committee
			 allocationsSection 302 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 633(a)) is amended—
				(1)in subsection (a), by striking
			 paragraph (3) and inserting the following:
					
						(3)Further division
				of amounts in the houseThe amounts allocated to each committee
				of the House of Representatives for each fiscal year, other than the Committee
				on Appropriations, shall be further divided between amounts provided or
				required by law on the date of filing of that conference report and amounts not
				so provided or required. The amounts allocated to the Committee on
				Appropriations shall be further divided between discretionary and mandatory
				amounts or programs, as appropriate.
						;
				and
				(2)in subsection
			 (g)(2), by striking committee and inserting
			 Committee.
				504.Budget
			 resolution adoptionSection
			 303(a) of the Congressional Budget Act of 1974 (2 U.S.C. 634(a)) is amended to
			 read as follows:
				
					(a)In
				generalBeginning on the first day of a new session of Congress,
				and until the concurrent resolution for the fiscal year beginning in October of
				the year the new session of Congress begins, it shall not be in order to
				consider with respect to the budget year covered by that resolution, any bill
				or joint resolution, amendment or motion thereto, or conference report thereon
				that—
						(1)provides budget
				authority for the budget year;
						(2)provides an
				increase or decrease in governmental receipts during the budget year;
						(3)provides an
				increase or decrease in the public debt limit for the budget year;
						(4)in the Senate
				only, provides new direct spending for the budget year; or
						(5)in the Senate
				only, provides for an increase or decrease in outlays for the budget
				year.
						.
			505.Consideration
			 of the budget resolutionSection 305 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 636) is amended by—
				(1)redesignating subsection (d) as
			 subsection (e); and
				(2)striking subsections (b) and (c)
			 and inserting the following:
					
						(b)Procedure in
				Senate after report of committee; consideration; amendments
							(1)Consideration in the Senate on any
				concurrent resolution on the budget, and all amendments thereto and debatable
				motions and appeals in connection therewith, shall be limited to not more than
				50 hours, except that with respect to any concurrent resolution referred to in
				section 304 all such debate shall be limited to not more than 15 hours. The
				time shall be equally divided between, and controlled by, the majority leader
				and the minority leader or their designees.
							(2)Debate in the Senate on any
				amendment to a concurrent resolution on the budget shall be limited to 2 hours,
				to be equally divided between, and controlled by, the mover and the manager of
				the concurrent resolution, and debate on any amendment to an amendment,
				debatable motion, or appeal shall be limited to 1 hour to be equally divided
				between, and controlled by, the mover and the manager of the concurrent
				resolution, except that in the event the manager of the concurrent resolution
				is in favor of any such amendment, motion, or appeal, the time in opposition
				thereto shall be controlled by the minority leader or his designee. No dilatory
				motion, or dilatory amendment shall be in order. Amendments that are not
				germane to the provisions of such concurrent resolution shall not be in order.
				For the purpose of this Act, amendments that are predominantly precatory shall
				not be in order. Such managers, or either leader, may, from the time under
				their control on the consideration of the concurrent resolution, allot
				additional time to any Senator during the consideration of any amendment,
				debatable motion, or appeal.
							(3)Following the presentation of
				opening statements on the concurrent resolution on the budget for a fiscal year
				by the chairman and ranking minority member of the Committee on the Budget of
				the Senate, there shall be a period of up to 4 hours for debate on economic
				goals and policies.
							(4)Subject to the other limitations of
				this Act, only if a concurrent resolution on the budget reported by the
				Committee on the Budget of the Senate sets forth the economic goals (as
				described in sections 3(a)(2) and 4(b) of the Employment Act of 1946) which the
				estimates, amounts, and levels (as described in section 301(a)) set forth in
				such resolution are designed to achieve, shall it be in order to offer to such
				resolution an amendment relating to such goals, and such amendment shall be in
				order only if it also proposes to alter such estimates, amounts, and levels in
				germane fashion in order to be consistent with the goals proposed in such
				amendment.
							(5)A motion to further limit
				consideration is not debatable. A motion to recommit (except a motion to
				recommit with instructions to report back within a specified number of days,
				not to exceed 3, not counting any day on which the Senate is not in session) is
				not in order. Debate on any such motion to recommit shall be limited to 1 hour,
				to be equally divided between, and controlled by, the mover and the manager of
				the concurrent resolution.
							(6)Notwithstanding any other rule, an
				amendment or series of amendments to a concurrent resolution on the budget
				proposed in the Senate shall always be in order if such amendment or series of
				amendments proposes to change any figure or figures then contained in such
				concurrent resolution so as to make such concurrent resolution mathematically
				consistent or so as to maintain such consistency.
							(c)Request for
				conference in the SenateConsideration of all motions in relation
				to a request for a conference with the House of Representatives shall be
				limited to not more than 1 hour and debate on a motion to instruct the
				conferees shall be limited to 20 minutes to be equally divided between, and
				controlled by, the mover and the manager of the concurrent resolution, except
				that in the event the manager of the concurrent resolution is in favor of any
				such amendment, motion, or appeal, the time in opposition thereto shall be
				controlled by the minority leader or his designee.
						(d)Action on
				Conference Reports in the Senate
							(1)A motion to proceed to the
				consideration of the conference report on any concurrent resolution on the
				budget (or a reconciliation bill or resolution) may be made even though a
				previous motion to the same effect has been disagreed to.
							(2)During the consideration in the
				Senate of a conference report (including a message between Houses) on any
				concurrent resolution on the budget, including all amendments in disagreement,
				and all amendments thereto, and debatable motions and appeals in connection
				therewith, consideration shall be limited to 10 hours, to be equally divided
				between, and controlled by, the majority leader and minority leader or their
				designees. Debate on any debatable motion or appeal related to the conference
				report (or a message between Houses) shall be limited to 1 hour, to be equally
				divided between, and controlled by, the mover and the manager of the conference
				report (or a message between Houses).
							(3)Should the conference report be
				defeated, consideration of any request for a new conference and the appointment
				of conferees shall be limited to 1 hour, to be equally divided between, and
				controlled by, the manager of the conference report and the minority leader or
				his designee, and should any motion be made to instruct the conferees before
				the conferees are named, debate on such motion shall be limited to 20 minutes,
				to be equally divided between, and controlled by, the mover and the manager of
				the conference report. Debate on any amendment to any such instructions shall
				be limited to 10 minutes, to be equally divided between and controlled by the
				mover and the manager of the conference report. In all cases when the manager
				of the conference report is in favor of any motion, appeal, or amendment, the
				time in opposition shall be under the control of the minority leader or his
				designee.
							(4)In any case in which there are
				amendments in disagreement, the time for debate on each amendment shall be
				limited to 30 minutes, to be equally divided between, and controlled by, the
				manager of the conference report and the minority leader or his designee. No
				amendment that is not germane to the provisions of such amendments shall be
				received.
							.
				506.Budget
			 projectionsSection 308(c) of
			 the Congressional Budget Act of 1974 (2 U.S.C. 639(c)) is amended—
				(1)in paragraph (2), by striking
			 revenues and inserting governmental receipts;
			 and
				(2)in paragraph (4), by striking
			 entitlement and inserting direct spending.
				507.ReconciliationSection 310 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 641) is amended—
				(1)in subsection (a), by striking
			 paragraphs (1) and (2) and inserting the following:
					
						(1)specify the total
				amount by which—
							(A)new budget
				authority;
							(B)budget
				authority;
							(C)new direct
				spending authority; and
							(D)governmental
				receipts other than income taxes, estate and gift taxes, excise taxes or
				payroll taxes, or tariffs;
							contained
				in laws, bills, and resolutions within the jurisdiction of a committee is to be
				changed for any of the fiscal years covered by the resolution and direct that
				committee to determine and recommend changes to accomplish a change of such
				total amount;(2)specify the total
				amount by which governmental receipts including income taxes, estate and gift
				taxes, excise taxes or social insurance taxes, miscellaneous receipts, or
				tariffs are to be changed and direct that the committees having jurisdiction to
				determine and recommend changes in the governmental receipt laws, bills, and
				resolutions to accomplish a change of such total
				amount;
						;
				(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Legislative
				Procedure
							(1)If a conference
				report on a concurrent resolution containing reconciliation instructions to 1
				or more committees to determine and recommend changes in laws, bills, or
				resolutions is agreed to in accordance with subsection (a)—
								(A)each such committee so instructed
				shall promptly make such determination and recommendations and submit such
				recommendations to the Committee on the Budget of its House, which upon
				receiving all such recommendations, shall report to its House reconciliation
				legislation carrying out all such recommendations without any substantive
				revision; and
								(B)in the event that any committee
				fails to comply with its instruction, then the Committees on the Budget may
				report amendments recommending changes within the jurisdiction of the
				noncompliant committee to achieve the changes contained in the
				instruction.
								(2)For purposes of
				this subsection, a reconciliation resolution is a concurrent resolution
				directing the Clerk of the House of Representatives or the Secretary of the
				Senate, as the case may be, to make specified changes in bills and resolutions
				which have not been
				enrolled.
							;
				(3)in subsection (c),
			 by adding at the end the following:
					
						(3)Secondary or
				indirect effects of the legislative recommendations submitted by any committee
				of the House of Representatives or the Senate that is instructed pursuant to a
				concurrent resolution on the budget, shall be attributed to the committee
				proposing the change in law, but shall not be considered for the purpose of
				determining compliance with such
				instructions.
						;
				(4)by striking
			 paragraphs (1) through (4) of subsection (d) and inserting the
			 following:
					
						(1)It shall not be in
				order in the House of Representatives to consider any amendment to a
				reconciliation bill or reconciliation resolution if such amendment would have
				the effect of increasing any specific budget outlays above the level of such
				outlays provided in the bill or resolution (for the fiscal years covered by the
				reconciliation instructions set forth in the most recently agreed to concurrent
				resolution on the budget), or would have the effect of reducing any specific
				governmental receipts below the level of such governmental receipts provided in
				the bill or resolution (for such fiscal years), unless such amendment makes at
				least an equivalent reduction in other specific budget outlays, an equivalent
				increase in other specific governmental receipts, or an equivalent combination
				thereof (for such fiscal years), except that a motion to strike a provision
				providing new budget authority or new entitlement authority may be in
				order.
						(2)It shall not be in
				order in the Senate to consider any amendment to a reconciliation bill or
				reconciliation resolution if such amendment would have the effect of decreasing
				any specific budget outlay reductions below the level of such outlay reductions
				provided (for the fiscal years covered) in the reconciliation instructions
				which relate to such bill or resolution set forth in a resolution providing for
				reconciliation, or would have the effect of reducing governmental receipts
				increases below the level of such increases in such governmental receipts
				provided (for such fiscal years) in such instructions relating to such bill or
				resolution, unless such amendment makes a reduction in other specific budget
				outlays, an increase in other specific governmental receipts, or a combination
				thereof (for such fiscal years) at least equivalent to any increase in outlays
				or decrease in governmental receipts provided by such amendment, except that a
				motion to strike a provision shall always be in order.
						(3)Paragraphs (1) and
				(2) shall not apply if a declaration of war by the Congress is in
				effect.
						(4)For purposes of
				this section, the levels of budget authority, outlays, and governmental
				receipts for a fiscal year shall be determined on the basis of estimates made
				by the Committee on the Budget of the House of Representatives or of the
				Senate, as the case may be.
						;
				and
				(5)in subsection
			 (e)—
					(A)in paragraph (1), by inserting
			 , motions in relation to a request for conference, after
			 under subsection (b); and
					(B)in paragraph (2), by striking
			 Debate and inserting Consideration.
					508.Budgeting
			 levelsSection 311(a) of the
			 Congressional Budget Act of 1974 (2 U.S.C.642(a)) is amended—
				(1)in the matter after subparagraph
			 (C) in paragraph (1), by striking total revenues and inserting
			 total governmental receipts; and
				(2)in paragraph (2)(B), by striking
			 revenues and inserting governmental
			 receipts.
				509.Determinations
			 and points of order
				(a)In
			 generalSection 312 of the Congressional Budget Act of 1974 (2
			 U.S.C. 643) is amended—
					(1)in subsection (a), by striking
			 revenues and inserting governmental
			 receipts;
					(2)by striking subsections (b) and
			 (c);
					(3)by redesignating subsections (d)
			 through (f) as subsections (b) through (d), respectively; and
					(4)by adding at the end the
			 following:
						
							(e)Congressional
				budget office score for conference reportsIt shall not be in
				order to consider a report of a committee of conference unless an official
				written cost estimate or table by the Congressional Budget Office is available
				at the time of
				consideration.
							.
					(b)Supermajority
			 points of orderSubsections (c)(1) and (d)(2) of section 904 of
			 the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621
			 note) are amended by—
					(1)inserting 312(e),
			 after 310(d)(2),; and
					(2)nserting and section 223 of
			 the Stop Over Spending Act of 2006 after of this
			 Act.
					510.Extraneous
			 matter in reconciliation legislationSection 313 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 644) is amended—
				(1)in subsection (a)
			 by striking or section 258C through 1985;
				(2)in subsection (b),
			 by—
					(A)striking paragraph (1) and
			 inserting the following:
						
							(1)(A)Except as provided in
				paragraph (2), a provision of a reconciliation bill or reconciliation
				resolution considered pursuant to section 310 shall be considered extraneous if
				such provision does not produce a change in outlays or governmental receipts,
				including changes in outlays and governmental receipts brought about by changes
				in the terms and conditions under which outlays are made or governmental
				receipts are required to be collected (but a provision in which outlay
				decreases or governmental receipts increases exactly offset outlay increases or
				governmental receipts decreases shall not be considered extraneous by virtue of
				this subparagraph); (B) except with respect to consideration of conference
				reports, any provision producing an increase in outlays or decrease in
				governmental receipts shall be considered extraneous if the net effect of
				provisions reported by the committee reporting the title containing the
				provision is that the committee fails to achieve its reconciliation
				instructions, or if the increase in outlays or decreases in governmental
				receipts exceeds 20 percent of the total change required in a committee’s
				instruction; (C) a provision that is not in the jurisdiction of the Committee
				with jurisdiction over said title or provision shall be considered extraneous
				(except that amendments reported by the Committee on the Budget to achieve
				compliance with reconciliation instructions shall not be extraneous); (D) a
				provision shall be considered to be extraneous if it increases, or would
				increase, net outlays, or if it decreases, or would decrease governmental
				receipts during a fiscal year after the fiscal years covered by such
				reconciliation bill or reconciliation resolution, and such increases or
				decreases are greater than outlay reductions or governmental receipts increases
				resulting from other provisions in such title in such year; and (E) a provision
				shall be considered extraneous if it violates section
				310(g).
								;
				and
					(B)adding at the end
			 the following:
						
							(4)Technical and
				conforming provisions shall not be considered extraneous under this
				section.
							;
				and
					(3)in subsection
			 (d)(1), by striking (b)(1)(E), or (b)(1)(F) and inserting
			 (b)(1)(E).
				511.AdjustmentsTitle III of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 et seq.) is amended by—
				(1)striking section 314; and
				(2)redesignating section 315 as
			 section 314.
				512.Direct spending
			 limitationTitle III of the
			 Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended by adding at
			 the end the following:
				315.Direct spending
		  limitation(a)In
				generalThe chairman of the Committee on the Budget of the Senate
				may submit to the Senate a notification of a Medicare funding warning if the
				chairman projects that within 7 years General Fund of the Treasury
				contributions to Medicare funding, expressed as a percentage of total Medicare
				outlays, will exceed 45 percent.
						(b)Point of
				orderIt shall not be in order to consider any bill, joint
				resolution, amendment or conference report that would cause any increase in
				direct spending, net of proposals to change direct spending, receipts, or
				revenues contained in the measure, if a Medicare Funding warning has been
				submitted to the Senate pursuant to subsection (a) for 2 consecutive calendar
				years.
						(c)WaiverThis
				section may be waived or suspended only by an affirmative vote of three-fifths
				of the members, duly chosen and sworn.
						(d)AppealsAn
				affirmative vote of three-fifths of the Members, duly chosen and sworn, shall
				be required to sustain an appeal of the ruling of the Chair on a point of order
				raised under this section.
						(e)DeterminationsFor
				the purposes of this section, the determination of whether Medicare funding
				warrants a funding warning and when it may be appropriate to withdraw such
				warning, as well as the levels of net direct spending as required under
				subsection (b), shall be provided by the chairman of the Committee on the
				Budget.
						(f)CancellationsIf
				legislation is enacted to reduce the general fund contribution below 45
				percent, as determined by the chairman of the Committee on the Budget, any
				notification of a Medicare funding warning is
				withdrawn.
						.
			513.Appropriations
			 requests of the PresidentSection 1108(e) of title 31, United States
			 Code, is amended by striking Congress or a and inserting
			 Congress and a.
			1.Short title: Table of
			 contents
				(a)Short titleThis
			 Act may be cited as the Stop Over
			 Spending Act of 2006.
				(b)Table of
			 contentsThe table of contents for this Act is as follows:
					
						Sec. 1. Short title: Table of
				contents.
						Sec. 2. Purposes.
						Sec. 3. Severability.
						TITLE I—Legislative Line Item Veto Act of
				2006
						Sec. 101. Short title.
						Sec. 102. Legislative line item
				veto.
						TITLE II—Deficit reduction
						Subtitle A—Definitions, Administration, and
				Sequestration
						Sec. 201. Definitions.
						Sec. 202. Administration, reconciliation, and
				effect of sequestration.
						Sec. 203. GAO Compliance Report.
						Subtitle B—Discretionary Spending
				Limits
						Sec. 211. Discretionary Sequestration
				Reports.
						Sec. 212. Limits.
						Subtitle C—Maximum deficit amount
				limitation
						Sec. 221. Maximum deficit amount.
						Sec. 222. Reporting of excess
				deficits.
						Sec. 223. Congressional response to OMB and CBO
				Reconciliation Report.
						Sec. 224. Revised estimates and final maximum
				deficit amount sequestration reports.
						Sec. 225. Maximum deficit amount-Presidential
				order.
						Sec. 226. Congressional response to low
				growth.
						Sec. 227. Exemptions from
				sequestration.
						Sec. 228. Submission of President's budget;
				maximum deficit amount may not be exceeded.
						TITLE III—Biennial budget and
				appropriations
						Sec. 301. Revision of timetable.
						Sec. 302. Amendments to the Congressional
				Budget and Impoundment Control Act of 1974.
						Sec. 303. Amendments to title
				31, United States Code.
						Sec. 304. Two-year appropriations; title and
				style of appropriations Acts.
						Sec. 305. Multiyear authorizations.
						Sec. 306. Government plans on a biennial
				basis.
						Sec. 307. Biennial appropriation
				bills.
						Sec. 308. Report on changes in law.
						Sec. 309. Effective date.
						TITLE IV—Commissions
						Subtitle A—National Commission on Entitlement
				Solvency
						Sec. 401. Definitions.
						Sec. 402. Establishment of
				Commission.
						Sec. 403. Expedited consideration of Commission
				recommendations.
						Subtitle B—Commission on Congressional
				Budgetary Accountability and Review of Federal Agencies
						Sec. 411. Definitions.
						Sec. 412. Establishment of
				Commission.
						Sec. 413. Duties of the Commission.
						Sec. 414. Powers of the Commission.
						Sec. 415. Commission personnel
				matters.
						Sec. 416. Expedited consideration of reform
				proposals.
						Sec. 417. Termination of the
				Commission.
						Sec. 418. Authorization of
				appropriations.
						TITLE V—Budget process reforms
						Sec. 501. Definitions.
						Sec. 502. Annual Concurrent Resolution on the
				Budget.
						Sec. 503. Committee allocations.
						Sec. 504. Budget resolution
				adoption.
						Sec. 505. Consideration of the budget
				resolution.
						Sec. 506. Budget projections.
						Sec. 507. Reconciliation.
						Sec. 508. Budgeting levels.
						Sec. 509. Determinations and points of
				order.
						Sec. 510. Extraneous matter in reconciliation
				legislation.
						Sec. 511. Adjustments.
						Sec. 512. Direct spending
				limitation.
						Sec. 513. Appropriations requests of the
				President.
					
				2.PurposesThe purposes of this Act are—
				(1)to
			 enable the President and Congress to rescind wasteful spending in an expedited
			 manner;
				(2)to
			 effectively balance the budget by 2012;
				(3)to
			 reinstate statutory discretionary caps;
				(4)to
			 reduce the practice of using spending designated as an emergency
			 as a mechanism to circumvent spending caps;
				(5)to
			 establish targets for the deficit as its share of the United States economy,
			 specifically as a percentage of Gross Domestic Product;
				(6)to
			 require automatic spending reduction reconciliation directives to achieve
			 annual deficit targets;
				(7)to
			 put in place automatic sequester procedures to reduce discretionary and
			 mandatory spending when either statutory caps have been exceeded or deficit
			 targets have not been met;
				(8)to
			 require Congress to act upon legislation to ensure the solvency of the Social
			 Security and Medicare Programs;
				(9)to
			 require Congress to act upon legislation to identify and eliminate waste and
			 duplication in Federal programs;
				(10)to
			 establish biennial budgeting;
				(11)to
			 strengthen and improve the Congressional budget resolution and reconciliation
			 process; and
				(12)to
			 provide short term and long term solutions to ensure the financial security of
			 our nation so that our children and grandchildren will not be saddled with
			 insurmountable debt.
				3.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of the provisions of
			 such to any person or circumstance shall not be affected thereby.
			ILegislative Line Item
			 Veto Act of 2006
			101.Short
			 titleThis title may be cited
			 as the Legislative Line Item Veto Act
			 of 2006.
			102.Legislative line item
			 veto
				(a)In generalTitle X
			 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621
			 et seq.) is amended by striking part C and inserting the following:
					
						CLegislative
				line item veto
							1021.expedited consideration of certain proposed
		  rescissions (a)Proposed
				rescissionsThe President may send a special message, at the time
				and in the manner provided in subsection (b), that proposes to rescind dollar
				amounts of discretionary budget authority, items of direct spending, and
				targeted tax benefits.
								(b)Transmittal of special
				message
									(1)Special
				message
										(A)In general
											(i)Four
				messagesThe President may transmit to Congress not to exceed 4
				special messages per calendar year, proposing to rescind dollar amounts of
				discretionary budget authority, items of direct spending, and targeted tax
				benefits.
											(ii)TimingSpecial
				messages may be transmitted under clause (i)—
												(I)with the President's
				budget submitted pursuant to section 1105 of title 31, United States Code;
				and
												(II)3 other times as
				determined by the President.
												(iii)Limitations
												(I)In
				generalSpecial messages shall be submitted within 1 calendar
				year of the date of enactment of any dollar amount of discretionary budget
				authority, item of direct spending, or targeted tax benefit the President
				proposes to rescind pursuant to this Act.
												(II)Resubmittal
				rejectedIf Congress rejects a bill introduced under this part,
				the President may not resubmit any of the dollar amounts of discretionary
				budget authority, items of direct spending, or targeted tax benefits in that
				bill under this part, or part B with respect to dollar amounts of discretionary
				budget authority.
												(III)Resubmital after sine
				dieIf Congress does not complete action on a bill introduced
				under this part because Congress adjourns sine die, the President may resubmit
				some or all of the dollar amounts of discretionary budget authority, items of
				direct spending, and targeted tax benefits in that bill in not more than 1
				subsequent special message under this part, or part B with respect to dollar
				amounts of discretionary budget authority.
												(B)Contents of special
				messageEach special message shall specify, with respect to the
				dollar amount of discretionary budget authority, item of direct spending, or
				targeted tax benefit proposed to be rescinded—
											(i)the dollar amount of
				discretionary budget authority available and proposed for rescission from
				accounts, departments, or establishments of the government and the dollar
				amount of the reduction in outlays that would result from the enactment of such
				rescission of discretionary budget authority for the time periods set forth in
				clause (iii);
											(ii)the specific items of
				direct spending and targeted tax benefits proposed for rescission and the
				dollar amounts of the reductions in budget authority and outlays or increases
				in receipts that would result from enactment of such rescission for the time
				periods set forth in clause (iii);
											(iii)the budgetary effects
				of proposals for rescission, estimated as of the date the President submits the
				special message, relative to the most recent levels calculated consistent with
				the methodology described in section 257 of the Balanced Budget and Emergency
				Deficit Control Act of 1985 and included with a budget submission under section
				1105(a) of title 31, United States Code, for the time periods of—
												(I)the fiscal year in which
				the proposal is submitted; and
												(II)each of the 10 following
				fiscal years beginning with the fiscal year after the fiscal year in which the
				proposal is submitted;
												(iv)any account, department,
				or establishment of the Government to which such dollar amount of discretionary
				budget authority or item of direct spending is available for obligation, and
				the specific project or governmental functions involved;
											(v)the reasons why such
				dollar amount of discretionary budget authority or item of direct spending or
				targeted tax benefit should be rescinded;
											(vi)the estimated fiscal and
				economic impacts, of the proposed rescission;
											(vii)to the maximum extent
				practicable, all facts, circumstances, and considerations relating to or
				bearing upon the proposed rescission and the decision to effect the proposed
				rescission, and the estimated effect of the proposed rescission upon the
				objects, purposes, and programs for which the budget authority or items of
				direct spending or targeted tax benefits are provided; and
											(viii)a draft bill that, if
				enacted, would rescind the budget authority, items of direct spending and
				targeted tax benefits proposed to be rescinded in that special message.
											(2)Analysis by
				Congressional Budget Office and Joint Committee on Taxation
										(A)In
				generalUpon the receipt of a special message under this part
				proposing to rescind dollar amounts of discretionary budget authority, items of
				direct spending, and targeted tax benefits—
											(i)the Director of the
				Congressional Budget Office shall prepare an estimate of the savings in budget
				authority or outlays resulting from such proposed rescission and shall include
				in its estimate, an analysis prepared by the Joint Committee on Taxation
				related to targeted tax benefits; and
											(ii)the Director of the
				Joint Committee on Taxation shall prepare an estimate and forward such estimate
				to the Congressional Budget Office, of the savings from repeal of targeted tax
				benefits.
											(B)MethodologyThe
				estimates required by subparagraph (A) shall be made relative to the most
				recent levels calculated consistent with the methodology used to calculate a
				baseline under section 257 of the Balanced Budget and Emergency Control Act of
				1985 and included with a budget submission under section 1105(a) of title 31,
				United States Code, and transmitted to the chairmen of the Committees on the
				Budget of the House of Representatives and Senate.
										(3)Enactment of rescission
				bill
										(A)Deficit
				reductionAmounts of budget authority or items of direct spending
				or targeted tax benefit that are rescinded pursuant to enactment of a bill as
				provided under this part shall be dedicated only to deficit reduction and shall
				not be used as an offset for other spending increases or revenue
				reductions.
										(B)Adjustment of budget
				targetsNot later than 5 days after the date of enactment of a
				rescission bill as provided under this part, the chairs of the Committees on
				the Budget of the Senate and the House of Representatives shall revise spending
				and revenue levels under section 311(a) of the Congressional Budget Act of 1974
				and adjust the committee allocations under section 302(a) of the Congressional
				Budget Act of 1974 or any other adjustments as may be appropriate to reflect
				the rescission. The adjustments shall reflect the budgetary effects of such
				rescissions as estimated by the President pursuant to paragraph (1)(B)(iii).
				The appropriate committees shall report revised allocations pursuant to section
				302(b) of the Congressional Budget Act of 1974. Notwithstanding any other
				provision of law, the revised allocations and aggregates shall be considered to
				have been made under a concurrent resolution on the budget agreed to under the
				Congressional Budget Act of 1974 and shall be enforced under the procedures of
				that Act.
										(C)Adjustments to
				capsAfter enactment of a rescission bill as provided under this
				part, the President shall revise applicable limits under the
				Stop Over Spending Act of 2006,
				as appropriate.
										(c)Procedures for
				expedited consideration
									(1)In general
										(A)IntroductionBefore
				the close of the second day of session of the Senate and the House of
				Representatives, respectively, after the date of receipt of a special message
				transmitted to Congress under subsection (b), the majority leader of each
				House, for himself, or minority leader of each House, for himself, or a Member
				of that House designated by that majority leader or minority leader shall
				introduce (by request) the President's draft bill to rescind the amounts of
				budget authority or items of direct spending or targeted tax benefits, as
				specified in the special message and the President’s draft bill. If the bill is
				not introduced as provided in the preceding sentence in either House, then, on
				the third day of session of that House after the date of receipt of that
				special message, any Member of that House may introduce the bill.
										(B)Referral and
				reporting
											(i)One
				committeeThe bill shall be referred by the presiding officer to
				the appropriate committee. The committee shall report the bill without any
				revision and with a favorable, an unfavorable, or without recommendation, not
				later than the fifth day of session of that House after the date of
				introduction of the bill in that House. If the committee fails to report the
				bill within that period, the committee shall be automatically discharged from
				consideration of the bill, and the bill shall be placed on the appropriate
				calendar.
											(ii)Multiple
				committees
												(I)ReferralsIf
				a bill contains provisions in the jurisdiction of more than 1 committee, the
				bill shall be jointly referred to the committees of jurisdiction and the
				Committee on the Budget.
												(II)Views of
				CommitteeAny committee, other than the Committee on the Budget,
				to which a bill is referred under this clause may submit a favorable, an
				unfavorable recommendation, without recommendation with respect to the bill to
				the Committee on the Budget prior to the reporting or discharge of the
				bill.
												(III)ReportingThe
				Committee on the Budget shall report the bill not later than the fifth day of
				session of that House after the date of introduction of the bill in that House,
				without any revision and with a favorable or unfavorable recommendation, or
				with no recommendation, together with the recommendations of any committee to
				which the bill has been referred.
												(IV)DischargeIf
				the Committee on the Budget fails to report the bill within that period, the
				committee shall be automatically discharged from consideration of the bill, and
				the bill shall be placed on the appropriate calendar.
												(C)Final
				passageA vote on final passage of the bill shall be taken in the
				Senate and the House of Representatives on or before the close of the 10th day
				of session of that House after the date of the introduction of the bill in that
				House. If the bill is passed, the Clerk of the House of Representatives shall
				cause the bill to be transmitted to the Senate before the close of the next day
				of session of the House.
										(2)Consideration in the
				House of Representatives
										(A)Motion to proceed to
				considerationA motion in the House of Representatives to proceed
				to the consideration of a bill under this subsection shall be highly privileged
				and not debatable. An amendment to the motion shall not be in order, nor shall
				it be in order to move to reconsider the vote by which the motion is agreed to
				or disagreed to.
										(B)Limits on
				debateDebate in the House of Representatives on a bill under
				this subsection shall not exceed 4 hours, which shall be divided equally
				between those favoring and those opposing the bill. A motion further to limit
				debate shall not be debatable. It shall not be in order to move to recommit a
				bill under this subsection or to move to reconsider the vote by which the bill
				is agreed to or disagreed to.
										(C)AppealsAppeals
				from decisions of the chair relating to the application of the Rules of the
				House of Representatives to the procedure relating to a bill under this part
				shall be decided without debate.
										(D)Application of house
				rulesExcept to the extent specifically provided in this part,
				consideration of a bill under this part shall be governed by the Rules of the
				House of Representatives. It shall not be in order in the House of
				Representatives to consider any bill introduced pursuant to the provisions of
				this part under a suspension of the rules or under a special rule.
										(3)Consideration in the
				Senate
										(A)Motion to proceed to
				considerationA motion to proceed to the consideration of a bill
				under this subsection in the Senate shall not be debatable. A motion to proceed
				to consideration of the bill may be made even though a previous motion to the
				same effect has been disagreed to. It shall not be in order to move to
				reconsider the vote by which the motion to proceed is agreed to or disagreed
				to.
										(B)Limits on
				debateDebate in the Senate on a bill under this subsection, and
				all debatable motions and appeals in connection therewith, shall not exceed a
				total of 10 hours, equally divided and controlled in the usual form.
										(C)Debatable motions and
				appealsDebate in the Senate on any debatable motion or appeal in
				connection with a bill under this subsection shall be limited to not more than
				1 hour from the time allotted for debate, to be equally divided and controlled
				in the usual form.
										(D)Motion to limit
				debateA motion in the Senate to further limit debate on a bill
				under this subsection is not debatable.
										(E)Motion to
				recommitA motion to recommit a bill under this subsection is not
				in order.
										(F)Consideration of the
				house bill
											(i)In
				generalIf the Senate has received the House companion bill to
				the bill introduced in the Senate prior to the vote required under paragraph
				(1)(C), then the Senate shall consider, and the vote under paragraph (1)(C)
				shall occur on, the House companion bill.
											(ii)Procedure after vote
				on Senate billIf the Senate votes, pursuant to paragraph (1)(C),
				on the bill introduced in the Senate, the Senate bill shall be held pending
				receipt of the House message on the bill. Upon receipt of the House companion
				bill, the House bill shall be deemed to be considered, read for the third time,
				and the vote on passage of the Senate bill shall be considered to be the vote
				on the bill received from the House.
											(d)Amendments and
				divisions prohibited
									(1)In
				generalNo amendment to a bill considered under this part shall
				be in order in either the Senate or the House of Representatives.
									(2)No
				divisionIt shall not be in order to demand a division of the
				question in the House of Representatives (or in a Committee of the
				Whole).
									(3)No
				suspensionNo motion to suspend the application of this
				subsection shall be in order in the House of Representatives, nor shall it be
				in order in either the House of Representatives or the Senate to suspend the
				application of this subsection by unanimous consent.
									(e)Temporary presidential
				authority To withhold
									(1)AvailabilityThe
				President may not withhold any dollar amount of discretionary budget authority
				until the President transmits and Congress receives a special message pursuant
				to subsection (b). Upon receipt by Congress of a special message pursuant to
				subsection (b), the President may direct that any dollar amount of
				discretionary budget authority proposed to be rescinded in that special message
				shall be withheld from obligation for a period not to exceed 45 calendar days
				from the date of receipt by Congress.
									(2)Early
				availabilityThe President may make any dollar amount of
				discretionary budget authority withheld from obligation pursuant to paragraph
				(1) available at an earlier time if the President determines that continued
				withholding would not further the purposes of this Act.
									(f)Temporary presidential
				authority To suspend
									(1)Suspend
										(A)In
				generalThe President may not suspend the execution of any item
				of direct spending or targeted tax benefit until the President transmits and
				Congress receives a special message pursuant to subsection (b). Upon receipt by
				Congress of a special message, the President may suspend the execution of any
				item of direct spending or targeted tax benefit proposed to be rescinded in
				that message for a period not to exceed 45 calendar days from the date of
				receipt by Congress.
										(B)Limitation on 45-day
				periodThe 45-day period described in subparagraph (A) shall be
				reduced by the number of days contained in the period beginning on the
				effective date of the item of direct spending or targeted tax benefit; and
				ending on the date that is the later of—
											(i)the effective date of the
				item of direct spending or targeted benefit; or
											(ii)the date that Congress
				receives the special message.
											(C)ClarificationNotwithstanding
				subparagraph (B), in the case of an item of direct spending or targeted tax
				benefit with an effective date within 45 days after the date of enactment, the
				beginning date of the period calculated under subparagraph (B) shall be the
				date that is 45 days after the date of enactment and the ending date shall be
				the date that is the later of—
											(i)the date that is 45 days
				after enactment; or
											(ii)the date that Congress
				receives the special message.
											(2)Early
				availabilityThe President may terminate the suspension of any
				item of direct spending or targeted tax benefit suspended pursuant to paragraph
				(1) at an earlier time if the President determines that continuation of the
				suspension would not further the purposes of this Act.
									(g)DefinitionsIn
				this part:
									(1)Appropriation
				lawThe term appropriation law means any general or
				special appropriation Act, and any Act or joint resolution making supplemental,
				deficiency, or continuing appropriations.
									(2)Calendar
				dayThe term calendar day means a standard 24-hour
				period beginning at midnight.
									(3)Days of
				sessionThe term days of session means only those
				days on which both Houses of Congress are in session.
									(4)Dollar amount of
				discretionary budget authorityThe term dollar amount of
				discretionary budget authority means the dollar amount of budget
				authority and obligation limitations—
										(A)specified in an
				appropriation law, or the dollar amount of budget authority required to be
				allocated by a specific proviso in an appropriation law for which a specific
				dollar figure was not included;
										(B)represented separately in
				any table, chart, or explanatory text included in the statement of managers or
				the governing committee report accompanying such law;
										(C)required to be allocated
				for a specific program, project, or activity in a law (other than an
				appropriation law) that mandates obligations from or within accounts, programs,
				projects, or activities for which budget authority or an obligation limitation
				is provided in an appropriation law;
										(D)represented by the
				product of the estimated procurement cost and the total quantity of items
				specified in an appropriation law or included in the statement of managers or
				the governing committee report accompanying such law; or
										(E)represented by the
				product of the estimated procurement cost and the total quantity of items
				required to be provided in a law (other than an appropriation law) that
				mandates obligations from accounts, programs, projects, or activities for which
				dollar amount of discretionary budget authority or an obligation limitation is
				provided in an appropriation law.
										(5)Rescind or
				rescissionThe term rescind or
				rescission means—
										(A)in the case of a dollar
				amount of discretionary budget authority, to reduce or repeal a provision of
				law to prevent that budget authority or obligation limitation from having legal
				force or effect; and
										(B)in the case of direct
				spending or targeted tax benefit, to repeal a provision of law in order to
				prevent the specific legal obligation of the United States from having legal
				force or effect.
										(6)Direct
				spendingThe term direct spending means budget
				authority provided by law (other than an appropriation law), mandatory spending
				provided in appropriation Acts, and entitlement authority.
									(7)Item of direct
				spendingThe term item of direct spending means any
				specific provision of law enacted after the effective date of the Legislative
				Line Item Veto Act of 2006 that is estimated to result in an increase in budget
				authority or outlays for direct spending relative to the most recent levels
				calculated consistent with the methodology described in section 257 of the
				Balanced Budget and Emergency Deficit Control Act of 1985 and included with a
				budget submission under section 1105(a) of title 31, United States Code, and,
				with respect to estimates made after that budget submission that are not
				included with it, estimates consistent with the economic and technical
				assumptions underlying the most recently submitted President’s budget.
									(8)Suspend the
				executionThe term suspend the execution means, with
				respect to an item of direct spending or a targeted tax benefit, to stop the
				carrying into effect of the specific provision of law that provides such
				benefit; and
									(9)Targeted tax
				benefitThe term targeted tax benefit means only
				those provisions—
										(A)estimated by the Joint
				Committee on Taxation to result in a loss of revenues relative to the most
				recent levels calculated consistent with the methodology described in section
				257 of the Balanced Budget and Emergency Deficit Control Act of 1985 and
				included with a budget submission under section 1105(a) of title 31, United
				States Code, and with respect to estimates made after that budget submission
				that are not included with it, estimates consistent with the economic and
				technical assumptions underlying the most recently submitted President’s
				budget; and
										(B)having the practical
				effect of providing more favorable tax treatment to a particular taxpayer or
				limited group of taxpayers when compared with other similarly situated
				taxpayers.
										(h)Congressional
				identification of targeted tax benefits
									(1)Statement by Joint Tax
				CommitteeThe Joint Committee on Taxation shall review any
				revenue or reconciliation bill or joint resolution which includes any amendment
				to the Internal Revenue Code of 1986 that is being prepared for filing by a
				committee of conference of the 2 Houses, and shall identify, prior to
				consideration of such conference report, whether such bill or joint resolution
				contains any targeted tax benefits. The Joint Committee on Taxation shall
				provide to the committee of conference a statement identifying any such
				targeted tax benefits or declaring that the bill or joint resolution does not
				contain any targeted tax benefits. The statement shall be included in the
				statement of managers to accompany such conference report and made available to
				any Member of Congress by the Joint Committee on Taxation immediately upon
				request.
									(2)Statement included in
				legislationNotwithstanding any other rule of the House of
				Representatives or any rule or precedent of the Senate, any revenue or
				reconciliation bill or joint resolution, which includes any amendment to the
				Internal Revenue Code of 1986 reported by a committee of conference of the
				House of Representatives and the Senate, may include, as a separate section of
				such bill or joint resolution, the information contained in the statement of
				the Joint Committee on
				Taxation.
									.
				(b)Exercise of rulemaking
			 powersSection 904 of the Congressional Budget Act of 1974 (2
			 U.S.C. 621 note) is amended—
					(1)in
			 subsection (a), by striking and 1017 and inserting 1017,
			 and 1021; and
					(2)in
			 subsection (d), by striking section 1017 and inserting
			 sections 1017 and 1021.
					(c)Clerical
			 amendments
					(1)Short
			 titleSection 1(a) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by—
						(A)striking Parts A and
			 B before title X and inserting Parts A, B, and
			 C; and
						(B)striking the last sentence and
			 inserting at the end the following new sentence: Part C of title X also
			 may be cited as the Legislative Line Item Veto Act of
			 2006..
						(2)Table of
			 contentsThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by deleting
			 the contents for part C of title X and inserting the following:
						
							
								Part C—Legislative line item veto
								Sec. 1021. Expedited consideration of
				certain proposed
				rescissions.
							
							.
					(d)SeverabilityIf
			 any provision of this Act or the amendments made by it is held to be
			 unconstitutional, the remainder of this Act and the amendments made by it shall
			 not be affected by the holding.
				(e)Effective date and
			 expiration
					(1)Effective
			 dateThe amendments made by this Act shall—
						(A)take effect on the date of
			 enactment of this Act; and
						(B)apply to any dollar amount of
			 discretionary budget authority, item of direct spending, or targeted tax
			 benefit provided in an Act enacted on or after September 1, 2006.
						(2)ExpirationThe
			 amendments made by this Act shall expire on December 31, 2010.
					IIDeficit
			 reduction
			ADefinitions,
			 Administration, and Sequestration
				201.DefinitionsIn this title:
					(1)AccountThe
			 term account means—
						(A)for
			 discretionary budget authority, an item for which appropriations are made in
			 any appropriation Act; and
						(B)for
			 items not provided for in appropriation Acts, direct spending and outlays
			 therefrom identified in the program and finance schedules contained in the
			 appendix to the Budget of the United States for the current year.
						(2)BreachThe
			 term breach means, for any fiscal year, the amount by which
			 discretionary budget authority enacted for that year exceeds the spending limit
			 for budget authority for that year.
					(3)Budget authority; new
			 budget authority; and outlaysThe terms budget
			 authority, new budget authority, and outlays
			 have the meanings given to such terms in section 3 of the Congressional Budget
			 and Impoundment Control Act of 1974 (2 U.S.C. 622).
					(4)Budget
			 yearThe term budget year means, with respect to a
			 session of Congress, the fiscal year of the Government that starts on October 1
			 of the calendar year in which that session begins.
					(5)CBOThe
			 term CBO means the Director of the Congressional Budget
			 Office.
					(6)CurrentThe
			 term current means—
						(A)with respect to the Office of
			 Management and Budget estimates included with a budget submission under section
			 1105(a) of title 31, United States Code, the estimates consistent with the
			 economic and technical assumptions underlying that budget;
						(B)with respect to estimates made
			 after that budget submission that are not included with it, the estimates
			 consistent with the economic and technical assumptions underlying the most
			 recently submitted President’s budget; and
						(C)with respect to the Congressional
			 Budget Office, estimates consistent with the economic and technical assumptions
			 as required by section 202(e)(1) of the Congressional Budget Act of
			 1974.
						(7)Current
			 yearThe term current year means, with respect to a
			 budget year, the fiscal year that immediately precedes that budget year.
					(8)DeficitThe
			 term deficit means, with respect to any fiscal year, the amount by
			 which total budget outlays for such fiscal year exceed total governmental
			 receipts for such fiscal year. In calculating the deficit for purposes of
			 comparison with the maximum deficit amount under section 221 and in calculating
			 the excess deficit for purposes of subtitle C (notwithstanding section 710(a)
			 of the Social Security Act (42 U.S.C. 911)) for any fiscal year, the receipts
			 of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal
			 Disability Insurance Trust Fund for such fiscal year and the taxes payable
			 under sections 1401(a), 3101(a), and 3111(a) of the Internal Revenue Code of
			 1954 (26 U.S.C. 1401, 3101, 3111) during such fiscal year shall be included in
			 total revenues for such fiscal year, and the disbursements of each such Trust
			 Fund for such fiscal year shall be included in total budget outlays for such
			 fiscal year. Notwithstanding any other provision of law except to the extent
			 provided by section 710(a) of the Social Security Act (42 U.S.C. 911) the
			 receipts, revenues, disbursements, budget authority, and outlays of each
			 off-budget Federal entity for a fiscal year shall be included in total budget
			 authority, total budget outlays, and total revenues and the amounts of budget
			 authority and outlays set forth for each major functional category, for such
			 fiscal year.
					(9)Direct
			 spendingThe term direct spending shall have the
			 meaning given such term in section 3(3) of the Congressional Budget Act of
			 1974.
					(10)Discretionary budget
			 authorityThe term discretionary budget authority
			 means budgetary authority (except to fund mandatory programs) provided in
			 appropriation Acts.
					(11)Discretionary spending
			 limitThe term discretionary spending limit shall
			 mean the amounts specified in section 212.
					(12)Excess deficit
			 amountThe term excess deficit amount, with respect
			 to any fiscal year, means the amount of the deficit reduced by the estimated
			 reductions of outlays resulting from any sequestration in subtitle C, that
			 exceeds the maximum deficit amount.
					(13)OMBThe
			 term OMB means the Director of the Office of Management and
			 Budget.
					(14)SequestrationThe
			 term sequestration—
						(A)with respect to discretionary
			 budget authority, means the cancellation or reduction of budget authority
			 (except budget authority to fund mandatory programs) provided in appropriation
			 Acts; and
						(B)with respect to the excess deficit
			 amount, means the amount cancelled or reduced from direct spending and outlays
			 flowing therefrom.
						202.Administration,
			 reconciliation, and effect of sequestration
					(a)TimetableThe
			 timetable with respect to this title is as follows:
						
							
								
									DateAction
					 to be completed
									
								
								
									5 days before the
					 President's budget submissionCBO Discretionary Sequestration and Maximum
					 Deficit Amount Preview Report.
									
									The President's budget
					 submissionOMB Discretionary Sequestration and Maximum Deficit Amount Preview
					 Report.
									
									August 15CBO
					 Discretionary Sequestration and Maximum Deficit Amount Reconciliation
					 Report.
									
									August 20OMB
					 Discretionary Sequestration and Maximum Deficit Amount Reconciliation
					 Report.
									
									September
					 15Budget Committee Reconciliation Directives.
									
									20 days after Budget
					 Committee ActionCommittees Respond to Reconciliation
					 Directives
									
									10 days after end of
					 sessionCBO Final Discretionary Sequestration and Maximum Deficit Amount
					 Sequestration Report.
									
									15 days after end of
					 sessionOMB Final Discretionary Sequestration and Maximum Deficit Amount
					 Sequestration Report/Presidential Sequestration Order.
									
								
							
						
					(b)Presidential
			 order
						(1)In generalOn the
			 date specified in subsection (a), if in its Final Sequestration Report, OMB
			 estimates that any sequestration is required, the President shall issue an
			 order fully implementing without change all sequestrations required by the OMB
			 calculations set forth in that report. This order shall be effective on
			 issuance.
						(2)Special ruleIf the
			 date specified for the submission of a Presidential order under subsection (a)
			 falls on a Sunday or legal holiday, such order shall be issued on the following
			 day.
						(c)Effects of
			 sequestrationThe effects of sequestration shall be as
			 follows:
						(1)Budgetary resources sequestered
			 from any account shall be permanently cancelled, except as provided in
			 paragraph (5).
						(2)Except as otherwise provided, the
			 same percentage sequestration shall apply to all programs, projects, and
			 activities within a budget account (with programs, projects, and activities as
			 delineated in the appropriation Act or accompanying report for the relevant
			 fiscal year covering that account).
						(3)Administrative regulations or
			 similar actions implementing a sequestration shall be made within 120 days of
			 the sequestration order. To the extent that formula allocations differ at
			 different levels of budgetary resources within an account, program, project, or
			 activity, the sequestration shall be interpreted as producing a lower total
			 appropriation, with the remaining amount of the appropriation being obligated
			 in a manner consistent with program allocation formulas in substantive
			 law.
						(4)Except as otherwise provided in
			 this subtitle, obligations or budgetary resources in sequestered accounts shall
			 be reduced only in the fiscal year in which a sequester occurs.
						(5)Budgetary resources sequestered in
			 special fund accounts and offsetting collections sequestered in appropriation
			 accounts shall not be available for obligation during the fiscal year in which
			 the sequestration occurs, but shall be available in subsequent years to the
			 extent otherwise provided in law.
						(d)Submission and
			 availability of reportsEach report required by this section
			 shall be submitted, in the case of CBO, to the House of Representatives, the
			 Senate, and OMB and, in the case of OMB, to the House of Representatives, the
			 Senate, and the President on the day it is issued. On the following day a
			 notice of the report shall be printed in the Federal Register.
					203.GAO Compliance
			 ReportUpon request of the
			 Committee on the Budget of the House of Representatives or the Senate, the
			 Comptroller General shall submit to the Congress and the President a report
			 on—
					(1)the
			 extent to which each order issued by the President under this title complies
			 with all of the requirements contained in this title, either certifying that
			 the order fully and accurately complies with such requirements or indicating
			 the respects in which it does not; and
					(2)the
			 extent to which each report issued by OMB or CBO under this section complies
			 with all of the requirements contained in this title, either certifying that
			 the report fully and accurately complies with such requirements or indicating
			 the respects in which it does not.
					BDiscretionary Spending
			 Limits
				211.Discretionary
			 Sequestration Reports
					(a)Discretionary
			 sequestration preview reports
						(1)Reporting
			 requirement
							(A)In generalOn the
			 dates specified in section 202(a), OMB shall report to the President and
			 Congress and CBO shall report to Congress a Discretionary Sequestration Preview
			 Report regarding discretionary sequestration based on laws enacted through
			 those dates.
							(B)President's
			 budgetWhen the President submits the budget under section 1105
			 of title 31, United States Code, OMB shall calculate and the budget shall
			 include adjustments to discretionary spending limits (and those limits as
			 cumulatively adjusted) for the budget year and each outyear to reflect
			 adjustments under section 212(b).
							(C)ConsultationAny
			 determination or change under subparagraph (B) may only be made after
			 consultation with the Committees on Appropriations and the Budget of the House
			 of Representatives and the Senate, and that consultation shall include written
			 communication to such committees that affords such committees the opportunity
			 to comment before official action is taken with respect to such changes.
							(2)DiscretionaryThe
			 Discretionary Sequestration Preview Report shall set forth estimates for the
			 current year and each subsequent year through 2009 of the applicable
			 discretionary spending limits and an explanation of any adjustments in such
			 limits under section 212, and a projection of budget authority exceeding
			 discretionary caps subject to sequester.
						(3)Explanation of
			 differencesThe OMB reports shall explain the differences between
			 OMB and CBO estimates for each item set forth in this subsection.
						(b)Discretionary
			 Sequestration ReportsOn the dates specified in section 202(a),
			 OMB and CBO shall issue Discretionary Sequestration Reports, reflecting laws
			 enacted through those dates, containing all of the information required in the
			 Discretionary Sequestration Preview Reports.
					(c)Final Discretionary
			 Sequestration Reports
						(1)Reporting
			 requirementsOn the dates specified in section 202(a), OMB and
			 CBO shall each issue a Final Discretionary Sequestration Report, updated to
			 reflect laws enacted through those dates.
						(2)Discretionary
			 spendingThe Final Discretionary Sequestration Reports shall set
			 forth estimates for each of the following:
							(A)For
			 the current year and each subsequent year through 2009; the applicable
			 discretionary spending limits.
							(B)For
			 the current year, if applicable, and the budget year; the new budget authority
			 and the breach, if any.
							(C)The
			 sequestration percentages necessary to eliminate the breach.
							(D)For
			 the budget year, for each account to be sequestered, the level of enacted,
			 sequesterable budget authority and resulting estimated outlays to be
			 sequestered.
							(3)Explanation of
			 differencesThe OMB report shall explain any differences between
			 OMB and CBO estimates for any breach and any required discretionary
			 sequestration percentages. The OMB report shall also explain differences in the
			 amount of sequesterable resources for any budget account to be reduced if such
			 difference is greater than $5,000,000.
						(d)Economic and technical
			 assumptionsIn all reports required by this section, OMB shall
			 use the same economic and technical assumptions as used in the most recent
			 budget submitted by the President under section 1105(a) of title 31, United
			 States Code.
					(e)AdjustmentsWhen
			 OMB submits a report under this section for a fiscal year, OMB shall calculate,
			 and the subsequent reports and budgets submitted by the President under section
			 1105(a) of title 31, United States Code shall include, adjustments to
			 discretionary spending limits (and those limits as adjusted) for the fiscal
			 year and each succeeding year.
					212.Limits
					(a)Discretionary spending
			 limitsAs used in this subtitle, the term discretionary
			 spending limit means—
						(1)with respect to fiscal year 2007,
			 $872,504,000,000 in new budget authority;
						(2)with respect to fiscal year 2008,
			 $895,358,000,000 in new budget authority;
						(3)with respect to fiscal year 2009,
			 $919,516,000,000 in new budget authority; and
						(4)with respect to fiscal years
			 following 2009, the President shall recommend and the Congress shall consider
			 legislation setting limits for those fiscal years.
						(b)Adjustments
						(1)Emergency
			 spendingIf, for fiscal year 2007, 2008, or 2009, appropriations
			 for discretionary accounts are enacted that the President designates as
			 emergency requirements, and that the Congress so designates in statute, the
			 adjustment shall be the total of such appropriations in discretionary accounts
			 designated as emergency requirements, but not to exceed $90,000,000,000 for
			 fiscal year 2007, $50,000,000,000 for 2008, and $30,000,000,000 for 2009.
			 Appropriations designated as emergencies in excess of these limitations shall
			 be treated as new budget authority for the purpose of calculating a breach of
			 the discretionary spending limits.
						(2)Federal tax gap
			 initiativeIf an appropriation bill or joint resolution is
			 enacted for fiscal year 2007, 2008, or 2009, that includes $6,824,000,000 plus
			 an additional amount for the enhanced tax enforcement initiative of the
			 Internal Revenue Service, the adjustment shall be the amount of budget
			 authority in that measure for that initiative but not to exceed—
							(A)with respect to fiscal year 2007,
			 $274,000,000 in new budget authority;
							(B)with respect to fiscal year 2008,
			 $414,000,000 in new budget authority; and
							(C)with respect to fiscal year 2009,
			 $554,000,000 in new budget authority.
							(c)Enforcement
						(1)SequestrationOn
			 the date specified in section 202(a), there shall be a sequestration to
			 eliminate a budget-year breach.
						(2)Eliminating a
			 breachEach account shall be reduced by a dollar amount
			 calculated by multiplying the enacted level of budget authority for that year
			 in that account at that time by the uniform percentage necessary to eliminate a
			 breach of the discretionary spending limit.
						(3)Part-year
			 appropriationsIf, on the date the report is issued under
			 paragraph (1), there is in effect an Act making continuing appropriations for
			 part of a fiscal year for any budget account, then the dollar sequestration
			 calculated for that account under paragraph (2) shall be subtracted
			 from—
							(A)the
			 annualized amount otherwise available by law in that account under that or a
			 subsequent part-year appropriation; and
							(B)when a full-year appropriation for
			 that account is enacted, from the amount otherwise provided by the full-year
			 appropriation.
							(4)Look-backIf,
			 after June 30, an appropriation for the fiscal year in progress is enacted that
			 causes a breach for that year (after taking into account any previous
			 sequestration), the discretionary spending limit for the next fiscal year shall
			 be reduced by the amount of that breach.
						(5)Within-session
			 sequestration reports and orderIf an appropriation for a fiscal
			 year in progress is enacted (after Congress adjourns to end the session for
			 that budget year and before July 1 of that fiscal year) that causes a breach,
			 10 days later CBO shall issue a report containing the information required in
			 section 211(c). Fifteen days after enactment, OMB shall issue a report
			 containing the information required in section 211(c). On the same day as the
			 OMB report, the President shall issue an order fully implementing without
			 change all sequestrations required by the OMB calculations set forth in that
			 report. This order shall be effective on issuance.
						(d)Estimates
						(1)CBO
			 estimatesAs soon as practicable after Congress completes action
			 on any legislation providing discretionary appropriations, CBO shall provide an
			 estimate to OMB of that legislation.
						(2)OMB
			 estimatesNot later than 7 calendar days (excluding Saturdays,
			 Sundays, and legal holidays) after the date of enactment of any discretionary
			 appropriations, OMB shall transmit a report to the House of Representatives and
			 to the Senate containing—
							(A)the
			 CBO estimate of that legislation;
							(B)an
			 OMB estimate of that legislation using current economic and technical
			 assumptions; and
							(C)an
			 explanation of any difference between the 2 estimates.
							(3)DifferencesIf
			 during the preparation of the report under paragraph (2), OMB determines that
			 there is a difference between the OMB and CBO estimates, OMB shall consult with
			 the Committees on the Budget of the House of Representatives and the Senate
			 regarding that difference and that consultation, to the extent practicable,
			 shall include written communication to such committees that affords such
			 committees the opportunity to comment before the issuance of that
			 report.
						(4)Assumptions and
			 guidelinesOMB and CBO shall prepare estimates under this
			 paragraph in conformance with scorekeeping guidelines determined after
			 consultation among the House and Senate Committees on the Budget, CBO, and
			 OMB.
						(5)Deferrals and
			 rescissionsDeferrals and rescissions proposed under the
			 Impoundment Control Act of 1974 for the budget year shall not be taken into
			 account in determining such budget base.
						CMaximum deficit amount
			 limitation
				221.Maximum Deficit
			 AmountIn this subtitle, the
			 term maximum deficit amount means—
					(1)with respect to 2007, equals 2.75
			 percent of the Gross Domestic Product for 2007, as estimated by OMB for
			 2007;
					(2)with respect to 2008, equals 2.25
			 percent of the Gross Domestic Product for 2008, as estimated by OMB for
			 2008;
					(3)with respect to 2009, equals 1.75
			 percent of the Gross Domestic Product for 2009, as estimated by OMB for
			 2009;
					(4)with respect to 2010, equals 1.25
			 percent of the Gross Domestic Product for 2010, as estimated by OMB for
			 2010;
					(5)with respect to 2011, equals 0.75
			 percent of the Gross Domestic Product for 2011, as estimated by OMB for 2011;
			 and
					(6)with respect to 2012 and
			 thereafter, equals 0.5 percent of Gross Domestic Product for 2012 and
			 thereafter, as estimated by OMB for 2012, and thereafter.
					222.Reporting of excess
			 deficits
					(a)Maximum Deficit Amount
			 Preview Report by OMB and CBO
						(1)Estimates and
			 determinationsOn the dates specified in section 202(a), OMB and
			 CBO shall with respect to each fiscal year estimate—
							(A)the
			 deficit;
							(B)the
			 maximum deficit amount; and
							(C)any
			 excess deficit amount for the budget year.
							(2)ReportOMB
			 shall report to the President and Congress and CBO shall report to Congress
			 estimating the budget base levels of total revenues and total budget outlays
			 for the budget year, identifying the deficit, the maximum deficit amount, and
			 the amount of any deficit excess for such fiscal year, the base from which
			 direct spending reductions are taken and the amounts based upon uniform
			 percentages, by which such direct spending accounts must be reduced for the
			 budget year, in accordance with the succeeding provisions of this part, in
			 order to eliminate such excess based on laws enacted through those
			 dates.
						(3)Determination of
			 reductionsThe amounts based upon uniform percentages, by which
			 accounts must be reduced for the budget year shall be determined by, subject to
			 the exemptions set forth in section 227, the reductions necessary to eliminate
			 the excess deficit amount for the fiscal year.
						(4)Basis for directors'
			 estimates, determinations, and specifications
							(A)Budget baseIn
			 computing the amounts and percentages by which accounts must be reduced during
			 a fiscal year as set forth in the report required under paragraph (2) for such
			 fiscal year, OMB and CBO shall use current economic and technical assumptions
			 consistent with the methodology set forth in section 257 of the Balanced Budget
			 and Enforcement Deficit Control Act of 1985.
							(B)Deferrals and
			 rescissionsDeferrals and rescissions proposed under the
			 Impoundment Control Act of 1974 for the budget year shall not be taken into
			 account in determining such budget base.
							(C)Explanation of
			 differencesThe OMB shall explain the differences between OMB and
			 CBO estimates for each item in the report.
							(b)Revised estimates and
			 maximum deficit amount reconciliation reports
						(1)Reconciliation report
			 by omb and cboOn the date specified in section 202(a), the
			 Director of OMB shall submit to the President and Congress, and the Director of
			 CBO shall submit to Congress, a revised report—
							(A)indicating whether and to what
			 extent, as a result of laws enacted and regulations promulgated after the
			 submission of their maximum deficit amount preview report under subsection (a),
			 the excess deficit identified in the report submitted under such subsection has
			 been eliminated, reduced, or increased; and
							(B)adjusting the determinations for
			 the effects of any discretionary sequestration that may be required under
			 subtitle B.
							The
			 reconciliation report submitted under this paragraph shall contain estimates,
			 determinations, and specifications for all of the items contained in the
			 preview report and the OMB report shall be based on the same economic and
			 technical assumptions and employ the same methodologies as applied in the
			 supplemental budget estimates submitted under section 1106 of title 31, United
			 States Code, and the CBO report shall be based on the most recent report
			 required by section 202(e)(2) of the Congressional Budget Act of 1974.
			 Estimates shall be consistent with methodology in section 257 of the Balanced
			 Budget and Enforcement Act Deficit Control Act of 1985. The reports shall
			 provide for the determination of reductions in the manner specified in
			 subsection (a)(3).(2)Explanation of
			 differencesThe OMB shall explain the differences between OMB and
			 CBO estimates for each item in the reconciliation report.
						(c)Dates for submission of
			 reports and issuance of ordersIf the date specified for the
			 submission of a report by the Director of OMB or the issuance of a Presidential
			 order under this section falls on a Sunday or legal holiday, such report shall
			 be submitted or such order issued on the following day.
					(d)Printing of
			 reportsEach report submitted under this section shall be printed
			 in the Federal Register on the date it is issued; and the reports of the
			 Director of OMB submitted to the Congress under subsection (b) shall be printed
			 as documents of the House of Representatives and the Senate.
					(e)Estimates
						(1)CBO
			 estimatesAs soon as practicable after Congress completes action
			 on any legislation under this section, CBO shall provide an estimate to OMB of
			 that legislation.
						(2)OMB
			 estimatesNot later than 7 calendar days (excluding Saturdays,
			 Sundays, and legal holidays) after the date of enactment of any direct
			 spending, OMB shall transmit a report to the House of Representatives and to
			 the Senate containing—
							(A)the CBO estimate of that
			 legislation;
							(B)an OMB estimate of that legislation
			 using current economic and technical assumptions; and
							(C)an explanation of any difference
			 between the 2 estimates.
							(3)DifferencesIf
			 during the preparation of the report under paragraph (2), OMB determines that
			 there is a difference between the OMB and CBO estimates, OMB shall consult with
			 the Committees on the Budget of the House of Representatives and the Senate
			 regarding that difference and that consultation, to the extent practicable,
			 shall include written communication to such committees that affords such
			 committees the opportunity to comment before the issuance of that
			 report.
						(4)Assumptions and
			 guidelinesOMB and CBO shall prepare estimates under this
			 paragraph in conformance with scorekeeping guidelines determined after
			 consultation among the House and Senate Committees on the Budget, CBO, and
			 OMB.
						223.Congressional response
			 to OMB and CBO Reconciliation Report
					(a)Reporting of
			 resolutions, and reconciliation bills and resolutions, in the Senate
						(1)Committee alternatives
			 to presidential orderFor the purpose of assisting the Committees
			 on the Budget of the House and Senate in preparing Reconciliation Directive
			 Reports under paragraph (3) and not later than 20 days after the submission of
			 the OMB Reconciliation Report, each standing committee of the House and Senate
			 may submit to the Committees on the Budget of the House and Senate information
			 of the type described in section 301(d) of the Congressional Budget Act of 1974
			 with respect to alternatives to the order envisioned by such report insofar as
			 such order affects laws within the jurisdiction of the committee.
						(2) Application of the
			 congressional budget act of 1974Sections 305 and 310 of the
			 Congressional Budget Act of 1974 shall apply to any bill considered under this
			 section, except as otherwise provided in this section.
						(3)Reconciliation
			 directivesOn the date specified in section 202(a), the Chairmen
			 of the Committees on the Budget of the House and Senate shall submit a
			 Reconciliation Directive Report to the President of the Senate or the Speaker
			 of the House for appropriate referral to the committees of its House, the OMB
			 Reconciliation Report containing the maximum deficit amount and the excess
			 deficit and reconciliation directives. Such directives shall—
							(A)specify the total amount
			 by which—
								(i)direct spending budget authority
			 and outlays for such fiscal year; and
								(ii)governmental receipts, other than
			 income taxes, estate and gift taxes, excise taxes, payroll taxes, or tariffs,
			 for such fiscal year;
								are to be changed; and(B)include directives to
			 committees to recommend changes in laws within their jurisdiction—
								(i)to
			 accomplish the total amount of deficit reduction necessary to eliminate the
			 excess deficit so that the deficit does not exceed the maximum deficit amount
			 set forth in the OMB Reconciliation Report; and
								(ii)with amounts required for each
			 committee proportionally based on the outlays allocated to that committee for
			 programs under section 302(a) of the Congressional Budget Act of 1974 in the
			 most recent adopted concurrent resolution on the budget.
								(4)Response of
			 committeesCommittees directed pursuant to paragraph (3), shall
			 submit their recommendations to comply with the directives to the Budget
			 Committee no later than 20 days after the directives referred to in paragraph
			 (3) are issued.
						(5)Budget Committee
			 actionUpon receipt of the recommendations received in response
			 to directives referred to in paragraph (3), the Budget Committees shall report
			 to the House and Senate, a reconciliation bill carrying out all such
			 recommendations.
						(b)Legislative
			 procedureIf a Reconciliation Directive Report containing
			 reconciliation directives to committees to determine and recommend changes in
			 laws, bills, or resolutions is issued in accordance with subsection
			 (a)(3)—
						(1)each such committee so directed
			 shall make such recommendations to the Committee on the Budget of its House,
			 which upon receiving all such recommendations, shall report to its House
			 reconciliation legislation carrying out all such recommendations without any
			 substantive revision; and
						(2)in
			 the event that any committee fails to comply with its directive, then the
			 Committees on the Budget may report amendments recommending changes within the
			 jurisdiction of the noncompliant committee to achieve the changes contained in
			 the directive.
						(c)Adjustment of budget
			 targetsUpon enactment of a reconciliation bill conference
			 report, the chairmen of the Committees on the Budget of the Senate and the
			 House of Representatives shall revise spending and revenue levels under section
			 311(a) of the Congressional Budget Act of 1974 and adjust the committee
			 allocations under section 302(a) of the Congressional Budget Act of 1974, or
			 any other adjustments as may be appropriate to reflect any changes made in the
			 reconciliation bill. Notwithstanding any other provision of law, the revised
			 allocations and aggregates shall be considered to have been made under a
			 concurrent resolution on the budget agreed to under the Congressional Budget
			 Act of 1974, and shall be enforced under the procedures of that Act.
					(d)Compliance with
			 reconciliation directivesSecondary or indirect effects of the
			 legislative recommendations submitted by any committee of the House of
			 Representatives or the Senate that is directed, shall be attributed to the
			 committee proposing the change in law, but shall not be considered for the
			 purpose of determining compliance with such directives.
					(e)Limitation on
			 amendments to reconciliation bills
						(1)House of
			 RepresentativesIt shall not be in order in the House of
			 Representatives to consider any amendment to a reconciliation bill if such
			 amendment would have the effect of increasing any specific budget outlays above
			 the level of such outlays provided in the bill (for the fiscal years covered by
			 the reconciliation directives), or would have the effect of reducing any
			 specific governmental receipts below the level of such governmental receipts
			 provided in the bill (for such fiscal year), unless such amendment makes at
			 least an equivalent reduction in other specific budget outlays, an equivalent
			 increase in other specific governmental receipts, or an equivalent combination
			 thereof (for such fiscal year).
						(2)SenateIt shall not
			 be in order in the Senate to consider any amendment to a reconciliation bill if
			 such amendment would have the effect of increasing any specific budget outlay
			 level above the level of such outlay reductions provided (for the fiscal year
			 covered) in the reconciliation directives or would have the effect of reducing
			 governmental receipts increases below the level of such increases in such
			 governmental receipts provided (for such fiscal year) in the reconciliation
			 directives, unless such amendment makes a reduction in other specific budget
			 outlays, an increase in other specific governmental receipts, or a combination
			 thereof (for such fiscal year) at least equivalent to any increase in outlays
			 or decrease in governmental receipts provided by such amendment, except that a
			 motion to strike a provision shall always be in order.
						(3)Budget authority, outlays, and
			 receiptsFor purposes of this section, the levels of budget
			 authority, outlays, and governmental receipts for a fiscal year shall be
			 determined on the basis of estimates made by the Committee on the Budget of the
			 House of Representatives or of the Senate, as the case may be.
						(4)House rulesThe
			 Committee on Rules of the House of Representatives may make in order amendments
			 to achieve changes specified by reconciliation directives if a committee or
			 committees of the House fail to submit recommended changes to its Committee on
			 the Budget pursuant to its instruction.
						(f)Procedure in the
			 SenateConsideration in the Senate on any reconciliation bill
			 reported under this subsection, and all amendments thereto and debatable
			 motions and appeals in connection therewith, shall be limited to not more than
			 20 hours.
					(g)Limitation on changes
			 to the Social Security ActNotwithstanding any other provision of
			 law, it shall not be in order in the Senate or the House of Representatives to
			 consider any reconciliation bill, or any amendment thereto or conference report
			 thereon, that contains recommendations with respect to the old-age, survivors,
			 and disability insurance program established under title II of the Social
			 Security Act.
					(h)Extraneous matter in
			 reconciliation legislation
						(1)In
			 generalWhen the Senate is considering a reconciliation bill
			 pursuant to this section (whether that bill originated in the Senate or the
			 House), upon a point of order being made by any Senator against material
			 extraneous to the instructions to a committee which is contained in any title
			 or provision of the bill or offered as an amendment to the bill, and the point
			 of order is sustained by the Chair, any part of said title or provision that
			 contains material extraneous to the directives to said Committee as defined in
			 paragraph (2), shall be deemed stricken from the bill and may not be offered as
			 an amendment from the floor.
						(2)Extraneous
			 provisionsExcept as provided in paragraph (3)—
							(A)a
			 provision of a reconciliation bill considered pursuant to this subsection shall
			 be considered extraneous if such provision does not produce a decrease in
			 outlays or an increase in governmental receipts, including changes in outlays
			 and governmental receipts brought about by changes in the terms and conditions
			 under which outlays are made or governmental receipts are required to be
			 collected;
							(B)a
			 provision that is not in the jurisdiction of the Committee with jurisdiction
			 over said title or provision shall be considered extraneous (except that
			 amendments reported by the Committee on the Budget to achieve compliance with
			 reconciliation directives shall be in order notwithstanding any other rule of
			 the Senate and not be deemed extraneous);
							(C)a
			 provision shall be considered to be extraneous if it increases, or would
			 increase, net outlays, or if it decreases, or would decrease, governmental
			 receipts during a fiscal year after the fiscal years covered by such
			 reconciliation bill, and such increases or decreases are greater than outlay
			 reductions or governmental receipts increases resulting from other provisions
			 in such title in such year; and
							(D)a
			 provision shall be considered extraneous if it violates section 310(g) of the
			 Congressional Budget Act of 1974.
							(3)Senate-originated
			 provisionsA Senate-originated provision shall not be considered
			 extraneous under paragraph (2) if the Chairman and Ranking Minority Member of
			 the Committee on the Budget and the Chairman and Ranking Minority Member of the
			 Committee which reported the provision certify that—
							(A)the
			 provision mitigates direct effects clearly attributable to a provision changing
			 outlays or revenue and both provisions together produce a net reduction in the
			 deficit;
							(B)the
			 provision will result in a substantial reduction in outlays or a substantial
			 increase in governmental receipts during fiscal years after the fiscal years
			 covered by the reconciliation bill or reconciliation resolution;
							(C)a
			 reduction of outlays or an increase in governmental receipts is likely to occur
			 as a result of the provision, in the event of new regulations authorized by the
			 provision or likely to be proposed, court rulings on pending litigation, or
			 relationships between economic indices and stipulated statutory triggers
			 pertaining to the provision, other than the regulations, court rulings, or
			 relationships currently projected by the Congressional Budget Office for
			 scorekeeping purposes; or
							(D)such provision will be likely to
			 produce a significant reduction in outlays or increase in governmental receipts
			 but, due to insufficient data, such reduction or increase cannot be reliably
			 estimated.
							(4)Committee reported
			 provisionsa provision reported by a committee shall not be
			 considered extraneous under paragraph (2) if—
							(A)the
			 provision is an integral part of a provision or title, which if introduced as a
			 bill, would be referred to such committee, and the provision sets forth the
			 procedure to carry out or implement the substantive provisions that were
			 reported and which fall within the jurisdiction of such committee; or
							(B)the
			 provision states an exception to, or a special application of, the general
			 provision or title of which it is a part and such general provision or title if
			 introduced as a bill, would be referred to such committee.
							(5)Technical and
			 conforming amendmentsTechnical and conforming provisions shall
			 not be considered extraneous under this subsection.
						(6)Extraneous
			 materialsUpon the reporting of a reconciliation bill pursuant to
			 this subsection in the Senate, and again upon the submission of a conference
			 report on such a reconciliation bill, the Committee on the Budget of the Senate
			 shall submit for the record a list of material considered to be extraneous
			 under paragraph (2) (A), (C), and (D), to the instructions of a committee as
			 provided in this section. The inclusion or exclusion of a provision shall not
			 constitute a determination of extraneousness by the Presiding Officer of the
			 Senate.
						(7)Conference
			 reportsWhen the Senate is considering a conference report on, or
			 an amendment between the Houses in relation to, a reconciliation bill pursuant
			 to this section, upon a point of order being made by any Senator against
			 extraneous material meeting the definition of this subsection, and such point
			 of order being sustained, such material contained in such conference report or
			 amendment shall be deemed stricken, and the Senate shall proceed, without
			 intervening action or motion, to consider the question of whether the Senate
			 shall recede from its amendment and concur with a further amendment, or concur
			 in the House amendment with a further amendment, as the case may be, which
			 further amendment shall consist of only that portion of the conference report
			 or House amendment, as the case may be, not so stricken. Any such motion in the
			 Senate shall be debatable for two hours. In any case in which such point of
			 order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.
						(i)Determinations and
			 points of orderNotwithstanding any other law or rule of the
			 Senate, it shall be in order for a Senator to raise a single point of order
			 that several provisions of a bill, resolution, amendment, motion, or conference
			 report violate this section. The Presiding Officer may sustain the point of
			 order as to some or all of the provisions against which the Senator raised the
			 point of order. If the Presiding Officer so sustains the point of order as to
			 some of the provisions (including provisions of an amendment, motion, or
			 conference report) against which the Senator raised the point of order, then
			 only those provisions (including provisions of an amendment, motion, or
			 conference report) against which the Presiding Officer sustains the point of
			 order shall be deemed stricken pursuant to this section. Before the Presiding
			 Officer rules on such a point of order, any Senator may move to waive such a
			 point of order as it applies to some or all of the provisions against which the
			 point of order was raised. Such a motion to waive is amendable in accordance
			 with the rules and precedents of the Senate. After the Presiding Officer rules
			 on such a point of order, any Senator may appeal the ruling of the Presiding
			 Officer on such a point of order as it applies to some or all of the provisions
			 on which the Presiding Officer ruled.
					224.Revised estimates and
			 final maximum deficit amount sequestration reports
					(a)Revised estimates,
			 determinations, and final maximum deficit amount sequestration
			 reportsOn the dates specified in section 202(a), OMB shall
			 submit to the President and Congress, and CBO shall submit to Congress, a
			 revised report—
						(1)indicating whether and to what
			 extent, as a result of laws enacted and regulations promulgated after the
			 submission of their preview report under section 222(a), the excess deficit
			 identified in the report submitted under such subsection has been eliminated,
			 reduced, or increased; and
						(2)adjusting the determinations made
			 under section 222(a) to the extent necessary.
						The
			 final report submitted under this subsection shall contain estimates,
			 determinations, and specifications for all of the items contained in the
			 maximum deficit amount reconciliation report and shall be based on the same
			 economic and technical assumptions and employ the same methodologies shall be
			 based on the supplemental budget estimates under section 1106 of title 31,
			 United States Code, and the CBO report shall be based on the most recent report
			 required by section 202(e)(2) of the Congressional Budget Act of 1974.
			 Estimates shall be consistent with the methodology under section 257 of the
			 Balanced Budget and Enforcement Act Deficit Control Act of 1985. The reports
			 shall provide for the determination of reductions in the manner specified in
			 section 222(a)(3).(b)Dates for submission of
			 reports and issuance of ordersIf the date specified for the
			 submission of a report by the Director of OMB under this section falls on a
			 Sunday or legal holiday, such report shall be submitted or such order issued on
			 the following day.
					(c)Printing of
			 reportsEach report submitted under this section shall be printed
			 in the Federal Register on the date it is issued; and the reports of the
			 Director of OMB submitted to the Congress under subsection (a)(1) shall be
			 printed as documents of the House of Representatives and the Senate.
					225.Maximum deficit
			 amount-Presidential order
					(a)In
			 generalOn the date specified in section 202(a) and following the
			 submission of a report by the Director of OMB to the President and Congress
			 under section 224 that identifies an amount by which the deficit for a fiscal
			 year will exceed the maximum deficit amount for such fiscal year the President,
			 in strict accordance with the requirements set forth in section 227, shall
			 eliminate the full amount of the deficit excess by issuing an order that
			 eliminates the direct spending authority and outlays resulting therefrom in
			 accordance with such report from each budget account activity as identified in
			 the program and financing schedules contained in the appendix to the Budget of
			 the United States Government for that fiscal year, applying the same reduction
			 percentage as the percentage by which the account is reduced in such
			 report.
					(b)Order To be based on
			 OMB reportThe order must provide for reductions in the manner
			 specified in section 224, and must be consistent with such report in all
			 respects. The President may not modify or recalculate any of the estimates,
			 determinations, specifications, bases, amounts or percentages set forth in the
			 report submitted under section 224 in determining the reductions to be
			 specified in the order with respect to budget activities, within an
			 account.
					(c)Effect of sequestration
			 under Presidential orderAmounts sequestered under an order
			 issued by the President under subsection (a) for a fiscal year shall be
			 permanently cancelled in accordance with such final order.
					(d)Accompanying
			 messageAt the time the actions described in the preceding
			 provisions of this subsection with respect to any fiscal year are taken, the
			 President shall transmit to both Houses of the Congress a message containing
			 all the information required by this section and further specifying in strict
			 accordance with subsection (b)—
						(1)within each account, and the
			 amounts which are to be sequestered or reduced for each such program, project,
			 and activity or budget account activity; and
						(2)such other supporting details as
			 the President may determine to be appropriate.
						Upon
			 receipt in the Senate and the House of Representatives, the message shall be
			 referred to all committees with jurisdiction over programs, projects, and
			 activities affected by the order.(e)Effective date of
			 orderThe order issued by the President under subsection (a) with
			 respect to any fiscal year shall be effective as of the date of its
			 issuance.
					226.Congressional response
			 to low growth
					(a)Special procedures in
			 the event of low economic growth
						(1)In
			 generalThe Director of the Congressional Budget Office shall
			 notify the Congress at any time if—
							(A)during the period consisting of the
			 quarter during which such notification is given, the quarter preceding such
			 notification, and the four quarters following such notification, such Office or
			 the Office of Management and Budget has determined that real economic growth is
			 projected or estimated to be less than zero with respect to each of any two
			 consecutive quarters within such period, or
							(B)the
			 Department of Commerce preliminary reports of actual real economic growth (or
			 any subsequent revision thereof) indicate that the rate of real economic growth
			 for each of the most recent reported quarter and the immediately preceding
			 quarter is less than one percent.
							Upon
			 such notification the majority leader of each House shall introduce a joint
			 resolution (in the form set forth in paragraph (2)) declaring that the
			 conditions specified in this paragraph are met and suspending the relevant
			 provisions of this title for the remainder of the current fiscal year or for
			 the following fiscal year or both.(2)Form of joint
			 resolution
							(A)MatterThe matter
			 after the resolving clause in any joint resolution introduced pursuant to
			 paragraph (1) shall be as follows: “That the Congress declares that the
			 conditions specified in section 226(a)(1) of the Stop Over Spending Act of 2006
			 are met and the provisions of that Act, including sequestration of
			 discretionary spending under subtitle B and sequestration of direct spending
			 under subtitle C of that Act are suspended for the remainder of the current
			 year, and for the fiscal year following the current year. This joint resolution
			 shall not have the effect of suspending any final order which was issued for
			 the current fiscal year under the SOS Act if such order was issued before the
			 date of the enactment of this joint resolution.
							(B)TitleThe title of
			 the joint resolution shall be Joint resolution suspending certain
			 provisions of law pursuant to SOS Act. and the joint resolution shall
			 not contain any preamble.
							(b)Committee
			 actionEach joint resolution introduced pursuant to subsection
			 (a) shall be referred to the Committee on the Budget of the appropriate House;
			 and such Committee shall report the joint resolution to its House without
			 amendment on or before the fifth day on which such House is in session after
			 the date on which the joint resolution is introduced. If the Committee fails to
			 report the joint resolution within the five-day period referred to in the
			 preceding sentence, it shall be automatically discharged from further
			 consideration of the joint resolution, and the joint resolution shall be placed
			 on the appropriate calendar.
					(c)Consideration of joint
			 resolution
						(1)In
			 generalA vote on final passage of a joint resolution reported to
			 a House of the Congress or discharged pursuant to subsection (b) shall be taken
			 on or before the close of the fifth calendar day of session of such House after
			 the date on which the joint resolution is reported to such House or after the
			 Committee has been discharged from further consideration of the joint
			 resolution. If prior to the passage by one House of a joint resolution of that
			 House, that House received the same joint resolution from the other House,
			 then—
							(A)the
			 procedure in that House shall be the same as if no such joint resolution had
			 been received from the other House; and
							(B)the
			 vote on final passage shall be on the joint resolution of the other
			 House.
							When
			 the joint resolution is agreed to, the Clerk of the House of Representatives
			 (in the case of a House joint resolution agreed to in the House of
			 Representatives) or the Secretary of the Senate (in the case of a Senate joint
			 resolution agreed to in the Senate) shall cause the joint resolution to be
			 engrossed, certified, and transmitted to the other House of Congress as soon as
			 practicable.(2)House
							(A)ProceedingA motion
			 in the House of Representatives to proceed to the consideration of a joint
			 resolution under this subsection shall be highly privileged and not debatable.
			 An amendment to the motion shall not be in order, nor shall it be in order to
			 move to reconsider the vote by which the motion is agreed to or disagreed
			 to.
							(B)DebateDebate in
			 the House of Representatives on a joint resolution under this subsection shall
			 be limited to not more than 5 hours, which shall be divided equally between
			 those favoring and those opposing the joint resolution. A motion to postpone,
			 made in the House of Representatives with respect to the consideration of a
			 joint resolution under this subsection, and a motion to proceed to the
			 consideration of other business, shall not be in order. A motion further to
			 limit debate shall not be debatable. It shall not be in order to move to table
			 or to recommit a joint resolution under this subsection or to move to
			 reconsider the vote by which the joint resolution is agreed to or disagreed
			 to.
							(C)AppealsAll appeals
			 from the decisions of the Chair relating to the application of the Rules of the
			 House of Representatives to the procedure relating to a joint resolution under
			 this subsection shall be decided without debate.
							(D)Form of
			 resolutionExcept to the extent specifically provided in this
			 subsection or in paragraph (4), consideration of a joint resolution under this
			 paragraph shall be governed by the Rules of the House of
			 Representatives.
							(3)Senate
							(A)ProceedingA motion
			 in the Senate to proceed to the consideration of a joint resolution under this
			 subsection shall be privileged and not debatable. An amendment to the motion
			 shall not be in order, nor shall it be in order to move to reconsider the vote
			 by which the motion is agreed to or disagreed to.
							(B)DebateDebate in
			 the Senate on a joint resolution under this subsection, and all debatable
			 motions and appeals in connection therewith, shall be limited to not more than
			 five hours. The time shall be equally divided between, and controlled by, the
			 majority leader and the minority leader or their designees.
							(C)Motions and
			 appealsDebate in the Senate on any debatable motion or appeal in
			 connection with a joint resolution under this subsection shall be limited to
			 not more than one hour, to be equally divided between, and controlled by, the
			 mover and the manager of the joint resolution, except that in the event the
			 manager of the joint resolution is in favor of any such motion or appeal, the
			 time in opposition thereto shall be controlled by the minority leader or his
			 designee.
							(D)Limit debate or
			 recommitA motion in the Senate to further limit debate on a
			 joint resolution under this subsection is not debatable. A motion to table or
			 to recommit a joint resolution under this subsection is not in order.
							(4)No
			 amendmentsNo amendment to a joint resolution considered under
			 this subsection shall be in order in either the House of Representatives or the
			 Senate.
						227.Exemptions from
			 sequestration
					(a)In
			 generalExcept as provided in subsection (b), all direct spending
			 and outlays flowing therefrom shall be subject to the sequestration procedures
			 under this subtitle.
					(b)Exemptions
						(1)Social Security
			 benefits and Tier I railroad retirement benefitsBenefits payable
			 under the old-age, survivors, and disability insurance program established
			 under title II of the Social Security Act, or in benefits payable under section
			 3(a), 3(f)(3), 4(a), or 4(f) of the Railroad Retirement Act of 1974, shall be
			 exempt from any reduction under any order issued under this part.
						(2)In budget
							(A)President's
			 budgetThe President shall include in the budget submitted
			 pursuant to section 1105 of title 31, United States Code, exemptions from
			 sequestration procedures for specific accounts or activities where amounts are
			 not available for sequestration (which includes outlays for interest on the
			 public debt, outlays for claims against the United States, outlays for
			 miscellaneous permanent appropriations and outlays for existing
			 contracts.)
							(B)JustificationThe
			 President shall include a justification for each exemption submitted pursuant
			 to subparagraph (A).
							(C)ApplicationThe
			 exemptions provided in paragraph (1) and the exemptions submitted by the
			 President under this paragraph shall stand as the only exemptions to
			 sequestration procedures under this subtitle, unless otherwise provided by
			 law.
							228.Submission of
			 President's budget; maximum deficit amount may not be exceededSection 1105 of title 31, United States
			 Code, is amended by adding at the end thereof the following:
					
						(i)The budget transmitted pursuant to
				subsection (a) for a fiscal year shall be prepared consistent with section 257
				of the Balanced Budget and Emergency Deficit Control Act of 1985, in such a
				manner as to ensure that the discretionary spending limits under section 212 of
				the Stop Over Spending Act of 2006 and the deficit for such fiscal year shall
				not exceed the maximum deficit amount for such fiscal
				year.
						.
				IIIBiennial budget and
			 appropriations
			301.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
				300.Timetable(a)In
				GeneralExcept as provided by subsection (b), the timetable with
				respect to the congressional budget process for any Congress (beginning with
				the One Hundred Tenth Congress) is as follows:
							
								First Session 
								
									
										 On or before:Action to be
						completed:
										
										 First Monday in
						FebruaryPresident submits the biennial budget
						recommendations.
										
										 February 15Congressional Budget Office submits report to Budget
						Committees.
										
										 Not later than 6 weeks after
						the biennial budget submissionCommittees submit
						views and estimates to Budget Committees.
										
										 April 1Budget Committees report
						concurrent resolution on the biennial budget.
										
										 May 15Congress completes action on concurrent resolution on the
						biennial budget.
										
										 May 15Biennial appropriation bills may be considered in the
						House.
										
										 June 10House Appropriations
						Committee reports last biennial appropriation bill.
										
										 June 30House completes action on
						biennial appropriation bills.
										
										 August 1Congress completes action on reconciliation legislation.
										
										 October 1Biennium begins.
										
									
								
							
							
								Second Session 
								
									
										 On or before:Action to be
						completed:
										
										 February 15President submits biennial budget review.
										
										 Not later than 6 weeks after
						President submits budget reviewCongressional
						Budget Office submits report to Budget Committees.
										
										 The last day of the
						sessionCongress completes action on bills and
						resolutions authorizing new budget authority for the succeeding
						biennium.
										
									
								
							
						(b)Special
				RuleIn the case of any first session of Congress that begins in
				any year immediately following a leap year and during which the term of a
				President (except a President who succeeds himself or herself) begins, the
				following dates shall supersede those set forth in subsection (a):
							
								First Session 
								
									
										 On or before:Action to be
						completed:
										
										 First Monday in
						AprilPresident submits the biennial budget
						recommendations.
										
										 April 20Committees submit views and estimates to Budget
						Committees.
										
										 May 15Budget Committees report concurrent resolution on the biennial
						budget.
										
										 June 1Congress completes action on concurrent resolution on the
						biennial budget.
										
										 July 1Biennial appropriation bills may be considered in the
						House.
										
										 July 20House completes action on
						biennial appropriation bills.
										
										 August 1Congress completes action on reconciliation legislation.
										
										 October 1Biennium begins.
										
									
								
						.
			302.Amendments to the
			 Congressional Budget and Impoundment Control Act of 1974
				(a)Declaration of
			 PurposeSection 2(2) of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each
			 year and inserting biennially.
				(b)Definitions
					(1)Budget
			 resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended
			 by striking fiscal year each place it appears and inserting
			 biennium.
					(2)BienniumSection 3
			 of such Act (2 U.S.C. 622) is further amended by adding at the end the
			 following new paragraph:
						
							(11)The term
				biennium means the period of 2 consecutive fiscal years beginning
				on October 1 of any odd-numbered
				year.
							.
					(c)Biennial Concurrent
			 Resolution on the Budget
					(1)Section
			 headingThe section heading of section 301 of such Act is amended
			 by striking annual and
			 inserting biennial.
					(2)Contents of
			 resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is
			 amended—
						(A)in the matter preceding
			 paragraph (1) by—
							(i)striking April 15 of each
			 year and inserting May 15 of each odd-numbered
			 year;
							(ii)striking the fiscal year
			 beginning on October 1 of such year the first place it appears and
			 inserting the biennium beginning on October 1 of such year;
			 and
							(iii)striking the fiscal year
			 beginning on October 1 of such year the second place it appears and
			 inserting each fiscal year in such period;
							(B)in paragraph (6), by
			 striking for the fiscal year and inserting for each
			 fiscal year in the biennium; and
						(C)in paragraph (7), by
			 striking for the fiscal year and inserting for each
			 fiscal year in the biennium.
						(3)Additional
			 mattersSection 301(b)(3) of such Act (2 U.S.C. 632(b)) is
			 amended by striking for such fiscal year and inserting
			 for either fiscal year in such biennium.
					(4)Views of other
			 committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is
			 amended by inserting (or, if applicable, as provided by section
			 300(b)) after United States Code.
					(5)HearingsSection
			 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended by—
						(A)striking fiscal year
			 and inserting biennium; and
						(B)inserting after the second sentence
			 the following: On or before April 1 of each odd-numbered year (or, if
			 applicable, as provided by section 300(b)), the Committee on the Budget of each
			 House shall report to its House the concurrent resolution on the budget
			 referred to in subsection (a) for the biennium beginning on October 1 of that
			 year..
						(6)Goals for reducing
			 unemploymentSection 301(f) of such Act (2 U.S.C. 632(f)) is
			 amended by striking fiscal year each place it appears and
			 inserting biennium.
					(7)Economic
			 assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is
			 amended by striking for a fiscal year and inserting for a
			 biennium.
					(8)Table of
			 contentsThe item relating to section 301 in the table of
			 contents set forth in section 1(b) of such Act is amended by striking
			 Annual and inserting Biennial.
					(d)Committee
			 AllocationsSection 302 of such Act (2 U.S.C. 633) is
			 amended—
					(1)in subsection (a)
						(A)in paragraph (1),
			 by—
							(i)striking for the first
			 fiscal year of the resolution, and inserting for each fiscal
			 year in the biennium,;
							(ii)striking for that period of
			 fiscal years and inserting for all fiscal years covered by the
			 resolution; and
							(iii)striking for the fiscal
			 year of that resolution and inserting for each fiscal year in
			 the biennium; and
							(B)in paragraph (5), by
			 striking April 15 and inserting May 15 or June 1 (under
			 section 300(b));
						(2)in subsection (b), by
			 striking budget year and inserting
			 biennium;
					(3)in subsection (c) by
			 striking for a fiscal year each place it appears and inserting
			 for each fiscal year in the biennium;
					(4)in subsection (f)(1), by
			 striking for a fiscal year and inserting for a
			 biennium;
					(5)in subsection (f)(1), by
			 striking the first fiscal year and inserting each fiscal
			 year of the biennium;
					(6)in subsection (f)(2)(A),
			 by—
						(A)striking the first fiscal
			 year and inserting each fiscal year of the biennium;
			 and
						(B)striking the total of fiscal
			 years and inserting the total of all fiscal years covered by the
			 resolution; and
						(7)in subsection (g)(1)(A),
			 by striking April and inserting May.
					(e)Section
			 303 Point of Order
					(1)In
			 generalSection 303(a) of such Act (2 U.S.C. 634(a)) is amended
			 by—
						(A)striking the first fiscal
			 year and inserting each fiscal year of the biennium;
			 and
						(B)striking that fiscal
			 year each place it appears and inserting that
			 biennium.
						(2)Exceptions in the
			 houseSection 303(b)(1) of such Act (2 U.S.C. 634(b)) is
			 amended—
						(A)in
			 subparagraph (A), by striking the budget year and inserting
			 the biennium; and
						(B)in
			 subparagraph (B), by striking the fiscal year and inserting
			 the biennium.
						(3)Application to the
			 senateSection 303(c)(1) of such Act (2 U.S.C. 634(c)) is amended
			 by—
						(A)striking fiscal year
			 and inserting biennium; and
						(B)striking that year
			 and inserting each fiscal year of that biennium.
						(f)Permissible Revisions
			 of Concurrent Resolutions on the BudgetSection 304 of such Act
			 (2 U.S.C. 635) is amended—
					(1)by
			 striking fiscal year the first two places it appears and
			 inserting biennium; and
					(2)by
			 striking for such fiscal year and inserting for such
			 biennium.
					(g)Procedures for
			 Consideration of Budget ResolutionsSection 305 of such Act (2
			 U.S.C. 636(3)) is amended—
					(1)in
			 subsection (a)(3), by striking fiscal year and inserting
			 biennium; and
					(2)in
			 subsection (b)(3), by striking fiscal year and inserting
			 biennium.
					(h)Completion of House
			 Action on Appropriation BillsSection 307 of such Act (2 U.S.C.
			 638) is amended—
					(1)by
			 striking each year and inserting each odd-numbered
			 year;
					(2)by
			 striking annual and inserting biennial;
					(3)by
			 striking fiscal year and inserting biennium;
			 and
					(4)by
			 striking that year and inserting each odd-numbered
			 year.
					(i)Completion of Action on
			 Regular Appropriation BillsSection 309 of such Act (2 U.S.C.
			 640) is amended—
					(1)by
			 inserting of any odd-numbered calendar year after
			 July;
					(2)by
			 striking annual and inserting biennial;
			 and
					(3)by
			 striking fiscal year and inserting
			 biennium.
					(j)Reconciliation
			 ProcessSection 310(a) of such Act (2 U.S.C. 641(a)) is
			 amended—
					(1)in
			 the matter preceding paragraph (1), by striking any fiscal year
			 and inserting any biennium; and
					(2)in
			 paragraph (1) by striking such fiscal year each place it appears
			 and inserting any fiscal year covered by such resolution.
					(k)Section
			 311 Point of Order
					(1)In the
			 houseSection 311(a)(1) of such Act (2 U.S.C. 642(a)) is
			 amended—
						(A)by
			 striking for a fiscal year and inserting for a
			 biennium;
						(B)by
			 striking the first fiscal year each place it appears and
			 inserting either fiscal year of the biennium; and
						(C)by
			 striking that first fiscal year and inserting each fiscal
			 year in the biennium.
						(2)In the
			 senateSection 311(a)(2) of such Act is amended—
						(A)in subparagraph (A), by
			 striking for the first fiscal year and inserting for
			 either fiscal year of the biennium; and
						(B)in subparagraph
			 (B)—
							(i)by
			 striking that first fiscal year the first place it appears and
			 inserting each fiscal year in the biennium; and
							(ii)by
			 striking that first fiscal year and the ensuing fiscal years and
			 inserting all fiscal years.
							(3)Social security
			 levelsSection 311(a)(3) of such Act is amended by—
						(A)striking for the first
			 fiscal year and inserting each fiscal year in the
			 biennium; and
						(B)striking that fiscal year
			 and the ensuing fiscal years and inserting all fiscal
			 years.
						(l)Maximum Deficit Amount
			 Point of OrderSection 312(c) of the Congressional Budget Act of
			 1974 (2 U.S.C. 643) is amended—
					(1)by
			 striking for a fiscal year and inserting for a
			 biennium;
					(2)in
			 paragraph (1), by striking the first fiscal year and inserting
			 either fiscal year in the biennium;
					(3)in
			 paragraph (2), by striking that fiscal year and inserting
			 either fiscal year in the biennium; and
					(4)in
			 the matter following paragraph (2), by striking that fiscal year
			 and inserting the applicable fiscal year.
					303.Amendments to title
			 31, United States Code
				(a)DefinitionSection
			 1101 of title 31, United States Code, is amended by adding at the end thereof
			 the following new paragraph:
					
						(3)biennium
				has the meaning given to such term in paragraph (11) of section 3 of the
				Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(11)).
						.
				(b)Budget Contents and
			 Submission to the Congress
					(1)ScheduleThe matter
			 preceding paragraph (1) in section 1105(a) of title 31, United States Code, is
			 amended to read as follows:
						
							(a)On or before the first
				Monday in February of each odd-numbered year (or, if applicable, as provided by
				section 300(b) of the Congressional Budget Act of 1974), beginning with the One
				Hundred Tenth Congress, the President shall transmit to the Congress, the
				budget for the biennium beginning on October 1 of such calendar year. The
				budget of the United States Government transmitted under this subsection shall
				include a budget message and summary and supporting information. The President
				shall include in each budget the
				following:
							.
					(2)ExpendituresSection
			 1105(a)(5) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 fiscal years.
					(3)ReceiptsSection
			 1105(a)(6) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
					(4)Balance
			 statementsSection 1105(a)(9)(C) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
					(5)Functions and
			 activitiesSection 1105(a)(12) of title 31, United States Code,
			 is amended in subparagraph (A), by striking the fiscal year and
			 inserting each fiscal year in the biennium.
					(6)AllowancesSection
			 1105(a)(13) of title 31, United States Code, is amended by striking the
			 fiscal year and inserting each fiscal year in the
			 biennium.
					(7)Allowances for
			 uncontrolled expendituresSection 1105(a)(14) of title 31, United
			 States Code, is amended by striking that year and inserting
			 each fiscal year in the biennium for which the budget is
			 submitted.
					(8)Tax
			 expendituresSection 1105(a)(16) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
					(9)Future
			 yearsSection 1105(a)(17) of title 31, United States Code, is
			 amended—
						(A)by
			 striking the fiscal year following the fiscal year and inserting
			 each fiscal year in the biennium following the biennium;
						(B)by
			 striking that following fiscal year and inserting each
			 such fiscal year; and
						(C)by
			 striking fiscal year before the fiscal year and inserting
			 biennium before the biennium.
						(10)Prior year
			 outlaysSection 1105(a)(18) of title 31, United States Code, is
			 amended—
						(A)by
			 striking the prior fiscal year and inserting each of the
			 2 most recently completed fiscal years,;
						(B)by
			 striking for that year and inserting with respect to
			 those fiscal years; and
						(C)by
			 striking in that year and inserting in those fiscal
			 years.
						(11)Prior year
			 receiptsSection 1105(a)(19) of title 31, United States Code, is
			 amended—
						(A)by
			 striking the prior fiscal year and inserting each of the
			 2 most recently completed fiscal years;
						(B)by
			 striking for that year and inserting with respect to
			 those fiscal years; and
						(C)by
			 striking in that year each place it appears and inserting
			 in those fiscal years.
						(c)Estimated Expenditures
			 of Legislative and Judicial BranchesSection 1105(b) of title 31,
			 United States Code, is amended by striking each year and
			 inserting each even-numbered year.
				(d)Recommendations To Meet
			 Estimated DeficienciesSection 1105(c) of title 31, United States
			 Code, is amended—
					(1)by
			 striking the fiscal year for the first place it appears and
			 inserting each fiscal year in the biennium for;
					(2)by
			 striking the fiscal year for the second place it appears and
			 inserting each fiscal year of the biennium, as the case may be,
			 for; and
					(3)by
			 striking for that year and inserting for each fiscal year
			 of the biennium.
					(e)Capital Investment
			 AnalysisSection 1105(e)(1) of title 31, United States Code, is
			 amended by striking ensuing fiscal year and inserting
			 biennium to which such budget relates.
				(f)Supplemental Budget
			 Estimates and Changes
					(1)In
			 generalSection 1106(a) of title 31, United States Code, is
			 amended—
						(A)in the matter preceding
			 paragraph (1), by—
							(i)inserting after Before July
			 16 of each year the following: and February 15 of each
			 even-numbered year; and
							(ii)striking fiscal
			 year and inserting biennium;
							(B)in paragraph (1), by
			 striking that fiscal year and inserting each fiscal year
			 in such biennium;
						(C)in paragraph (2), by
			 striking fiscal year and inserting biennium;
			 and
						(D)in paragraph (3), by
			 striking fiscal year and inserting
			 biennium.
						(2)ChangesSection
			 1106(b) of title 31, United States Code, is amended by—
						(A)striking the fiscal
			 year and inserting each fiscal year in the
			 biennium;
						(B)inserting after Before July
			 16 of each year the following: and February 15 of each
			 even-numbered year; and
						(C)striking submitted before
			 July 16 and inserting required by this
			 subsection.
						(g)Current Programs and
			 Activities Estimates
					(1)In
			 generalSection 1109(a) of title 31, United States Code, is
			 amended—
						(A)by
			 striking On or before the first Monday after January 3 of each year (on
			 or before February 5 in 1986) and inserting At the same time the
			 budget required by section 1105 is submitted for a biennium; and
						(B)by
			 striking the following fiscal year and inserting each
			 fiscal year of such period.
						(2)Joint economic
			 committeeSection 1109(b) of title 31, United States Code, is
			 amended by striking March 1 of each year and inserting
			 within 6 weeks of the President’s budget submission for each
			 odd-numbered year (or, if applicable, as provided by section 300(b) of the
			 Congressional Budget Act of 1974).
					(h)Year-Ahead Requests for
			 Authorizing LegislationSection 1110 of title 31, United States
			 Code, is amended by—
					(1)striking May 16 and
			 inserting March 31; and
					(2)striking year before the
			 year in which the fiscal year begins and inserting calendar year
			 preceding the calendar year in which the biennium begins.
					304.Two-year
			 appropriations; title and style of appropriations ActsSection 105 of title 1, United States Code,
			 is amended to read as follows:
				
					105.Title and style of
				appropriations Acts
						(a)The style and title of
				all Acts making appropriations for the support of the Government shall be as
				follows: An Act making appropriations (here insert the object) for each
				fiscal year in the biennium of fiscal years (here insert the fiscal years of
				the biennium)..
						(b)All Acts making regular
				appropriations for the support of the Government shall be enacted for a
				biennium and shall specify the amount of appropriations provided for each
				fiscal year in such period.
						(c)For purposes of this
				section, the term biennium has the same meaning as in section
				3(11) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(11)).
						.
			305.Multiyear
			 authorizations
				(a)In GeneralTitle
			 III of the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new section:
					
						316.Authorizations of appropriations(a)Point of
				OrderIt shall not be in order in the House of Representatives or
				the Senate to consider—
								(1)any bill, joint
				resolution, amendment, motion, or conference report that authorizes
				appropriations for a period of less than 2 fiscal years, unless the program,
				project, or activity for which the appropriations are authorized will require
				no further appropriations and will be completed or terminated after the
				appropriations have been expended; and
								(2)in any odd-numbered year,
				any authorization or revenue bill or joint resolution until Congress completes
				action on the biennial budget resolution, all regular biennial appropriations
				bills, and all reconciliation bills.
								(b)ApplicabilityIn
				the Senate, subsection (a) shall not apply to—
								(1)any measure that is
				privileged for consideration pursuant to a rule or statute;
								(2)any matter considered in
				Executive Session; or
								(3)an appropriations measure
				or reconciliation
				bill.
								.
				(b)Amendment to Table of
			 ContentsThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by adding
			 after the item relating to section 315 the following new item:
					
						
							Sec. 316. Authorizations of
				appropriations.
						
						.
				306.Government plans on a
			 biennial basis
				(a)Strategic
			 PlansSection 306 of title 5, United States Code, is
			 amended—
					(1)in subsection (a), by
			 striking September 30, 1997 and inserting September 30,
			 2007;
					(2)in subsection (b)—
						(A)by
			 striking five years forward and inserting 6 years
			 forward;
						(B)by
			 striking at least every three years and inserting at
			 least every 4 years; and
						(C)by
			 striking beginning with , except that through four
			 years; and
						(3)in subsection (c), by
			 inserting a comma after section the second place it appears and
			 adding including a strategic plan submitted by September 30, 2007
			 meeting the requirements of subsection (a).
					(b)Budget Contents and
			 Submission to CongressParagraph (28) of section 1105(a) of title
			 31, United States Code, is amended by striking beginning with fiscal
			 year 1999, a and inserting beginning with fiscal year 2008, a
			 biennial.
				(c)Performance
			 PlansSection 1115 of title 31, United States Code, is
			 amended—
					(1)in subsection (a)—
						(A)in
			 the matter before paragraph (1) by striking an annual and
			 inserting a biennial;
						(B)in
			 paragraph (1) by inserting after program activity the following:
			 for both years 1 and 2 of the biennial plan;
						(C)in
			 paragraph (5) by striking and after the semicolon ;
						(D)in
			 paragraph (6) by striking the period and inserting a semicolon; and inserting
			 and after the inserted semicolon; and
						(E)by
			 adding after paragraph (6) the following:
							
								(7)cover a 2-year period
				beginning with the first fiscal year of the next biennial budget
				cycle.
								;
						(2)in subsection (d) by
			 striking annual and inserting biennial;
			 and
					(3)in paragraph (6) of
			 subsection (g) by striking annual and inserting
			 biennial.
					(d)Managerial
			 Accountability and FlexibilitySection 9703 of title 31, United
			 States Code, relating to managerial accountability, is amended—
					(1)in subsection (a)—
						(A)in
			 the first sentence by striking annual; and
						(B)by
			 striking section 1105(a)(29) and inserting section
			 1105(a)(28); and
						(2)in subsection (e)—
						(A)in
			 the first sentence by striking one or before
			 years;
						(B)in
			 the second sentence by striking a subsequent year and inserting
			 a subsequent 2-year period; and
						(C)in
			 the third sentence by striking three and inserting
			 4.
						(e)Pilot Projects for
			 Performance BudgetingSection 1119 of title 31, United States
			 Code, is amended—
					(1)in
			 paragraph (1) of subsection (d), by striking annual and
			 inserting biennial; and
					(2)in
			 subsection (e), by striking annual and inserting
			 biennial.
					(f)Strategic
			 PlansSection 2802 of title 39, United States Code, is
			 amended—
					(1)in
			 subsection (a), by striking September 30, 1997 and inserting
			 September 30, 2005;
					(2)in
			 subsection (b), by striking five years forward and inserting
			 6 years forward;
					(3)in
			 subsection (b), by striking at least every three years and
			 inserting at least every 4 years; and
					(4)in
			 subsection (c), by inserting a comma after section the second
			 place it appears and inserting including a strategic plan submitted by
			 September 30, 2005 meeting the requirements of subsection (a).
					(g)Performance
			 PlansSection 2803(a) of title 39, United States Code, is
			 amended—
					(1)in
			 the matter before paragraph (1), by striking an annual and
			 inserting a biennial;
					(2)in
			 paragraph (1), by inserting after program activity the
			 following: for both years 1 and 2 of the biennial plan;
					(3)in
			 paragraph (5), by striking and after the semicolon;
					(4)in
			 paragraph (6), by striking the period and inserting ; and;
			 and
					(5)by
			 adding after paragraph (6) the following:
						
							(7)cover a 2-year period
				beginning with the first fiscal year of the next biennial budget
				cycle.
							.
					(h)Committee Views of
			 Plans and ReportsSection 301(d) of the Congressional Budget Act
			 (2 U.S.C. 632(d)) is amended by adding at the end Each committee of the
			 Senate or the House of Representatives shall review the strategic plans,
			 performance plans, and performance reports, required under section 306 of title
			 5, United States Code, and sections 1115 and 1116 of title 31, United States
			 Code, of all agencies under the jurisdiction of the committee. Each committee
			 may provide its views on such plans or reports to the Committee on the Budget
			 of the applicable House..
				(i)Effective Date
					(1)In generalThe
			 amendments made by this section shall take effect on the date of enactment of
			 this Act.
					(2)Agency
			 actionsEffective on and after the date of enactment of this Act,
			 each agency shall take such actions as necessary to prepare and submit any plan
			 or report in accordance with the amendments made by this Act.
					307.Biennial appropriation
			 bills
				(a)In GeneralTitle
			 III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended
			 by adding at the end the following:
					
						317.Consideration of biennial appropriations
		  billsIt shall not be in order
				in the House of Representatives or the Senate in any odd-numbered year to
				consider any regular bill providing new budget authority or a limitation on
				obligations under the jurisdiction of any of the subcommittees of the
				Committees on Appropriations for only the first fiscal year of a biennium,
				unless the program, project, or activity for which the new budget authority or
				obligation limitation is provided will require no additional authority beyond 1
				year and will be completed or terminated after the amount provided has been
				expended.
						.
				(b)Amendment to Table of
			 ContentsThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by adding
			 after the item relating to section 316 the following new item:
					
						
							Sec. 317. Consideration of biennial
				appropriations
				bills.
						
						.
				308.Report on changes in
			 lawNot later than 60 days
			 after the date of enactment of this Act, the Director of OMB shall report to
			 the Committees on the Budget of the House of Representatives and the Senate any
			 changes in law to the Congressional Budget Act of 1974 and the provisions of
			 this Act required to conform with a biennial budget process.
			309.Effective
			 dateExcept as provided in
			 sections 306 and 308, this title and the amendments made by this Act shall take
			 effect on January 1, 2007, and shall apply to budget resolutions and
			 appropriations for the biennium beginning with fiscal year 2008.
			IVCommissions
			ANational Commission on
			 Entitlement Solvency
				401.DefinitionsIn this subtitle:
					(1)AdministratorThe
			 term Administrator means the Administrator of the Centers for
			 Medicare & Medicaid Services.
					(2)Calendar
			 dayThe term calendar day means a calendar day
			 other than 1 in which either House is not in session because of an adjournment
			 of more than 3 days to a date certain.
					(3)CommissionThe
			 term Commission means the National Commission on Entitlement
			 Solvency established under section 402(a).
					(4)Commission
			 billThe term Commission bill means a bill
			 consisting of the proposed legislative language provisions of the Commission
			 introduced under section 403(a).
					(5)CommissionerThe
			 term Commissioner means the Commissioner of Social
			 Security.
					(6)Long-termThe
			 term long-term means a period of not less than 75 years
			 beginning on the date of enactment of this Act.
					(7)MedicaidThe
			 term Medicaid means the program established under title XIX of
			 the Social Security Act (42 U.S.C. 1396 et seq.)
					(8)MedicareThe
			 term Medicare means the program established under title XVIII of
			 the Social Security Act (42 U.S.C. 1395 et seq.).
					(9)Social
			 SecurityThe term Social Security means the
			 program of old-age, survivors, and disability insurance benefits established
			 under title II of the Social Security Act (42 U.S.C. 401 et seq.).
					(10)SolvencyThe
			 term solvency means—
						(A)in relation to Social Security, any
			 year in which the balance ratio (as defined under section 709(b) of the Social
			 Security Act (42 U.S.C. 910(b)) of the Federal Old-Age and Survivors Insurance
			 Trust Fund and the Federal Disability Insurance Trust Fund established under
			 section 201 of the Social Security Act (42 U.S.C. 401) is greater than
			 zero;
						(B)in relation to the Medicare
			 program, any year in which there is not excess general revenue medicare funding
			 (as defined in section 801(c)(1) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2358)); and
						(C)in relation to Medicaid, any year
			 after 2012 in which Gross Domestic Product growth is greater than zero and
			 growth in total Medicaid spending does not exceed growth in Gross Domestic
			 Product.
						402.Establishment of
			 Commission
					(a)EstablishmentThere
			 is established a commission to be known as the National Commission on
			 Entitlement Solvency.
					(b)PurposeThe
			 Commission shall conduct a comprehensive review of the Social Security,
			 Medicare, and Medicaid programs for the following purposes:
						(1)ReviewReviewing
			 relevant analyses of the current and long-term actuarial financial condition of
			 the Social Security, Medicare, and Medicaid programs.
						(2)Identifying
			 problemsIdentifying problems that may threaten the long-term
			 solvency of the Social Security, Medicare, and Medicaid programs.
						(3)Analyzing potential
			 solutionsAnalyzing potential solutions to problems that threaten
			 the long-term solvency of the Social Security, Medicare, and Medicaid
			 programs.
						(4)Providing
			 recommendationsProviding recommendations that will ensure the
			 long-term solvency of the Social Security, Medicare, and Medicaid programs and
			 the provision of appropriate benefits.
						(c)Duties
						(1)In
			 generalThe Commission shall conduct a comprehensive review of
			 the Social Security, Medicare, and Medicaid programs consistent with the
			 purposes described in subsection (b) and shall submit the report required under
			 paragraph (2).
						(2)Report and
			 recommendations
							(A)In generalNot
			 later than May 1, 2007, the Commission shall submit a report on the long-term
			 solvency of the Social Security, Medicare, and Medicaid programs that contains
			 a detailed statement of the findings, conclusions, and recommendations of the
			 Commission to the President, Congress, the Commissioner, and the
			 Administrator.
							(B)Findings, conclusions, and
			 recommendationsA finding, conclusion, or recommendation of the
			 Commission shall be included in the report under subparagraph (A) only if not
			 less than 10 members of the Commission voted for such finding, conclusion, or
			 recommendation.
							(C)Legislative
			 languageIf a recommendation submitted under subparagraph (A)
			 involves legislative action, the report shall include proposed legislative
			 language to carry out such action.
							(d)Membership
						(1)Number and
			 appointmentThe Commission shall be composed of 15 members of
			 whom—
							(A)3
			 shall be appointed by the President;
							(B)3
			 shall be appointed by the majority leader of the Senate;
							(C)3
			 shall be appointed by the minority leader of the Senate;
							(D)3
			 shall be appointed by the Speaker of the House of Representatives; and
							(E)3
			 shall be appointed by the minority leader of the House of
			 Representatives.
							(2)BipartisanshipNot
			 more than 2 of the 3 members appointed by each of the persons identified in
			 subparagraphs (A) through (E) of paragraph (1) may be affiliated with the same
			 political party.
						(3)Co-chairpersonsThe
			 President shall designate 2 Co-chairpersons from among the members of the
			 Commission appointed under paragraph (1). The Co-chairpersons may not be
			 affiliated with the same political party.
						(4)DateMembers
			 of the Commission shall be appointed by not later than 30 days after the date
			 of enactment of this Act.
						(5)Period of
			 appointmentMembers shall be appointed for the life of the
			 Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
						(6)TerminationThe
			 Commission shall terminate on the date that is 90 days after the Commission
			 submits the report required under subsection (c)(2).
						(e)Administration
						(1)QuorumEight
			 members of the Commission shall constitute a quorum for purposes of voting, but
			 a quorum is not required for members to meet and hold hearings.
						(2)MeetingsThe
			 Commission shall meet at the call of the Chairpersons or a majority of its
			 members.
						(3)HearingsSubject
			 to paragraph (7), the Commission may, for the purpose of carrying out this
			 subtitle—
							(A)hold such hearings, sit and act at
			 such times and places, take such testimony, receive such evidence, and
			 administer such oaths the Commission considers advisable;
							(B)require, by subpoena or otherwise,
			 the attendance and testimony of such witnesses the Commission considers
			 advisable; and
							(C)require, by subpoena or otherwise,
			 the production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and other evidentiary materials relating to any matter under
			 investigation by the Commission.
							(4)Subpoenas
							(A)Issuance
								(i)In
			 generalA subpoena may be issued under this subsection
			 only—
									(I)by
			 the agreement of the Co-chairpersons; or
									(II)by
			 the affirmative vote of 8 members of the Commission.
									(ii)SignatureSubpoenas
			 issued under this subsection may be issued under the signature of both
			 Co-chairpersons of the Commission and may be served by any person designated by
			 the chairman or by a member designated by a majority of the Commission.
								(B)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under this
			 subsection, the United States district court for the judicial district in which
			 the subpoenaed person resides, is served, or may be found, may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
							(5)CompensationMembers
			 of the Commission shall serve without any additional compensation for their
			 work on the Commission. However, members may be allowed travel expenses,
			 including per diem in lieu of subsistence, in accordance with sections 5702 and
			 5703 of title 5, United States Code, while away from their homes or regular
			 places of business in performance of services for the Commission.
						(6)Staff
							(A)In
			 generalWith the approval of a majority of the Commission, the
			 chairperson of the Commission may appoint an executive director and such other
			 additional personnel as may be necessary to enable the Commission to perform
			 its duties.
							(B)Actuarial experts and
			 consultantsWith the approval of a majority of the Commission,
			 the Executive Director may procure temporary and intermittent services under
			 section 3109(b) of title 5, United States Code.
							(C)CompensationUpon
			 the approval of the chairperson, the executive director may fix the
			 compensation of the executive director and other personnel without regard to
			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates, except
			 that the rate of pay for the executive director and other personnel may not
			 exceed the maximum rate payable for a position at GS–15 of the General Schedule
			 under section 5332 of such title.
							(D)Personnel as Federal
			 employees
								(i)In generalThe
			 executive director and any personnel of the Commission who are employees shall
			 be employees under section 2105 of title 5, United States Code, for purposes of
			 chapters 63, 81, 83, 84, 85, 87, 89, 89A, 89B, and 90 of that title.
								(ii)Members of
			 commissionSubparagraph (i) shall not be construed to apply to
			 members of the Commission.
								(E)Federal
			 agencies
								(i)Detail of government
			 employeesUpon the request of the Commission, the head of any
			 Federal agency may detail, without reimbursement by the Commission, any of the
			 personnel of such agency to the Commission to assist in carrying out the duties
			 of the Commission. Any such detail shall not interrupt or otherwise affect the
			 civil service status or privileges of the Federal employee.
								(ii)Technical
			 assistanceUpon the request of the Commission, the head of a
			 Federal agency shall provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out its duties.
								(7)Information
							(A)ResourcesThe
			 Commission shall have reasonable access to materials, resources, statistical
			 data, and other information the Commission determines to be necessary to carry
			 out its duties from the Library of Congress, the Chief Actuary of Social
			 Security, the Chief Actuary of the Centers for Medicare & Medicaid
			 Services, the Congressional Budget Office, and other agencies and
			 representatives of the executive and legislative branches of the Federal
			 Government. The Chairpersons shall make requests for such access in writing
			 when necessary.
							(B)Receipt, handling, storage, and
			 dissemination of informationInformation shall only be received,
			 handled, stored, and disseminated by members of the Commission and its staff
			 consistent with all applicable statutes, regulations, and Executive
			 orders.
							(C)Limitation of access to tax
			 informationInformation requested, subpoenaed, or otherwise
			 accessed under this subtitle shall not include tax data from the United States
			 Internal Revenue Service, the release of which would otherwise be in violation
			 of law.
							(8)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
						(f)FundingThe
			 Commission shall receive, from amounts appropriated to the Commissioner and the
			 Administrator, respectively, for fiscal year 2007 for administrative expenses,
			 such sums as are necessary to carry out the purposes of this section.
					403.Expedited
			 consideration of Commission recommendations
					(a)Introduction and
			 committee consideration
						(1)IntroductionThe
			 aggregate legislative language provisions submitted pursuant to section
			 402(c)(2)(C) shall be combined into a Commission bill and shall be introduced
			 in the Senate by the majority leader, or the majority leader's designee, and in
			 the House of Representatives, by the Speaker, or the Speaker's designee. Upon
			 such introduction, the Commission bill shall be referred to the appropriate
			 committees of Congress under paragraph (2). If the Commission bill is not
			 introduced in accordance with the preceding sentence, then any member of
			 Congress may introduce the Commission bill in their respective House of
			 Congress beginning on the date that is the 5th calendar day that such House is
			 in session following the date of the submission of such aggregate legislative
			 language provisions.
						(2)Committee
			 consideration
							(A)ReferralA
			 Commission bill introduced in the Senate shall be referred to the Committee on
			 Finance of the Senate. A Commission bill introduced in the House of
			 Representatives shall be referred to the Committee on Ways and Means and the
			 Committee on Energy and Commerce of the House of Representatives.
							(B)ReportingNot later
			 than 30 calendar days after the introduction of the Commission bill, each
			 Committee of Congress to which the Commission bill was referred shall report
			 the bill or a bill as reported by such Committee. All committee amendments must
			 comply with the requirements of section 402(b)(4) of this subtitle.
							(C)Discharge of
			 committeeIf a committee to which is referred a Commission bill
			 has not reported a Commission bill or such bill as amended, at the end of 30
			 calendar days after its introduction or at the end of the first day after there
			 has been reported to the House involved a Commission bill or such bill as
			 amended, whichever is earlier, such committee shall be deemed to be discharged
			 from further consideration of such Commission bill, and such Commission bill
			 shall be placed on the appropriate calendar of the House involved.
							(b)Expedited
			 procedure
						(1)Consideration
							(A)In
			 generalNot later than 7 calendar days after the date on which a
			 committee reports a Commission bill, or such bill as amended, or has been
			 discharged from consideration of a Commission bill, the Majority Leader of the
			 Senate, or the Majority Leader’s designee, or the Speaker of the House of
			 Representatives, or the Speaker’s designee, shall move to proceed to the
			 consideration of the Commission bill or such bill as amended. It shall also be
			 in order for any member of the Senate or the House of Representatives,
			 respectively, to move to proceed to the consideration of the Commission bill at
			 any time after the conclusion of such 7-day period.
							(B)Motion to
			 proceedA motion to proceed to the consideration of the
			 Commission bill is highly privileged in the House of Representatives and is
			 privileged in the Senate and is not debatable. The motion is not subject to
			 amendment, to a motion to postpone consideration of the Commission bill, or to
			 a motion to proceed to the consideration of other business. A motion to
			 reconsider the vote by which the motion to proceed is agreed to or not agreed
			 to shall not be in order. If the motion to proceed is agreed to, the Senate or
			 the House of Representatives, as the case may be, shall immediately proceed to
			 consideration of the Commission bill without intervening motion, order, or
			 other business, and the Commission bill shall remain the unfinished business of
			 the Senate or the House of Representatives, as the case may be, until disposed
			 of.
							(C)Limited
			 debateDebate on the Commission bill and all amendments thereto
			 and on all debatable motions and appeals in connection therewith shall be
			 limited to not more than 50 hours, which shall be divided equally between those
			 favoring and those opposing committee amendments to the Commission bill or the
			 Commission bill. A motion further to limit debate on the Commission bill is in
			 order and is not debatable. All time used for consideration of the Commission
			 bill, including time used for quorum calls (except quorum calls immediately
			 preceding a vote) and voting, shall come from the 50 hours of debate.
							(D)AmendmentsNo
			 amendment that is not germane to the provisions of committee amendments to the
			 Commission bill or the Commission bill shall be in order in the Senate. All
			 amendments must comply with the requirements of section 402(b)(4) of this
			 subtitle. In the Senate, an amendment, any amendment to an amendment, or any
			 debatable motion or appeal is debatable for not to exceed 1 hour to be divided
			 equally between those favoring and those opposing the amendment, motion, or
			 appeal.
							(E)Motion to
			 recommit
								(i)VoteUpon
			 expiration of time for debate, the measure shall be recommitted to committee
			 for further consideration unless by a 3/5 vote of the
			 Members, duly chosen and sworn, the Senate agrees to proceed to final
			 passage.
								(ii)RecommitalIf the
			 bill is recommitted to committee under clause (i), any new amendments to the
			 Commission bill shall be considered under the provisions of section
			 403(b).
								(F)Vote on final
			 passageImmediately following the conclusion of the debate the
			 Commission bill, the disposition of any pending amendments under subparagraph
			 (D), a motion to recommit under subparagraph (E), and a request to establish
			 the presence of a quorum, the vote on final passage of the Commission bill
			 shall occur.
							(G)Other motions not in
			 orderA motion to postpone consideration of committee amendments
			 to the Commission bill or the Commission bill, or a motion to proceed to the
			 consideration of other business is not in order. A motion to reconsider the
			 vote by which the Commission bill is agreed to or not agreed to is not in
			 order.
							(2)Consideration by other
			 houseIf, before the passage by one House of the Commission bill
			 that was introduced in such House, such House receives from the other House a
			 Commission bill as passed by such other House—
							(A)the
			 Commission bill of the other House shall not be referred to a committee and may
			 only be considered for final passage in the House that receives it under
			 subparagraph (C);
							(B)the
			 procedure in the House in receipt of the Commission bill of the other House,
			 with respect to the Commission bill that was introduced in the House in receipt
			 of the Commission bill of the other House, shall be the same as if no
			 Commission bill had been received from the other House; and
							(C)notwithstanding subparagraph (B),
			 the vote on final passage shall be on the Commission bill of the other
			 House.
							Upon
			 disposition of a Commission bill that is received by one House from the other
			 House, it shall no longer be in order to consider the Commission bill that was
			 introduced in the receiving House.(3)Consideration in
			 conference
							(A)Convening of
			 conferenceImmediately upon final passage of a Commission bill
			 that results in a disagreement between the two Houses of Congress with respect
			 to a Commission bill, conferees shall be appointed and a conference
			 convened.
							(B)Action on conference
			 reports in the Senate
								(i)Motion to
			 proceedThe motion to proceed to consideration in the Senate of
			 the conference report on a Commission bill may be made even though a previous
			 motion to the same effect has been disagreed to.
								(ii)DebateDuring
			 the consideration in the Senate of the conference report (including a message
			 between Houses) on a Commission bill, and all amendments in disagreement,
			 including all amendments thereto, and debatable motions and appeals in
			 connection therewith, consideration shall be limited to 20 hours, equally
			 divided and controlled by the majority leader and the minority leader or their
			 designees. Debate on any debatable motion or appeal related to the conference
			 report (or a message between Houses) shall be limited to 1 hour, to be equally
			 divided between, and controlled by, the mover and the manager of the conference
			 report (or a message between Houses).
								(iii)Motion to
			 recommit
									(I)VoteUpon
			 expiration of time for debate, the conference report and any amendments in
			 disagreement shall be recommitted to committee for further consideration unless
			 by a 3/5 vote of the Senate, duly chosen and sworn, the
			 Senate agrees to proceed to final passage.
									(II)RecommitalIf the
			 conference report is recommitted under subclause (I), the conference report
			 accompanying the bill shall be recommitted to the Conference Committee or it
			 shall be in order for the Senate to immediately proceed without intervening
			 action to consideration of a motion for a new conference.
									(iv)Conference report
			 defeatedShould the conference report be defeated, debate on any
			 request for a new conference and the appointment of conferees shall be limited
			 to 1 hour, to be equally divided between, and controlled by, the manager of the
			 conference report and the minority leader or the minority leader’s designee,
			 and should any motion be made to instruct the conferees before the conferees
			 are named, debate on such motion shall be limited to 1/2
			 hour, to be equally divided between, and controlled by, the mover and the
			 manager of the conference report. Debate on any amendment to any such
			 instructions shall be limited to 20 minutes, to be equally divided between and
			 controlled by the mover and the manager of the conference report. In all cases
			 when the manager of the conference report is in favor of any motion, appeal, or
			 amendment, the time in opposition shall be under the control of the minority
			 leader or the minority leader’s designee.
								(v)Amendments in
			 disagreementIn any case in which there are amendments in
			 disagreement, time on each amendment shall be limited to 30 minutes, to be
			 equally divided between, and controlled by, the manager of the conference
			 report and the minority leader or the minority leader’s designee. No amendment
			 that is not germane to the provisions of such amendments shall be
			 received.
								(c)Rules of the senate and
			 the house of representativesThis section is enacted by
			 Congress—
						(1)as
			 an exercise of the rulemaking power of the Senate and the House of
			 Representatives, respectively, and is deemed to be part of the rules of each
			 House, respectively, but applicable only with respect to the procedure to be
			 followed in that House in the case of a Commission bill, and it supersedes
			 other rules only to the extent that it is inconsistent with such rules;
			 and
						(2)with full recognition of the
			 constitutional right of either House to change the rules (so far as they relate
			 to the procedure of that House) at any time, in the same manner, and to the
			 same extent as in the case of any other rule of that House.
						BCommission on
			 Congressional Budgetary Accountability and Review of Federal Agencies
				411.DefinitionsIn this subtitle:
					(1)AgencyThe
			 term agency means—
						(A)an
			 Executive agency, as defined under section 105 of title 5, United States Code;
			 and
						(B)the
			 Executive Office of the President.
						(2)Calendar
			 dayThe term calendar day means a calendar day
			 other than 1 on which either House is not in session because of an adjournment
			 of more than 3 days to a date certain.
					(3)Commission
			 billThe term Commission bill means only a bill
			 which is introduced as provided under section 416, and contains the proposed
			 legislation included in the report submitted to Congress under section
			 413(b)(3), without modification.
					(4)ProgramThe
			 term program means any activity or function of an agency.
					412.Establishment of
			 Commission
					(a)EstablishmentThere
			 is established the Commission on Congressional Budgetary Accountability and
			 Review of Federal Agencies (referred to in this subtitle as the
			 Commission).
					(b)Membership
						(1)In
			 generalThe Commission shall consist of 15 members, of which, not
			 later than 30 days after the date of enactment of this Act—
							(A)3
			 shall be appointed by the President;
							(B)3
			 shall be appointed by the majority leader of the Senate;
							(C)3
			 shall be appointed by the minority leader of the Senate;
							(D)3
			 shall be appointed by the Speaker of the House of Representatives; and
							(E)3
			 shall be appointed by the minority leader of the House of
			 Representatives.
							(2)Chairperson and vice
			 chairpersonThe President shall designate a Chairperson and Vice
			 Chairperson from among the members of the Commission. The Chairperson and the
			 Vice Chairperson may not be affiliated with the same political party.
						(c)TimingMembers
			 of the Commission shall be appointed by not later than 30 days after the date
			 of enactment of this Act.
					(d)Period of appointment;
			 vacanciesMembers shall be appointed for the life of the
			 Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
					(e)Meetings
						(1)Initial meetingNot
			 later than 30 days after the date on which all members of the Commission have
			 been appointed, the Commission shall hold its first meeting.
						(2)Subsequent
			 meetingsThe Commission shall meet at the call of the
			 chairperson.
						(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
					413.Duties of the
			 Commission
					(a)Systematic assessment
			 of programs by the President
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act and each of the next 3 years thereafter, the President shall—
							(A)establish a systematic method for
			 assessing the effectiveness and accountability of agency programs in accordance
			 with paragraph (2) and divide the programs into 4 approximately equal budgetary
			 parts based on the size of the budget and number of personnel of the agency
			 program; and
							(B)submit, to the Commission each
			 year, an assessment of the programs within each part (one each year) that use
			 the method established under subparagraph (A).
							(2)Method
			 objectivesThe method established under paragraph (1)
			 shall—
							(A)recognize different types of
			 Federal programs;
							(B)assess programs based on the
			 achievement of performance goals (as defined under section 1115(g)(4) of title
			 31, United States Code);
							(C)assess programs based in part on
			 the adequacy of the program's performance measures, financial management, and
			 other factors determined by the President;
							(D)assess programs based in part on
			 whether the program has fulfilled the legislative intent surrounding the
			 creation of the program, taking into account any change in legislative intent
			 during the program's existence; and
							(E)assess programs based in part on
			 collaborative analysis, with the program or agency, of program policy and goals
			 which may not fit into easily measurable performance goals.
							(3)Common performance
			 measuresNot later than 1
			 year after the date of enactment of this Act, the President shall identify
			 common performance measures for programs covered in paragraph (1) that have
			 similar functions and, to the extent feasible, provide the Commission with data
			 on such performance measures.
						(b)Evaluation and plan by
			 commission
						(1)DevelopmentThe
			 method established under subsection (a) shall be subject to review and change
			 by the Commission. If the Commission makes any changes in the method, the
			 Commission shall notify Congress not later than 1 year after reviewing the
			 first assessment from the President under this section.
						(2)Consideration of
			 assessmentsThe Commission shall consider assessments submitted
			 under subsection (a) when evaluating programs under this subsection.
						(3)Assessment and
			 Legislation
							(A)In
			 generalThe Commission shall—
								(i)evaluate all agencies and
			 programs within those agencies in each unit identified in the systemic
			 assessment under subsection (a) (one each year over the next 4 years), using
			 the criteria under subsection (a) subject to modification under paragraph (1);
			 and
								(ii)submit to Congress each
			 of the next 4 years beginning January 1, 2008, with respect to each evaluation
			 under clause (i)—
									(I)a
			 plan with recommendations of the agencies and programs that should be realigned
			 or eliminated within each part; and
									(II)proposed legislation to implement
			 the plan described under subclause (I).
									(B)Relocation of federal
			 employeesThe proposed
			 legislation under subparagraph (A) shall provide that if the position of an
			 employee of an agency is eliminated as a result of the implementation of the
			 plan under subparagraph (A)(i), the affected agency shall make reasonable
			 efforts to relocate such employee to another position within the agency or
			 within another Federal agency.
							(4)Criteria
							(A)DuplicativeIf
			 2 or more agencies or programs are performing the same essential function and
			 the function can be consolidated or streamlined into a single agency or
			 program, the Commission shall recommend that the agencies or programs be
			 realigned.
							(B)Wasteful or
			 inefficientThe Commission may recommend the realignment or
			 elimination of any agency or program that has wasted Federal funds by—
								(i)egregious spending;
								(ii)mismanagement of resources and
			 personnel; or
								(iii)use of such funds for personal
			 benefit or the benefit of a special interest group.
								(C)Outdated, irrelevant,
			 or failedThe Commission shall recommend the elimination of any
			 agency or program that—
								(i)has
			 completed its intended purpose;
								(ii)has become irrelevant; or
								(iii)has failed to meet its
			 objectives.
								414.Powers of the
			 Commission
					(a)HearingsSubject
			 to subsection (d), the chairperson of the Commission, or his or her designee,
			 may, for the purpose of carrying out this subtitle—
						(1)hold such hearings, sit and act at
			 such times and places, take such testimony, receive such evidence, and
			 administer such oaths as the chairperson of the Commission considers
			 advisable;
						(2)require, by subpoena or otherwise,
			 the attendance and testimony of such witnesses as the chairperson of the
			 Commission considers advisable; and
						(3)require, by subpoena or otherwise,
			 the production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and other evidentiary materials relating to any matter under
			 investigation by the Commission.
						(b)Subpoenas.—
						(1)Issuance.—
							(A)In general.—A subpoena
			 may be issued under this subsection only—
								(i)by
			 the agreement of the chairman and the vice chairman of the Commission;
			 or
								(ii)by
			 the affirmative vote of 8 members of the Commission.
								(B)Signature.—Subpoenas
			 issued under this subsection (a) may be issued under the signature of the
			 chairman of the Commission and may be served by any person designated by the
			 chairman or by a member designated by a majority of the Commission.
							(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a), the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found, may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
						(c)Technical
			 assistanceUpon the request of the Commission, the head of a
			 Federal agency shall provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out its duties.
					(d)Information
						(1)In generalThe
			 Commission shall have reasonable access to budgetary, performance or
			 programmatic materials, resources, statistical data, and other information the
			 Commission determines to be necessary to carry out its duties from the
			 Congressional Budget Office, and other agencies and representatives of the
			 executive and legislative branches of the Federal Government. The Chairpersons
			 shall make requests for such access in writing when necessary.
						(2)Receipt, handling, storage, and
			 dissemination of informationInformation shall only be received,
			 handled, stored, and disseminated by members of the Commission and its staff
			 consistent with all applicable statutes, regulations, and Executive
			 orders.
						(3)Limitation of access to personal
			 tax informationInformation requested, subpoenaed, or otherwise
			 accessed under this subtitle shall not include tax data from the United States
			 Internal Revenue Service, the release of which would otherwise be in violation
			 of law.
						(e)Receipt, Handling,
			 Storage, and Dissemination of InformationInformation shall only
			 be received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
					(f)Postal
			 servicesThe Commission may
			 use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the Federal Government.
					415.Commission personnel
			 matters
					(a)Compensation of
			 members
						(1)Non-federal
			 membersExcept as provided under subsection (b), each member of
			 the Commission who is not an officer or employee of the Federal Government
			 shall not be compensated.
						(2)Federal officers or
			 employeesAll members of the Commission who are officers or
			 employees of the United States shall serve without compensation in addition to
			 that received for their services as officers or employees of the United
			 States.
						(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
					(c)Staff
						(1)In
			 generalWith the approval of the majority of the Commission, the
			 chairperson of the Commission may, appoint an executive director and such other
			 additional personnel as may be necessary to enable the Commission to perform
			 its duties. The employment of an executive director shall be subject to
			 confirmation by the Commission.
						(2)CompensationUpon
			 the approval of the chairperson, the executive director may fix the
			 compensation of the executive director and other personnel without regard to
			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates, except
			 that the rate of pay for the executive director and other personnel may not
			 exceed the maximum rate payable for a position at GS–15 of the General Schedule
			 under section 5332 of such title.
						(3)Personnel as Federal
			 employees
							(A)In generalThe
			 executive director and any personnel of the Commission who are employees shall
			 be employees under section 2105 of title 5, United States Code, for purposes of
			 chapters 63, 81, 83, 84, 85, 87, 89, 89A, 89B, and 90 of that title.
							(B)Members of
			 CommissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
							(d)Detail of government
			 employeesAny Federal Government employee may be detailed to the
			 Commission without reimbursement from the Commission, and such detail shall be
			 without interruption or loss of civil service status or privilege.
					(e)Procurement of
			 temporary and intermittent servicesWith the approval of the
			 majority of the Commission, the chairperson of the Commission may procure
			 temporary and intermittent services under section 3109(b) of title 5, United
			 States Code, at rates for individuals which do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of such title.
					416.Expedited
			 consideration of reform proposals
					(a)Introduction and
			 committee consideration
						(1)IntroductionThe
			 Commission bill language provisions submitted pursuant to section 413(b)(3)
			 shall be introduced in the Senate by the majority leader, or the majority
			 leader's designee, and in the House of Representatives, by the Speaker, or the
			 Speaker's designee. Upon such introduction, the Commission bill shall be
			 referred to the appropriate committees of Congress under paragraph (2). If the
			 Commission bill is not introduced in accordance with the preceding sentence,
			 then any member of Congress may introduce the Commission bill in their
			 respective House of Congress beginning on the date that is the 5th calendar day
			 that such House is in session following the date of the submission of such
			 aggregate legislative language provisions.
						(2)Committee
			 consideration
							(A)ReferralA
			 Commission bill introduced under paragraph (1) shall be referred to any
			 appropriate committee of jurisdiction in the Senate, any appropriate committee
			 of jurisdiction in the House of Representatives, the Committee on the Budget of
			 the Senate and the Committee on the Budget of the House of Representatives. A
			 committee to which a Commission bill is referred under this paragraph may
			 review and comment on such bill, may report such bill to the respective House,
			 and may not amend such bill.
							(B)ReportingNot later
			 than 30 calendar days after the introduction of the Commission bill, each
			 Committee of Congress to which the Commission bill was referred shall report
			 the bill.
							(C)Discharge of
			 committeeIf a committee to which is referred a Commission bill
			 has not reported such Commission bill at the end of 30 calendar days after its
			 introduction or at the end of the first day after there has been reported to
			 the House involved a Commission bill, whichever is earlier, such committee
			 shall be deemed to be discharged from further consideration of such Commission
			 bill, and such Commission bill shall be placed on the appropriate calendar of
			 the House involved.
							(b)Expedited
			 procedure
						(1)Consideration
							(A)In generalNot
			 later than 7 calendar days after the date on which a committee has reported a
			 Commission bill or been discharged from consideration of a Commission bill, the
			 majority leader of the Senate, or the majority leader’s designee, or the
			 Speaker of the House of Representatives, or the Speaker’s designee, shall move
			 to proceed to the consideration of the Commission bill. It shall also be in
			 order for any member of the Senate or the House of Representatives,
			 respectively, to move to proceed to the consideration of the Commission bill at
			 any time after the conclusion of such 7-day period.
							(B)Motion to proceedA
			 motion to proceed to the consideration of a Commission bill is highly
			 privileged in the House of Representatives and is privileged in the Senate and
			 is not debatable. The motion is not subject to amendment, to a motion to
			 postpone consideration of the Commission bill, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion to proceed is agreed to or not agreed to shall not be in order. If the
			 motion to proceed is agreed to, the Senate or the House of Representatives, as
			 the case may be, shall immediately proceed to consideration of the Commission
			 bill without intervening motion, order, or other business, and the Commission
			 bill shall remain the unfinished business of the Senate or the House of
			 Representatives, as the case may be, until disposed of.
							(C)Limited
			 debateDebate on the Commission bill and on all debatable motions
			 and appeals in connection therewith shall be limited to not more than 10 hours,
			 which shall be divided equally between those favoring and those opposing the
			 Commission bill. A motion further to limit debate on the Commission bill is in
			 order and is not debatable. All time used for consideration of the Commission
			 bill, including time used for quorum calls (except quorum calls immediately
			 preceding a vote) and voting, shall come from the 10 hours of debate.
							(D)AmendmentsNo
			 amendment to the Commission bill shall be in order in the Senate and the House
			 of Representatives.
							(E)Vote on final
			 passageImmediately following the conclusion of the debate on the
			 Commission bill, the vote on final passage of the Commission bill shall
			 occur.
							(F)Other motions not in
			 orderA motion to postpone consideration of the Commission bill,
			 a motion to proceed to the consideration of other business, or a motion to
			 recommit the Commission bill is not in order. A motion to reconsider the vote
			 by which the Commission bill is agreed to or not agreed to is not in
			 order.
							(2)Consideration by other
			 houseIf, before the passage by one House of the Commission bill
			 that was introduced in such House, such House receives from the other House a
			 Commission bill as passed by such other House—
							(A)the
			 Commission bill of the other House shall not be referred to a committee and may
			 only be considered for final passage in the House that receives it under
			 subparagraph (C);
							(B)the
			 procedure in the House in receipt of the Commission bill of the other House,
			 with respect to the Commission bill that was introduced in the House in receipt
			 of the Commission bill of the other House, shall be the same as if no
			 Commission bill had been received from the other House; and
							(C)notwithstanding subparagraph (B),
			 the vote on final passage shall be on the Commission bill of the other
			 House.
							Upon
			 disposition of a Commission bill that is received by one House from the other
			 House, it shall no longer be in order to consider the Commission bill that was
			 introduced in the receiving House.(c)Rules of the senate and
			 the house of representativesThis section is enacted by
			 Congress—
						(1)as
			 an exercise of the rulemaking power of the Senate and the House of
			 Representatives, respectively, and is deemed to be part of the rules of each
			 House, respectively, but applicable only with respect to the procedure to be
			 followed in that House in the case of a Commission bill, and it supersedes
			 other rules only to the extent that it is inconsistent with such rules;
			 and
						(2)with full recognition of the
			 constitutional right of either House to change the rules (so far as they relate
			 to the procedure of that House) at any time, in the same manner, and to the
			 same extent as in the case of any other rule of that House.
						417.Termination of the
			 CommissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits the
			 final evaluation and plan report under section 413.
				418.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for carrying out
			 this Act for each of the fiscal years 2007 through 2011.
				VBudget process
			 reforms
			501.DefinitionsSection 3 of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 622) is amended by—
				(1)redesignating paragraphs (3)
			 through (10) as paragraphs (7) through (14), respectively;
				(2)adding after paragraph (3) the
			 following:
					
						(3)Direct
				spendingThe term direct spending means—
							(A)budget
				authority provided by law other than appropriation Acts;
							(B)mandatory
				spending provided in appropriation Acts; and
							(C)entitlement
				authority.
							(4)Discretionary
				appropriationsThe term discretionary appropriations
				means budgetary resources (except to fund direct spending programs) provided in
				appropriation Acts.
						(5)Governmental
				receiptsThe term governmental receipts means
				revenue or collections from the public based on the government's exercise of
				its sovereign powers, including but not limited to individual and corporate
				income taxes, social insurance taxes, customs, fines, compulsory license fees,
				deposits of earnings by the Federal Reserve System, duties, tariffs, other
				fees, miscellaneous receipts, gifts, and contributions.
						(6)Secondary
				or indirect effectsThe term secondary or indirect
				effects means changes in direct spending or government receipts other
				than the direct, observable effects of changes in legislation on related
				accounts, including—
							(A)the impact of
				changes in spending legislation on Federal tax receipts or the impact of
				changes in Federal tax laws on total Federal spending; or
							(B)the impacts
				on spending or government receipts if there is no statutory connection or
				established interaction between a legislative proposal and its impact on the
				operation of current law.
							;
				and
				(3)adding at the end the
			 following:
					
						(15)Budget
				yearThe term budget year means, with respect to a
				session of Congress, the fiscal year of the Government that starts on October 1
				of the calendar year in which that session begins.
						(16)Current
				yearThe term current year means, with respect to a
				budget year, the fiscal year that immediately precedes that budget
				year.
						.
				502.Annual Concurrent
			 Resolution on the BudgetSection 301 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 632) is amended—
				(1)in subsection (a)—
					(A)in
			 paragraph (2), by striking Federal revenues both places it
			 appears and inserting governmental receipts;
					(B)in
			 paragraph (4), by striking major functional category and
			 inserting standing, select, or special committee of the House of
			 Representatives and the Senate, as appropriate,;
					(C)in
			 paragraphs (6) and (7), by striking For and inserting
			 for; and
					(D)in
			 the matter following paragraph (7), by striking old age and
			 inserting old-age;
					(2)in subsection (b)—
					(A)in
			 paragraph (3), by striking entitlement authority and inserting
			 direct spending; and
					(B)in
			 paragraph (7), by inserting is described in detail to allow the Chairman
			 of the Committee on the Budget to determine whether it qualifies for such
			 revision and the legislation after that
			 legislation;
					(3)in subsection (d)—
					(A)in
			 the caption, by striking and estimates of and inserting ,
			 estimates, and recommendations for deficit reduction from all;
					(B)in
			 the first sentence, by striking its views and inserting
			 its specific recommendations for changes in law within the jurisdiction
			 of the committee making the submission that result in deficit reduction and its
			 views; and
					(C)in
			 the third sentence, by striking or functions; and
					(4)in subsection (e)—
					(A)in paragraph (2)—
						(i)by
			 redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E),
			 respectively;
						(ii)by
			 redesignating subparagraphs (E) and (F) as subparagraphs (G) and (H),
			 respectively;
						(iii)by inserting after subparagraph
			 (A) the following:
							
								(B)with
				respect to the Committee on Appropriations of the House of Representatives and
				Senate, an estimate of total new budget authority and total outlays with the
				estimates divided between discretionary and mandatory
				amounts
								;
				and
						(iv)by adding after
			 subparagraph (E), as redesignated, the following:
							
								(F)with
				respect to each standing, select, or special committee of the House of
				Representatives and Senate, an estimate of governmental receipts within the
				jurisdiction of that committee;
								; and
				
						(B)in paragraph (3)(B),
			 by—
						(i)striking Federal
			 revenues and inserting governmental receipts; and
						(ii)striking such
			 revenues and insert such governmental receipts.
						503.Committee
			 allocationsSection 302 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 633(a)) is amended—
				(1)in
			 subsection (a), by striking paragraph (3) and inserting the following:
					
						(3)Further division of
				amounts in the houseThe amounts allocated to each committee of
				the House of Representatives for each fiscal year, other than the Committee on
				Appropriations, shall be further divided between amounts provided or required
				by law on the date of filing of that conference report and amounts not so
				provided or required. The amounts allocated to the Committee on Appropriations
				shall be further divided between discretionary and mandatory amounts or
				programs, as appropriate.
						;
				and
				(2)in subsection (g)(2), by
			 striking committee and inserting
			 Committee.
				504.Budget resolution
			 adoptionSection 303(a) of the
			 Congressional Budget Act of 1974 (2 U.S.C. 634(a)) is amended to read as
			 follows:
				
					(a)In
				generalBeginning on the first day of a new session of Congress,
				and until the concurrent resolution for the fiscal year beginning in October of
				the year the new session of Congress begins has been agreed to, it shall not be
				in order to consider with respect to the budget year covered by that
				resolution, any bill or joint resolution, amendment or motion thereto, or
				conference report thereon that—
						(1)provides budget authority
				for the budget year;
						(2)provides an increase or
				decrease in governmental receipts during the budget year;
						(3)provides an increase or
				decrease in the public debt limit for the budget year;
						(4)in the Senate only,
				provides new direct spending for the budget year; or
						(5)in the Senate only,
				provides for an increase or decrease in outlays for the budget
				year.
						.
			505.Consideration of the
			 budget resolutionSection 305
			 of the Congressional Budget Act of 1974 (2 U.S.C. 636) is amended by—
				(1)redesignating subsection (d) as
			 subsection (e); and
				(2)striking subsections (b) and (c)
			 and inserting the following:
					
						(b)Procedure
				in Senate after report of committee; consideration; amendments
							(1)Consideration
				in the Senate on any concurrent resolution on the budget, and all amendments
				thereto and debatable motions and appeals in connection therewith, shall be
				limited to not more than 50 hours, except that with respect to any concurrent
				resolution referred to in section 304 all such debate shall be limited to not
				more than 15 hours. The time shall be equally divided between, and controlled
				by, the majority leader and the minority leader or their designees.
							(2)Debate in the
				Senate on any amendment to a concurrent resolution on the budget shall be
				limited to 2 hours, to be equally divided between, and controlled by, the mover
				and the manager of the concurrent resolution, and debate on any amendment to an
				amendment, debatable motion, or appeal shall be limited to 1 hour to be equally
				divided between, and controlled by, the mover and the manager of the concurrent
				resolution, except that in the event the manager of the concurrent resolution
				is in favor of any such amendment, motion, or appeal, the time in opposition
				thereto shall be controlled by the minority leader or his designee. No dilatory
				motion, or dilatory amendment shall be in order. Amendments that are not
				germane to the provisions of such concurrent resolution shall not be in order.
				For the purpose of this Act, amendments that are predominantly precatory shall
				not be in order. Such managers, or either leader, may, from the time under
				their control on the consideration of the concurrent resolution, allot
				additional time to any Senator during the consideration of any amendment,
				debatable motion, or appeal.
							(3)Following the
				presentation of opening statements on the concurrent resolution on the budget
				for a fiscal year by the chairman and ranking minority member of the Committee
				on the Budget of the Senate, there shall be a period of up to 4 hours for
				debate on economic goals and policies.
							(4)Subject to
				the other limitations of this Act, only if a concurrent resolution on the
				budget reported by the Committee on the Budget of the Senate sets forth the
				economic goals (as described in sections 3(a)(2) and 4(b) of the Employment Act
				of 1946) which the estimates, amounts, and levels (as described in section
				301(a)) set forth in such resolution are designed to achieve, shall it be in
				order to offer to such resolution an amendment relating to such goals, and such
				amendment shall be in order only if it also proposes to alter such estimates,
				amounts, and levels in germane fashion in order to be consistent with the goals
				proposed in such amendment.
							(5)A motion to
				further limit consideration is not debatable. A motion to recommit (except a
				motion to recommit with instructions to report back within a specified number
				of days, not to exceed 3, not counting any day on which the Senate is not in
				session) is not in order. Debate on any such motion to recommit shall be
				limited to 1 hour, to be equally divided between, and controlled by, the mover
				and the manager of the concurrent resolution.
							(6)Notwithstanding
				any other rule, an amendment or series of amendments to a concurrent resolution
				on the budget proposed in the Senate shall always be in order if such amendment
				or series of amendments proposes to change any figure or figures then contained
				in such concurrent resolution so as to make such concurrent resolution
				mathematically consistent or so as to maintain such consistency.
							(c)Request for
				conference in the SenateConsideration of all motions in relation
				to a request for a conference with the House of Representatives shall be
				limited to not more than 1 hour and debate on a motion to instruct the
				conferees shall be limited to 20 minutes to be equally divided between, and
				controlled by, the mover and the manager of the concurrent resolution, except
				that in the event the manager of the concurrent resolution is in favor of any
				such amendment, motion, or appeal, the time in opposition thereto shall be
				controlled by the minority leader or his designee.
						(d)Action on
				Conference Reports in the Senate
							(1)A motion to
				proceed to the consideration of the conference report on any concurrent
				resolution on the budget (or a reconciliation bill or resolution) may be made
				even though a previous motion to the same effect has been disagreed to.
							(2)During the
				consideration in the Senate of a conference report (including a message between
				Houses) on any concurrent resolution on the budget, including all amendments in
				disagreement, and all amendments thereto, and debatable motions and appeals in
				connection therewith, consideration shall be limited to 10 hours, to be equally
				divided between, and controlled by, the majority leader and minority leader or
				their designees. Debate on any debatable motion or appeal related to the
				conference report (or a message between Houses) shall be limited to 1 hour, to
				be equally divided between, and controlled by, the mover and the manager of the
				conference report (or a message between Houses).
							(3)Should the
				conference report be defeated, consideration of any request for a new
				conference and the appointment of conferees shall be limited to 1 hour, to be
				equally divided between, and controlled by, the manager of the conference
				report and the minority leader or his designee, and should any motion be made
				to instruct the conferees before the conferees are named, debate on such motion
				shall be limited to 20 minutes, to be equally divided between, and controlled
				by, the mover and the manager of the conference report. Debate on any amendment
				to any such instructions shall be limited to 10 minutes, to be equally divided
				between and controlled by the mover and the manager of the conference report.
				In all cases when the manager of the conference report is in favor of any
				motion, appeal, or amendment, the time in opposition shall be under the control
				of the minority leader or his designee.
							(4)In any case
				in which there are amendments in disagreement, the time for debate on each
				amendment shall be limited to 30 minutes, to be equally divided between, and
				controlled by, the manager of the conference report and the minority leader or
				his designee. No amendment that is not germane to the provisions of such
				amendments shall be
				received.
							.
				506.Budget
			 projectionsSection 308(c) of
			 the Congressional Budget Act of 1974 (2 U.S.C. 639(c)) is amended—
				(1)in
			 paragraph (2), by striking revenues and inserting
			 governmental receipts; and
				(2)in
			 paragraph (4), by striking entitlement and inserting
			 direct spending.
				507.ReconciliationSection 310 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 641) is amended—
				(1)in
			 subsection (a), by striking paragraphs (1) and (2) and inserting the
			 following:
					
						(1)specify the
				total amount by which—
							(A)new budget
				authority;
							(B)budget
				authority;
							(C)new direct
				spending authority; and
							(D)governmental
				receipts other than income taxes, estate and gift taxes, excise taxes or
				payroll taxes, duties, or tariffs;
							contained
				in laws, bills, and resolutions within the jurisdiction of a committee is to be
				changed for any of the fiscal years covered by the resolution and direct that
				committee to determine and recommend changes to accomplish a change of such
				total amount;(2)specify the
				total amount by which governmental receipts including income taxes, estate and
				gift taxes, excise taxes or social insurance taxes, miscellaneous receipts,
				duties, or tariffs are to be changed and direct that the committees having
				jurisdiction to determine and recommend changes in the governmental receipt
				laws, bills, and resolutions to accomplish a change of such total
				amount;
						;
				(2)by striking subsection
			 (b) and inserting the following:
					
						(b)Legislative
				Procedure
							(1)If a conference report on
				a concurrent resolution containing reconciliation instructions to 1 or more
				committees to determine and recommend changes in laws, bills, or resolutions is
				agreed to in accordance with subsection (a)—
								(A)each such committee so
				instructed shall promptly make such determination and recommendations and
				submit such recommendations to the Committee on the Budget of its House, which
				upon receiving all such recommendations, shall report to its House
				reconciliation legislation carrying out all such recommendations without any
				substantive revision; and
								(B)in the event that any
				committee fails to comply with its instruction, then the Committees on the
				Budget may report amendments recommending changes within the jurisdiction of
				the noncompliant committee to achieve the changes contained in the
				instruction.
								(2)For purposes of this
				subsection, a reconciliation resolution is a concurrent resolution directing
				the Clerk of the House of Representatives or the Secretary of the Senate, as
				the case may be, to make specified changes in bills and resolutions which have
				not been
				enrolled.
							;
				(3)in subsection (c), by
			 adding at the end the following:
					
						(3)Secondary or indirect
				effects of the legislative recommendations submitted by any committee of the
				House of Representatives or the Senate that is instructed pursuant to a
				concurrent resolution on the budget, shall be attributed to the committee
				proposing the change in law, but shall not be considered for the purpose of
				determining compliance with such
				instructions.
						;
				(4)by striking paragraphs
			 (1) through (4) of subsection (d) and inserting the following:
					
						(1)It shall not be in order in the House
				of Representatives to consider any amendment to a reconciliation bill or
				reconciliation resolution if such amendment would have the effect of increasing
				any specific budget outlays above the level of such outlays provided in the
				bill or resolution (for the fiscal years covered by the reconciliation
				instructions set forth in the most recently agreed to concurrent resolution on
				the budget), or would have the effect of reducing any specific governmental
				receipts below the level of such governmental receipts provided in the bill or
				resolution (for such fiscal years), unless such amendment makes at least an
				equivalent reduction in other specific budget outlays, an equivalent increase
				in other specific governmental receipts, or an equivalent combination thereof
				(for such fiscal years), except that a motion to strike a provision providing
				new budget authority or new entitlement authority may be in order.
						(2)It shall not be in order in the
				Senate to consider any amendment to a reconciliation bill or reconciliation
				resolution if such amendment would have the effect of decreasing any specific
				budget outlay reductions below the level of such outlay reductions provided
				(for the fiscal years covered) in the reconciliation instructions which relate
				to such bill or resolution set forth in a resolution providing for
				reconciliation, or would have the effect of reducing governmental receipts
				increases below the level of such increases in such governmental receipts
				provided (for such fiscal years) in such instructions relating to such bill or
				resolution, unless such amendment makes a reduction in other specific budget
				outlays, an increase in other specific governmental receipts, or a combination
				thereof (for such fiscal years) at least equivalent to any increase in outlays
				or decrease in governmental receipts provided by such amendment, except that a
				motion to strike a provision shall always be in order.
						(3)Paragraphs (1) and (2) shall not
				apply if a declaration of war by the Congress is in effect.
						(4)For purposes of this section, the
				levels of budget authority, outlays, and governmental receipts for a fiscal
				year shall be determined on the basis of estimates made by the Committee on the
				Budget of the House of Representatives or of the Senate, as the case may
				be.
						;
				and
				(5)in subsection (e)—
					(A)in
			 paragraph (1), by inserting , motions in relation to a request for
			 conference, after under subsection (b); and
					(B)in
			 paragraph (2), by striking Debate and inserting
			 Consideration.
					508.Budgeting
			 levelsSection 311(a) of the
			 Congressional Budget Act of 1974 (2 U.S.C.642(a)) is amended—
				(1)in
			 the matter after subparagraph (C) in paragraph (1), by striking total
			 revenues and inserting total governmental receipts;
			 and
				(2)in
			 paragraph (2)(B), by striking revenues and inserting
			 governmental receipts.
				509.Determinations and
			 points of order
				(a)In
			 generalSection 312 of the Congressional Budget Act of 1974 (2
			 U.S.C. 643) is amended—
					(1)in
			 subsection (a), by striking revenues and inserting
			 governmental receipts;
					(2)by
			 striking subsections (b) and (c);
					(3)by
			 redesignating subsections (d) through (f) as subsections (b) through (d),
			 respectively; and
					(4)by
			 adding at the end the following:
						
							(e)Congressional budget
				office score for conference reportsIt shall not be in order to
				consider a report of a committee of conference unless an official written cost
				estimate or table by the Congressional Budget Office is available at the time
				of
				consideration.
							.
					(b)Supermajority points of
			 orderSubsections (c)(1) and (d)(2) of section 904 of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621
			 note) are amended by—
					(1)inserting 312(e),
			 after 310(d)(2),; and
					(2)inserting and section 223 of
			 the Stop Over Spending Act of 2006 after of this
			 Act.
					510.Extraneous matter in
			 reconciliation legislationSection 313 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 644) is amended—
				(1)in subsection (a) by
			 striking or section 258C through 1985;
				(2)in subsection (b),
			 by—
					(A)striking paragraph (1) and
			 inserting the following:
						
							(1)(A)Except as provided
				in paragraph (2), a provision of a reconciliation bill or reconciliation
				resolution considered pursuant to section 310 shall be considered extraneous if
				such provision does not produce a change in outlays or governmental receipts,
				including changes in outlays and governmental receipts brought about by changes
				in the terms and conditions under which outlays are made or governmental
				receipts are required to be collected (but a provision in which outlay
				decreases or governmental receipts increases exactly offset outlay increases or
				governmental receipts decreases shall not be considered extraneous by virtue of
				this subparagraph); (B) except with respect to consideration of conference
				reports, any provision producing an increase in outlays or decrease in
				governmental receipts shall be considered extraneous if the net effect of
				provisions reported by the committee reporting the title containing the
				provision is that the committee fails to achieve its reconciliation
				instructions, or if the increase in outlays or decreases in governmental
				receipts exceeds 20 percent of the total change required in a committee’s
				instruction; (C) a provision that is not in the jurisdiction of the Committee
				with jurisdiction over said title or provision shall be considered extraneous
				(except that amendments reported by the Committee on the Budget to achieve
				compliance with reconciliation instructions shall not be extraneous); (D) a
				provision shall be considered to be extraneous if it increases, or would
				increase, net outlays, or if it decreases, or would decrease governmental
				receipts during a fiscal year after the fiscal years covered by such
				reconciliation bill or reconciliation resolution, and such increases or
				decreases are greater than outlay reductions or governmental receipts increases
				resulting from other provisions in such title in such year; and (E) a provision
				shall be considered extraneous if it violates section
				310(g).
								;
				and
					(B)adding at the end the
			 following:
						
							(4)Technical and conforming
				provisions shall not be considered extraneous under this
				section.
							;
				and
					(3)in subsection (d)(1), by
			 striking (b)(1)(E), or (b)(1)(F) and inserting
			 (b)(1)(E).
				511.AdjustmentsTitle III of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 et seq.) is amended by—
				(1)striking section 314; and
				(2)redesignating section 315 as
			 section 314.
				512.Direct spending
			 limitationTitle III of the
			 Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended by adding at
			 the end the following:
				315.Direct spending
		  limitation(a)In
				generalThe chairman of the Committee on the Budget of the Senate
				may submit to the Senate a notification of a Medicare funding warning if the
				chairman projects that within 7 years General Fund of the Treasury
				contributions to Medicare funding, expressed as a percentage of total Medicare
				outlays, will exceed 45 percent.
						(b)Point of
				orderIt shall not be in order to consider any bill, joint
				resolution, amendment or conference report that would cause any increase in
				direct spending, net of proposals to change direct spending, receipts, or
				revenues contained in the measure, if a Medicare Funding warning has been
				submitted to the Senate pursuant to subsection (a) for 2 consecutive calendar
				years.
						(c)WaiverThis
				section may be waived or suspended only by an affirmative vote of three-fifths
				of the members, duly chosen and sworn.
						(d)AppealsAn
				affirmative vote of three-fifths of the Members, duly chosen and sworn, shall
				be required to sustain an appeal of the ruling of the Chair on a point of order
				raised under this section.
						(e)DeterminationsFor
				the purposes of this section, the determination of whether Medicare funding
				warrants a funding warning and when it may be appropriate to withdraw such
				warning, as well as the levels of net direct spending as required under
				subsection (b), shall be provided by the chairman of the Committee on the
				Budget.
						(f)CancellationsIf
				legislation is enacted to reduce the general fund contribution below 45
				percent, as determined by the chairman of the Committee on the Budget, any
				notification of a Medicare funding warning is
				withdrawn.
						.
			513.Appropriations
			 requests of the PresidentSection 1108(e) of title 31, United States
			 Code, is amended by striking Congress or a and inserting
			 Congress and a.
			
	
	
	
		July 14, 2006
		Reported with an amendment
	
